


Use these links to rapidly review the document
TABLE OF CONTENTS


Exhibit 10.11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDED AND RESTATED
CREDIT AGREEMENT

Dated as of January 24, 2003

among

ENBRIDGE ENERGY PARTNERS, L.P.,
as Borrower,

BANK OF AMERICA, N.A.,
as Administrative Agent,
and
L/C Issuer,

BANK OF MONTREAL,
as Syndication Agent

TORONTO DOMINION (TEXAS), INC.
and WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC
as
Lead Arranger and Book Manager

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS




 
   
ARTICLE I.   DEFINITIONS AND ACCOUNTING TERMS 1.01   Defined Terms 1.02   Other
Interpretive Provisions 1.03   Accounting Terms 1.04   Rounding 1.05  
References to Agreements and Laws
ARTICLE II
 
THE COMMITMENTS AND CREDIT EXTENSIONS 2.01   Loans 2.02   Borrowings,
Conversions and Continuations of Loans 2.03   Intentionally Blank 2.04   Letters
of Credit 2.05   Intentionally Omitted 2.06   Prepayments 2.07   Reduction or
Termination of Commitments 2.08   Repayment of Loans 2.09   Interest 2.10   Fees
2.11   Computation of Interest and Fees 2.12   Evidence of Debt 2.13   Payments
Generally 2.14   Sharing of Payments 2.15   Extension of Maturity Date
ARTICLE III.
 
TAXES, YIELD PROTECTION AND ILLEGALITY 3.01   Taxes 3.02   Illegality 3.03  
Inability to Determine Rates 3.04   Increased Cost and Reduced Return; Capital
Adequacy; Reserves on Eurodollar Rate Loans 3.05   Funding Losses 3.06   Matters
Applicable to all Requests for Compensation 3.07   Survival
ARTICLE IV.
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 4.01   Conditions of Initial Credit
Extension 4.02   Conditions to all Credit Extensions
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES 5.01   Existence, Qualification and Power;
Compliance with Laws 5.02   Authorization; No Contravention 5.03   Governmental
Authorization 5.04   Binding Effect 5.05   Financial Statements; No Material
Adverse Effect 5.06   Litigation 5.07   No Default 5.08   Ownership of Property;
Liens 5.09   Environmental Compliance 5.10   Insurance

i

--------------------------------------------------------------------------------

5.11   Taxes 5.12   ERISA Compliance 5.13   Subsidiaries 5.14   Margin
Regulations; Investment Company Act; Public Utility Holding Company Act 5.15  
Disclosure
ARTICLE VI.
 
AFFIRMATIVE COVENANTS 6.01   Financial Statements 6.02   Certificates; Other
Information 6.03   Notices 6.04   Payment of Obligations 6.05   Preservation of
Existence, Etc 6.06   Maintenance of Properties 6.07   Maintenance of Insurance
6.08   Compliance with Laws 6.09   Books and Records 6.10   Inspection Rights
6.11   Intentionally Blank 6.12   Use of Proceeds 6.13   Intentionally Blank
6.14   Incorporation of Certain More Restrictive Financial Provisions
ARTICLE VII.
 
NEGATIVE COVENANTS 7.01   Liens 7.02   Investments 7.03   Indebtedness 7.04  
Mergers; Sale of Assets 7.05   Intentionally Blank 7.06   Intentionally Blank
7.07   Distributions 7.08   ERISA 7.09   Change in Nature of Business 7.10  
Transactions with Affiliates 7.11   Burdensome Agreements 7.12   Use of Proceeds
7.13   Consolidated Leverage Ratio 7.14   Interest Coverage Ratio 7.15  
Indebtedness of Non-OLP Subsidiaries 7.16   Indebtedness of the Operating
Partnership and the Operating Partnership Subsidiaries 7.17   Swap Contracts
ARTICLE VIII.
 
EVENTS OF DEFAULT AND REMEDIES 8.01   Events of Default 8.02   Remedies Upon
Event of Default
ARTICLE IX.
 
ADMINISTRATIVE AGENT 9.01   Appointment and Authorization of Administrative
Agent 9.02   Delegation of Duties 9.03   Liability of Administrative Agent 9.04
  Reliance by Administrative Agent

ii

--------------------------------------------------------------------------------

9.05   Notice of Default 9.06   Credit Decision; Disclosure of Information by
Administrative Agent 9.07   Indemnification of Administrative Agent 9.08  
Administrative Agent in its Individual Capacity 9.09   Successor Administrative
Agent 9.10   Other Agents; Lead Arranger, Etc.
ARTICLE X.
 
MISCELLANEOUS 10.01   Amendments, Etc. 10.02   Notices and Other Communications;
Facsimile Copies 10.03   No Waiver; Cumulative Remedies 10.04   Attorney Costs,
Expenses and Taxes 10.05   Indemnification by the Borrower 10.06   Payments Set
Aside 10.07   Successors and Assigns 10.08   Confidentiality 10.09   Set-off
10.10   Interest Rate Limitation 10.11   Counterparts 10.12   Integration 10.13
  Survival of Representations and Warranties 10.14   Severability 10.15  
Foreign Lenders 10.16   Removal and Replacement of Lenders 10.17   Governing Law
10.18   Waiver of Right to Trial by Jury 10.19   Release of Guaranty Agreements,
Promissory Notes 10.20   ENTIRE AGREEMENT     SIGNATURES
SCHEDULES 2.01   Commitments and Pro Rata Shares 5.06   Litigation 5.09  
Environmental Matters 5.13   Subsidiaries and Other Equity Interests 7.01  
Existing Liens 7.03   Existing Indebtedness 10.02   Eurodollar and Domestic
Lending Offices, Addresses for Notices
EXHIBITS
 
 
Form of
A
 
Loan Notice B   Loan Note C   Compliance Certificate D   Assignment and
Acceptance Agreement E   Opinion of Counsel F   Subordination Agreement

iii

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT


        THIS AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement") dated as
of January 24, 2003 is made and entered into by and among ENBRIDGE ENERGY
PARTNERS, L.P., a Delaware limited partnership (the "Borrower"), each lender
from time to time party hereto (collectively, the "Lenders" and individually, a
"Lender"), BANK OF AMERICA, N.A., as Administrative Agent, and L/C Issuer, Bank
of Montreal, as Syndication Agent, and Toronto Dominion (Texas), Inc. and
Wachovia Bank, National Association, as Co-Documentation Agents.

        WHEREAS, the Borrower, the Operating Partnership (as herein defined),
the Administrative Agent, the other agents named therein and the other financial
institutions named and defined therein as Lenders (collectively, the "Existing
Lenders") are parties to that certain Credit Agreement dated as of January 29,
2002, pursuant to which the Existing Lenders provided extensions of credit to
the Borrower (the "Existing Credit Agreement"); and

        WHEREAS, the Borrower, the Administrative Agent and the other parties
hereto desire to amend and restate the Existing Credit Agreement in its entirety
in the form of this amended and restated agreement; and

        WHEREAS, after giving effect to the amendment and restatement of the
Existing Credit Agreement pursuant to the terms hereof, the Pro Rata Share (as
herein defined) of each Lender hereunder will be as set forth on Schedule 2.01
hereto.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows:


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


        1.01    Defined Terms.     As used in this Agreement, the following
terms shall have the meanings set forth below:

        "Acquired Assets" has the meaning set forth in the definition of
"Incremental EBITDA".

        "Acquired Subsidiary" has the meaning set forth in the definition of
"Incremental EBITDA".

        "Administrative Agent" means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

        "Administrative Agent's Office" means the Administrative Agent's address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.

        "AFUDC" means allowance for funds used during construction as determined
in accordance with generally accepted regulatory accounting principles or by
rate-regulated Persons, as applicable.

        "AFUDC Rate" means, with respect to each corresponding regulated project
designated by the Borrower and as of the relevant date of determination, the
applicable rate or rates allowed with respect to such project as determined in
accordance with generally accepted regulatory accounting principles or by such
rate-regulated Person, as applicable.

        "Affiliate" means, as to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to be "controlled by" any
other Person if such other Person possesses, directly or indirectly, power to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

        "Agent/Arranger Fee Letter" has the meaning specified in
Section 2.10(c).

1

--------------------------------------------------------------------------------


        "Agent-Related Persons" means the Administrative Agent (including any
successor administrative agent permitted hereby), together with its Affiliates
(including, in the case of Bank of America in its capacity as the Administrative
Agent, the Arranger), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

        "Aggregate Commitments" means at any time the sum of the Commitments of
all the Lenders under this Agreement and all Lenders (as defined in the Amended
and Restated 364-Day Credit Agreement) under the Amended and Restated 364-Day
Credit Agreement; provided, that after the Revolving Commitment Termination Date
(as such term is defined in the Amended and Restated 364-Day Credit Agreement)
(unless such date shall occur as a result of clause (c) of the definition
thereof), at any time the Commitments of all the Lenders under the Amended and
Restated 364-Day Credit Agreement shall be deemed to be equal to the sum of the
outstanding Revolving Loans and L/C Obligations of all the Lenders (as such
terms are defined in the Amended and Restated 364-Day Credit Agreement) as of
such time.

        "Amended and Restated 364-Day Credit Agreement" means that certain
Amended and Restated 364-Day Credit Agreement dated as of January 24, 2003,
among the Borrower, the lenders party thereto, Bank of America, N.A., as
administrative agent, and the other agents therein named.

        "Applicable Rate" means the following percentages per annum, based upon
(a) the Corporate Credit Rating, during the period from the Closing Date until
the date the Borrower receives a Debt Rating, and (b) the Debt Rating, from and
after the date the Borrower receives a Debt Rating:

Applicable Rate

--------------------------------------------------------------------------------

  Pricing
Level

--------------------------------------------------------------------------------

  Corporate
Credit/Debt
Ratings S&P/Moody's

--------------------------------------------------------------------------------

  Facility
Fee Rate

--------------------------------------------------------------------------------

  Eurodollar Rate
For Loans and
Applicable Rate for
Letters of Credit

--------------------------------------------------------------------------------

  Base
Rate
plus (+)

--------------------------------------------------------------------------------

  Utilization
Fee Rate

--------------------------------------------------------------------------------

  1   A/A2 or higher   .125 % .35 % -0-   .1 % 2   A-/A3   .15 % .475 % -0-   .1
% 3   BBB+/Baa1   .175 % .575 % -0-   .125 % 4   BBB/Baa2   .2 % .675 % -0-  
.125 % 5   BBB-/Baa3   .25 % 1.125 % -0-   .125 % 6   Lower than BBB-/Baa3 or
unrated   .30 % 1.2 % -0-   .25 %

        "Corporate Credit Rating" means, as of any date of determination, the
long-term corporate credit rating as determined by either S&P or Moody's for the
Borrower; provided that for so long as the Applicable Rate is based on the
Corporate Credit Rating, the Pricing Level shall be one notch below the Pricing
Level indicated above which corresponds to such Corporate Credit Rating (for
example, if the Corporate Credit Rating is BBB+/Baa1, Pricing Level 4 (not
3) shall apply); provided further, that if a Corporate Credit Rating is issued
by each of the foregoing agencies, then the higher of such Corporate Credit
Ratings shall be used as a basis for setting the Applicable Rate, unless there
is a split in the Corporate Credit Ratings of more than one level, in which case
the level that is one level higher than the lower Corporate Credit Rating shall
be used as a basis for setting the Applicable Rate.

        "Debt Rating" means, as of any date of determination, the rating as
determined by either S&P or Moody's (collectively, the "Debt Ratings") of the
Borrower's non-credit-enhanced, senior unsecured long-term debt; provided that
if a Debt Rating is issued by each of the foregoing rating agencies, then the
higher of such Debt Ratings shall apply (with Pricing Level 1 being the highest
and Pricing Level 6 being the lowest), unless there is a split in Debt Ratings
of more than one level, in which case the level that is one level higher than
the lower Debt Rating shall apply.

Initially, the Applicable Rate shall be determined based upon the Corporate
Credit Rating or Debt Rating, as applicable, specified in the certificate
delivered pursuant to Section 4.01(a)(vi). Thereafter,

2

--------------------------------------------------------------------------------

each change in the Applicable Rate resulting from a publicly announced change in
the Corporate Credit Rating or Debt Rating, as applicable, shall be effective
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change.

        "Approved Fund" means any Fund that is administered or managed by (a) a
Lender or (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

        "Arranger" means Banc of America Securities LLC, in its capacity as lead
arranger and book manager.

        "Assignee Conditions" means, in relation to any Person described in
clause (c) of the defined term "Eligible Assignee", the conditions as follow:
(i) if a Lender assigns to such an Eligible Assignee less than all of its
Commitment and the Loans at the time owing to it (or a participation in its L/C
Obligations), any right of such assigning Lender and such assignee to vote as a
Lender, or any other direct claim or right against the Borrower in relation to
this Agreement, shall be uniformly exercised or pursued by such assigning Lender
and such assignee; and (ii) such assignee shall not be entitled to payment from
the Borrower under Article III of amounts in excess of those payable to such
Lender assignor under such Article (determined without regard to such assignment
or transfer).

        "Assignment and Acceptance" means an Assignment and Acceptance
substantially in the form of Exhibit D.

        "Attorney Costs" means and includes all fees and disbursements of any
law firm or other external counsel but expressly excludes the allocated cost of
internal legal services and all disbursements of internal counsel.

        "Attributable Indebtedness" means, on any date, in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP.

        "Audited Financial Statements" means the audited consolidated balance
sheet of the Borrower and its Subsidiaries and Unrestricted Subsidiaries for the
fiscal year ended December 31, 2001, and the related consolidated statements of
income and cash flows for such fiscal year of such Persons.

        "Bank of America" means Bank of America, N.A.

        "Base Rate" means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its "prime rate." Such prime rate is a rate set by Bank of America
based upon various factors including Bank of America's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
prime rate. Any change in such prime rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

        "Base Rate Loan" means a Loan that bears interest based on the Base
Rate.

        "Board" means the Board of Governors of the Federal Reserve System of
the United States of America.

        "Borrower" has the meaning set forth in the introductory paragraph
hereto, and includes its successors and assigns permitted hereby, if any.

        "Borrowing" means a borrowing consisting of simultaneous Loans of the
same Type and having the same Interest Period made by each of the Lenders
pursuant to Section 2.01.

3

--------------------------------------------------------------------------------


        "Business Day" means any day other than a Saturday, Sunday, or other day
on which commercial banks are authorized to close under the Laws of, or are in
fact closed in, each of (a) the state where the Administrative Agent's Office is
located and (b) the City of Calgary, Alberta, Canada, and if such day relates to
any Eurodollar Rate Loan, it must also be a day on which dealings in Dollar
deposits are conducted by and between banks in the applicable offshore Dollar
interbank market.

        "Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Lenders).
Derivatives of such term shall have corresponding meaning.

        "Change of Control" shall mean (i) the failure of Enbridge Energy
Company, Inc., a Delaware corporation, or any other Person, in each case during
the period that such Person is the general partner of the Borrower, to
constitute a Subsidiary of Enbridge Inc., a corporation incorporated under the
federal laws of Canada, (ii) the failure of Enbridge Energy Company, Inc. or any
other Subsidiary or Subsidiaries of said Enbridge Inc. at any time to constitute
all of the general partners of the Borrower, or (iii) the failure of the
Operating Partnership to constitute a Subsidiary of the Borrower.

        "Closing Date" means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 4.01 (or, in the
case of Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

        "Code" means the Internal Revenue Code of 1986.

        "Commitment" means, as to each Lender, its obligation to (a) make Loans
to the Borrower pursuant to Section 2.01 and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any time outstanding not to
exceed the amount set forth opposite such Lender's name on Schedule 2.01, as
such amount may be reduced or adjusted from time to time in accordance with this
Agreement (the aggregate Commitments of all the Lenders, collectively, the
"Commitments").

        "Compliance Certificate" means a certificate substantially in the form
of Exhibit C.

        "Consenting Lenders" has the meaning specified in Section 2.15(b).

        "Consolidated" or "consolidated" when used with reference to a
Subsidiary or an Unrestricted Subsidiary means that such Subsidiary or
Unrestricted Subsidiary is consolidated for financial reporting purposes in
accordance with GAAP.

        "Consolidated EBITDA" means, for any period, an amount equal to the sum
of (a) Consolidated Net Income, (b) consolidated interest expense deducted in
determining such Consolidated Net Income, (c) the amount of taxes, based on or
measured by income, used or included in the determination of such Consolidated
Net Income, and (d) the amount of depreciation and amortization expense deducted
in determining such Consolidated Net Income.

        "Consolidated Funded Debt" means, as of any date of determination, for
the Borrower and its Subsidiaries (for the avoidance of doubt, excluding the
Unrestricted Subsidiaries) on a consolidated basis, the sum of (without
duplication) the following (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including all
Obligations hereunder), (b) that portion of obligations with respect to capital
leases that are capitalized in the consolidated balance sheet of the Borrower
and its Subsidiaries, and (c) without duplication, the unpaid principal amount
of all Guarantee Obligations with respect to Indebtedness of the type specified
in subsections (a) and (b) above of Persons other than the Borrower or any of
its Subsidiaries and excluding in all cases Qualifying Subordinated Indebtedness
owing to an Affiliate of the Borrower.

4

--------------------------------------------------------------------------------


        "Consolidated Interest Charges" means, for any period, for the Borrower
and its Subsidiaries (for the avoidance of doubt, excluding the Unrestricted
Subsidiaries) on a consolidated basis, (a) all interest expense (and in the case
of capital leases the portion of rent expense that is treated as interest in
accordance with GAAP) on all Consolidated Funded Debt of the Borrower and its
Subsidiaries, and (b) all cash interest expense on Qualifying Subordinated
Indebtedness, in each case during such period.

        "Consolidated Net Income" means, for any period, the net income of the
Borrower and its Subsidiaries (for the avoidance of doubt, excluding the
Unrestricted Subsidiaries) from continuing operations (excluding gains or losses
resulting from mark to market activity as a result of the implementation of
Statement of Financial Accounting Standard 133, as amended) before extraordinary
items (excluding gains or losses from Dispositions of assets) for that period
determined on a consolidated basis; provided, for the purposes of the definition
of Material Subsidiary, Consolidated Net Income shall be calculated by including
the Unrestricted Subsidiaries.

        "Contractual Obligation" means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound pursuant to which such Person is obligated to perform an
agreement or other undertaking.

        "Corporate Credit Rating" has the meaning set forth in the definition of
"Applicable Rate."

        "Credit Extension" means each of the following: (a) a Borrowing or
(b) an L/C Credit Extension.

        "Declining Lender" has the meaning specified in Section 2.15(a).

        "Debt Rating" has the meaning set forth in the definition of "Applicable
Rate."

        "Debtor Relief Laws" means the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

        "Default" means any event that, with the giving of any notice, the
passage of time, or both, would be an Event of Default.

        "Default Rate" means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws.

        "Delegate" means Enbridge Energy Management, L.L.C., the delegate of the
General Partner, and its successors and permitted assigns.

        "Disposition" or "Dispose" means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

        "Distribution" for any Person means, with respect to any shares of any
capital stock, any units, any partnership interests or other equity securities
or ownership interests issued by such Person, (a) the retirement, redemption,
purchase, or other acquisition for value of any such securities, (b) the
declaration or payment of any dividend on or with respect to any such
securities, and (c) any other payment by such Person with respect to such
securities.

5

--------------------------------------------------------------------------------


        "Documentation Agents" means Toronto Dominion (Texas), Inc. and Wachovia
Bank, National Association in their capacity as documentation agents under any
of the Loan Documents, or any successor documentation agents.

        "Dollar" and "$" means lawful money of the United States of America.

        "EBITDA" means for any period and for any Person and its consolidated
Subsidiaries the sum of (a) net income of such Person and its consolidated
Subsidiaries from continuing operations (excluding gains or losses resulting
from mark to market activity as a result of the implementation of Statement of
Financial Accounting Standard 133, as amended) before extraordinary items
(excluding gains or losses from dispositions of assets), and (b) to the extent
deducted in determining net income of such Person and its consolidated
Subsidiaries (i) all interest expense plus the portion of rent expense of such
Person under capitalized leases that is treated as interest in accordance with
GAAP, (ii) the amount of taxes, based on or measured by income, and (iii) the
amount of depreciation and amortization expense, in each case of such Person and
its consolidated Subsidiaries for such period.

        "Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender
that is financially capable of performing the obligations of a Lender under this
Agreement; (c) an Approved Fund that is financially capable of performing the
obligations of such Lender under this Agreement; and (d) any other Person (other
than a natural Person) approved by the Administrative Agent, in the case of any
assignment of a Loan, the L/C Issuer, and, unless (x) such Person is taking
delivery of an assignment in connection with physical settlement of a credit
derivatives transaction or (y) an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed).

        "Environmental Laws" means all Laws relating to environmental, health,
safety and land use matters applicable to any property.

        "ERISA" means the Employee Retirement Income Security Act of 1974 and
any rules and regulations issued pursuant thereto.

        "ERISA Affiliate" means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

        "ERISA Event" means (a) a Reportable Event with respect to a Pension
Plan; (b) the incurrence by the Borrower of liability with respect to a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) the incurrence
by the Borrower of liability with respect to a complete or partial withdrawal by
the Borrower or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (d) the incurrence by the
Borrower of liability with respect to the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) the incurrence by the
Borrower of liability with respect to an event or condition which could
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate; and with respect to each of the
occurrences described in the presiding clauses (a) through (f), which could
reasonably be expected to have a Material Adverse Effect.

6

--------------------------------------------------------------------------------


        "Eurodollar Rate" means for any Interest Period with respect to any
Eurodollar Rate Loan:

        (a)  the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

        (b)  if the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service that displays
an average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or

        (c)  if the rates referenced in the preceding subsections (a) and
(b) are not available, the rate per annum determined by the Administrative Agent
as the rate of interest (rounded upward to the next 1/100th of 1%) at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America's London Branch to major
banks in the offshore Dollar market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period.

        "Eurodollar Rate Loan" means a Loan that bears interest at a rate based
on the Eurodollar Rate.

        "Event of Default" means any of the events or circumstances specified in
Article VIII.

        "Excess Swap Termination Value" means, as of any quarter-end date of
determination, an amount equal to the excess of (a) the net aggregate Swap
Termination Value as of such quarter-end date of (i) all Swap Contracts pursuant
to which one or more Subsidiaries of the Borrower are obligated as a
counterparty and for which no other Subsidiary of the Borrower has a Guarantee
Obligation with respect thereto, and (ii) all Swap Contracts for which one or
more Subsidiaries of the Borrower has a Guarantee Obligation, in each case
without duplication of any such Swap Contracts and Guarantee Obligations with
respect thereto over (b) $150,000,000.

        "Excluded Subsidiary" means any Subsidiary which is subject to any
Excluded Subsidiary Transfer Restrictions; provided, however, that a Subsidiary
that is subject to Excluded Subsidiary Transfer Restrictions will not be deemed
to be an Excluded Subsidiary by reason of such Excluded Subsidiary Transfer
Restrictions if, after giving effect thereto, such Subsidiary is permitted to
make the payments, loans, advances and transfers of the type described in
clauses (w), (x), (y) and (z) of the definition of Intercompany Restrictions to
the Borrower or to at least one other Subsidiary that is not subject to any
Excluded Subsidiary Transfer Restrictions that restrict such Subsidiary's
ability to make such payments, loans, advances and transfers to the Borrower.

        "Excluded Subsidiary Transfer Restrictions" means restrictions of the
type described in clauses (w), (x), (y), or (z) of the definition of
Intercompany Restrictions, other than restrictions of the type described in
clause (z) which are otherwise excepted by any of clauses (B)(d), (B)(e),
(B)(f), (B)(g), or (B)(h), (a) which are set forth in agreements governing
Refinancings of or other amendments to Indebtedness of the Borrower that were
not set forth in the agreements governing such Indebtedness prior to such
Refinancing or amendment, or (b) which would be Intercompany Restrictions absent
the exception set forth in clause (B)(c) of Section 7.03(a)(i) .

7

--------------------------------------------------------------------------------


        "Extension Effective Date" has meaning specified in Section 2.15(b).

        "Federal Funds Rate" means, for any day, the rate per annum (rounded
upwards to the nearest 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.

        "Financial Restrictions" has the meaning specified in Section 6.14.

        "Foreign Lender" has the meaning specified in Section 10.15.

        "Fund" means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

        "Funded Debt" of any Person (an "Obligor"), means, as of any date of
determination, the sum of (without duplication) the following: (a) the
outstanding principal amount of all obligations of such Obligor, whether current
or long-term, for borrowed money; (b) that portion of obligations of such
Obligor with respect to capital leases that are capitalized in a balance sheet
of such Obligor; and (c) without duplication, the unpaid principal amount of all
Guarantee Obligations of such Obligor with respect to Indebtedness of the type
specified in subsections (a) and (b) above of Persons other than such Obligor.

        "GAAP" means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession, that are
applicable to the circumstances as of the date of determination, consistently
applied.

        "General Partner" means Enbridge Energy Company, Inc., a Delaware
corporation, and after the date hereof, any one or more Subsidiaries of
Enbridge Inc., a corporation incorporated under the federal laws of Canada, that
shall succeed Enbridge Energy Company, Inc. in the capacity as general partner
of the Borrower.

        "Governmental Authority" means any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

        "Guarantee Obligation" means, as to any Person, (a) any obligation,
contingent or otherwise, of such Person guarantying or having the economic
effect of guarantying any Indebtedness or other obligation payable or
performable by another Person (the "primary obligor") in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
other obligation, or (iv) entered into for the purpose of assuring in any other
manner

8

--------------------------------------------------------------------------------


the obligees in respect of such Indebtedness or other obligation of the payment
or performance thereof or to protect such obligees against loss in respect
thereof (in whole or in part), or (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person; provided,
however, that the term "Guarantee Obligation" shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guarantying Person in good faith.

        "Honor Date" has the meaning set forth in Section 2.04(c)(i).

        "Incremental EBITDA" means, (i) as to any Person which becomes a
Subsidiary (an "Acquired Subsidiary") as a result of an acquisition by the
Borrower or a Subsidiary of such Acquired Subsidiary, EBITDA of such Person for
the four full quarters ending immediately prior to the acquisition of such
Acquired Subsidiary, or (ii) in regard to the acquisition of all or
substantially all of the business or assets of any Person or the operating
division or business unit of any Person (an "Acquired Asset") by the Borrower or
a Subsidiary, EBITDA with respect to the Acquired Asset for the four full
quarters ending immediately prior to the acquisition of such Acquired Asset, as
reasonably determined by the Borrower and reasonably acceptable to the
Administrative Agent.

        "Indebtedness" means, as to any Person at a particular time, all of the
following (without duplication):

        (a)  all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

        (b)  any direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), banker's acceptances, bank
guaranties, surety bonds and similar instruments;

        (c)  Intentionally Blank;

        (d)  whether or not so included as liabilities in accordance with GAAP,
all obligations of such Person to pay the deferred purchase price of property or
services except trade accounts payable arising in the ordinary course of
business of such Person, and indebtedness (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

        (e)  capital leases;

        (f)    all Guarantee Obligations of such Person in respect of any of the
foregoing; and

        (g)  for the purposes of determining compliance with the applicable
provisions of Sections 7.15 or 7.16, obligations of such Person under Swap
Contracts, and Guarantee Obligations of such Person in respect of Swap
Contracts, but only to the extent of Excess Swap Termination Value. For purposes
of Section 7.15, Indebtedness of the Non-OLP Subsidiaries shall be calculated
quarterly and include the Non-OLP Subsidiaries' Ratable Share of Excess Swap
Termination Value as of the relevant quarter-end date of determination, and for
purposes of Section 7.16, Indebtedness of the Operating Partnership and the
Operating Partnership Subsidiaries shall be calculated quarterly and include the
Operating Partnership's and the Operating Partnership Subsidiaries' Ratable
Share of Excess Swap Termination Value as of the relevant quarter-end date of
determination.

9

--------------------------------------------------------------------------------




        For all purposes hereof, the Indebtedness of any Person shall include,
without duplication, the Indebtedness of any partnership or joint venture in
which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person by its governing
agreements and applicable law except for customary exceptions acceptable to the
Required Lenders. The amount of any capital lease as of any date shall be deemed
to be the amount of Attributable Indebtedness in respect thereof as of such
date. The amount of any net obligation under any Swap Contract, and the amount
of any Guarantee Obligations in respect of any Swap Contract, on any date shall
be deemed to be the Swap Termination Value of such Swap Contract as of such
date.

        "Indemnified Liabilities" has the meaning set forth in Section 10.05.

        "Indemnitees" has the meaning set forth in Section 10.05.

        "Intercompany Restrictions" has the meaning set forth in
Section 7.03(a)(i).

        "Interest Coverage Ratio" means, with respect to a four-quarter period,
the ratio of Pro Forma EBITDA to Consolidated Interest Charges. If, in
connection with any acquisition by the Borrower or any Subsidiary of any Person
or all or substantially all of the business or assets of any Person or the
operating division or business unit of any Person, any Indebtedness is incurred
or assumed by the Borrower or any Subsidiary, Consolidated Interest Charges
shall be calculated, on a pro forma basis for the four quarters most recently
completed and corresponding to the four-quarter period for which corresponding
Pro Forma EBITDA is calculated, as if such Indebtedness had been incurred on the
first day of such period. As of any date, the interest rate used in the
calculation of such pro forma adjustments shall be the pricing in effect for the
Loans under this Agreement.

        "Interest Payment Date" means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

        "Interest Period" means as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Loan Notice; provided
that:

        (ii)  any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

        (iii)  any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

        (iv)  no Interest Period shall extend beyond the scheduled Maturity
Date.

        "IRS" means the United States Internal Revenue Service.

        "Laws" means, collectively, all international, foreign, federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

10

--------------------------------------------------------------------------------




        "L/C Advance" means, with respect to each Lender, such Lender's funded
participation in any Unreimbursed Amount in accordance with
Section 2.04(c)(iii).

        "L/C Borrowing" means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Borrowing.

        "L/C Credit Extension" means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

        "L/C Issuer" means Bank of America in its capacity as issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit hereunder.

        "L/C Obligations" means, as at any date of determination, the aggregate
undrawn face amount of all outstanding Letters of Credit plus to the extent
unreimbursed, the aggregate of all Unreimbursed Amounts, including, without
duplication, all L/C Borrowings and L/C Advances.

        "L/C Sublimit Effective Date" has the meaning set forth in the
definition of "Letter of Credit Sublimit."

        "Lender" has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the L/C Issuer.

        "Lending Office" means, as to any Lender, the office or offices of such
Lender described as such on Schedule 10.02, or such other office or offices as a
Lender may from time to time notify the Borrower and the Administrative Agent.

        "Letter of Credit" means any letter of credit issued hereunder. A Letter
of Credit may be a commercial letter of credit or a standby letter of credit.

        "Letter of Credit Application" means an application and agreement for
the issuance or amendment of a Letter of Credit in the form from time to time in
use by the L/C Issuer and on terms satisfactory to the L/C Issuer and the
Borrower; provided, in the event of any conflict between such application and
agreement and the terms of this Agreement, the terms of this Agreement shall
control.

        "Letter of Credit Expiration Date" means the day that is seven days
prior to the Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).

        "Letter of Credit Sublimit" means an amount equal to the lesser of the
Commitments and $50,000,000. The Letter of Credit Sublimit is part of, and not
in addition to, the Commitments.

        "Lien" means any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge, security interest or any other
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, a deposit arrangement and the
filing of any financing statement under the Uniform Commercial Code or
comparable Laws of any jurisdiction) for a creditor's claim to be satisfied from
assets or proceeds prior to the claims of other creditors or the owners,
including, if applicable, the interest of a purchaser of accounts receivable but
excluding the title of the lessor under any operating lease.

        "Loan" means a loan made by a Lender to Borrower pursuant to this
Agreement, as defined in Section 2.01.

        "Loan Documents" means this Agreement, each Note, the Agent/Arranger Fee
Letter, each Request for Credit Extension and each Compliance Certificate.

        "Loan Notice" means written or telephonic notice of (a) a Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Loans as the same Type, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A or if telephonic, shall

11

--------------------------------------------------------------------------------


be immediately followed by written notice in the form of Exhibit A; provided,
any such telephone notice shall be irrevocable when given notwithstanding that
it is required to be so confirmed in writing.

        "Material Adverse Effect" means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, financial
condition, prospects or assets of the Borrower and its consolidated Subsidiaries
(other than the Unrestricted Subsidiaries) taken as a whole; (b) a material
impairment of the ability of the Borrower to pay any Obligation when due or
otherwise to perform its material obligations under this Agreement or any Note;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower of this Agreement or any Note.

        "Material Subsidiary" means (i) any Subsidiary that directly or through
one or more Subsidiaries (a) owns assets with a book value equal to 10% or more
of the book value of the consolidated assets of the Borrower, its Consolidated
Subsidiaries and its Consolidated Unrestricted Subsidiaries, or (b) contributed
10% or more of Consolidated Net Income for any fiscal quarter during the four
fiscal quarters most recently ended of the Borrower, its Consolidated
Subsidiaries and its Consolidated Unrestricted Subsidiaries, or (c) is a
"significant subsidiary" as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act of 1933, as amended, as such
Regulation is in effect on any date of determination. A Subsidiary will be
deemed to have become a Material Subsidiary on either (i) the date of its
acquisition or formation, if after giving effect to such acquisition or
formation, it constitutes a Material Subsidiary, as reasonably determined by the
Borrower and reasonably acceptable to the Administrative Agent, or, if
applicable (ii) the 75th day following the end of each of the first 3 fiscal
quarters of the Borrower or the 120th day following the end of each fiscal year
of the Borrower, as applicable, if as of the immediately preceding quarter-end
or year-end, as applicable, and based on the financial statements prepared for
such ending quarterly or annual period, it constituted a Material Subsidiary, as
reasonably determined by the Borrower and reasonably acceptable to the
Administrative Agent.

        "Maturity Date" means the earlier of (i) the Scheduled Maturity Date or
(ii) the date upon which the Commitments may be terminated in accordance with
the terms hereof. "Scheduled Maturity Date" means January 24, 2006, or such
later date to which the tenor of Commitments may be extended in accordance with
Section 2.15.

        "Moody's" means Moody's Investors Service, Inc. or any successor to the
rating agency business thereof, or if no such successor, any other debt rating
agency selected by the Borrower and approved by the Required Lenders.

        "Mortgage" shall mean, collectively, the mortgage, security agreement
and fixture filings between the Operating Partnership and the Trustee, each
dated as of December 12, 1991, as amended, modified or supplemented from time to
time and in effect, and covering assets located in Illinois, Indiana, Michigan,
Minnesota, New York, North Dakota and Wisconsin.

        "Mortgage Note Agreements" shall mean, collectively, those certain Note
Agreements, each dated as of December 12, 1991, between the Operating
Partnership and each of the respective purchasers of the Mortgage Notes, as
amended, modified or supplemented from time to time and in effect.

        "Mortgage Notes" shall mean, collectively, the promissory notes
aggregating $310,000,000 principal amount issued pursuant to the Mortgage Note
Agreements, dated December 12, 1991 and executed by the Operating Partnership,
together with and any loan agreement and security documents executed in
connection therewith, any and all instruments given in renewal, extension,
modification, or rearrangement of or in substitution or replacement for any one
or more of the foregoing described promissory notes and other documents, whether
given to the original purchaser thereof (or its designee) or any other Person
and other documents.

        "Multiemployer Plan" means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions.

12

--------------------------------------------------------------------------------


        "Net Tangible Assets" means tangible assets of the Borrower and its
Subsidiaries (for the avoidance of doubt, excluding the Unrestricted
Subsidiaries) on a consolidated basis.

        "Non-OLP Consolidated Funded Debt" means, as of any date of
determination, for the Non-OLP Subsidiaries on a consolidated basis, the sum of
(without duplication) (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money, (b) that portion of
obligations with respect to capital leases that are capitalized in the
consolidated balance sheet of the Non-OLP Subsidiaries, and (c) without
duplication, the unpaid principal amount of all Guarantee Obligations with
respect to Indebtedness of the type specified in subsections (a) and (b) above
of Persons other than the Non-OLP Subsidiaries.

        "Non-OLP Consolidated Net Income" means, for any period, the net income
of the Non-OLP Subsidiaries from continuing operations (excluding gains or
losses resulting from mark to market activity as a result of the implementation
of Statement of Financial Accounting Standard 133, as amended) before
extraordinary items (excluding gains or losses from Dispositions of assets) for
that period.

        "Non-OLP Indebtedness Limitation" has the meaning specified in
Section 7.15.

        "Non-OLP Inter-Company Indebtedness" means Indebtedness owed by a
Non-OLP Subsidiary to the Borrower or to a Wholly-Owned Non-OLP Subsidiary
(other than, for the avoidance of doubt, an Unrestricted Subsidiary).

        "Non-OLP Pro Forma EBITDA" means, for any period, at the time of any
determination thereof, without duplication, (a) Non-OLP Consolidated Net Income,
plus (b) to the extent actually deducted in determining such Non-OLP
Consolidated Net Income, interest expense (and in the case of capital leases the
portion of rent expense that is treated as interest in accordance with GAAP),
income taxes, depreciation and amortization for the Non-OLP Subsidiaries for
such period, calculated on a pro forma basis making adjustments for acquisitions
of any Person or all or substantially all of the business or assets of any other
Person or the operating division or business unit of any Person made during such
period, to the extent not reflected in such Non-OLP Consolidated Net Income.

        "Non-OLP Subsidiaries" means Subsidiaries (for the avoidance of doubt,
excluding Unrestricted Subsidiaries) of the Borrower other than the Operating
Partnership and Operating Partnership Subsidiaries.

        "Note" means, a promissory note made by the Borrower in favor of a
Lender evidencing Loans made by such Lender, substantially in the form of
Exhibit B.

        "Obligations" means all advances to, and debts, liabilities and
obligations of the Borrower arising under any Loan Document, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising and including interest that accrues after the commencement by
or against the Borrower of any proceeding under any Debtor Relief Laws naming
the Borrower as the debtor in such proceeding.

        "OLP Indebtedness Limitation" has the meaning specified in Section 7.16.

        "OLP Inter-Company Indebtedness" means Indebtedness owed by the
Operating Partnership or by an Operating Partnership Subsidiary to the Borrower,
to the Operating Partnership, or to a Wholly-Owned Operating Partnership
Subsidiary (other than, for the avoidance of doubt, an Unrestricted Subsidiary).

        "Operating Partnership" means Enbridge Energy, Limited Partnership, a
Delaware limited partnership, a Subsidiary of the Borrower.

        "Operating Partnership Subsidiary" means any Subsidiary (for the
avoidance of doubt, excluding Unrestricted Subsidiaries) of the Operating
Partnership.

13

--------------------------------------------------------------------------------


        "Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

        "Outstanding Amount" means (i) with respect to Loans, on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

        "Participant" has the meaning specified in Section 10.07(d).

        "PBGC" means the Pension Benefit Guaranty Corporation.

        "Pension Plan" means any "employee pension benefit plan" (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA, and in respect of which the Borrower or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of (or
if such plan were terminated would under Section 4069 of ERISA be deemed to be)
an "employer" as defined in Section 3(5) of ERISA at any time during the
immediately preceding five plan years.

        "Person" means any individual, trustee, corporation, general
partnership, limited partnership, limited liability company, joint stock
company, trust, unincorporated organization, bank, business association, firm,
joint venture or Governmental Authority.

        "Plan" means any "employee benefit plan" (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or any ERISA Affiliate.

        "Pro Forma EBITDA" means, at the time of any determination thereof,
without duplication, (a) Consolidated Net Income, plus (b) to the extent
actually deducted in determining such Consolidated Net Income, interest expense,
income taxes, depreciation and amortization for the Borrower and its
consolidated Subsidiaries for the preceding four quarters ending on such date
(the "Subject Period"), calculated on a pro forma basis (1) making adjustments
for acquisitions of any Person or all or substantially all of the business or
assets of any other Person or the operating division or business unit of any
Person made during such Subject Period, to the extent not reflected in such
Consolidated Net Income, and (2) including Total AFUDC (but not an amount of
Total AFUDC in excess of 5% of Consolidated EBITDA of the Borrower and its
consolidated Subsidiaries for such Subject Period). If any Subsidiary is an
Excluded Subsidiary on both (i) the last day of a Subject Period and (ii) on the
date (as used in this paragraph, the "Determination Date") that is the earlier
of (x) the date that the Borrower delivers a Compliance Certificate pursuant to
Section 6.02(b) for such Subject Period and (y) the date that the Borrower is
required to deliver such Compliance Certificate pursuant to Section 6.02(b),
then the net income of such Subsidiary shall not be included in the calculation
of Consolidated Net Income for such Subject Period and such Subsidiary's
interest expense, income taxes, depreciation and amortization shall not be added
to Consolidated Net Income pursuant to clause (b) above. If a Subsidiary is not
an Excluded Subsidiary on the last day of the Subject Period, or if such
Subsidiary is an Excluded Subsidiary on the last day of a Subject Period but is
no longer an Excluded Subsidiary on the Determination Date, then such Subsidiary
will not be considered an Excluded Subsidiary during any part of the Subject
Period, its net income will be included in the calculation of

14

--------------------------------------------------------------------------------


Consolidated Net Income for the Subject Period to the same extent as if it had
not been an Excluded Subsidiary during any part of the Subject Period, and its
interest expense, income taxes, depreciation and amortization will be added to
Consolidated Net Income pursuant to clause (b) above. For the avoidance of
doubt, and by way of an example (but not exhaustive of all other applicable
examples), the EBITDA for a Subject Period which is attributable to a
Subsidiary, that at any time during that Subject Period was an Excluded
Subsidiary, shall nonetheless be included in the Pro Forma EBITDA for such
Subject Period if, on either the last day of the Subject Period or the
Determination Date such Subsidiary is, for whatever reason, no longer an
Excluded Subsidiary, including by reason of discharging the Indebtedness that
imposed the applicable Excluded Subsidiary Transfer Restriction or Excluded
Subsidiary Transfer Restrictions or having otherwise terminated the application
of all related provisions that imposed such restriction or restrictions.

        "Project AFUDC" means, with respect to each corresponding regulated
project designated by the Borrower and as of the relevant date of determination,
(a) prior to the "into-service date", an amount equal to the product of (i) the
cumulative, aggregate regulated capital expended as of the relevant date of
determination with respect to such project multiplied by (ii) the applicable
annual AFUDC Rate, or (b) following its "into-service date", (X) for the first
quarter following the "into-service date", (i) the product of the cumulative,
aggregate regulated capital expended prior to the "into-service date" with
respect to such project multiplied by (ii) 75% of the applicable annual AFUDC
Rate or, (Y) for the second quarter following the "into-service date", (i) the
product of the cumulative, aggregate regulated capital expended prior to the
"into-service date" with respect to such project multiplied by (ii) 50% of the
applicable annual AFUDC Rate or, (Z) for the third quarter following the
"into-service date", (i) the product of the cumulative, aggregate regulated
capital expended prior to the "into-service date" with respect to such project
multiplied by (ii) 25% of the applicable annual AFUDC Rate.

        "Pro Rata Share" means, with respect to each Lender, the percentage
(carried out to the ninth decimal place) of the Commitments set forth opposite
the name of such Lender on Schedule 2.01, as such share may be adjusted as
contemplated herein.

        "Qualifying Subordinated Indebtedness" means unsecured Indebtedness of
the Borrower owing to a Subsidiary or other Affiliate of the Borrower (in each
case, other than an Unrestricted Subsidiary) provided that (i) such Indebtedness
has a maturity date of at least six months subsequent to the Maturity Date,
(ii) interest accruing on such Indebtedness is, at the option of the Borrower
payable not in cash but in additional Indebtedness of like tenor and term,
(iii) no amortization of principal of such Indebtedness is scheduled prior to
the date that is at least six months subsequent to the Scheduled Maturity Date,
(iv) no Subsidiary of the Borrower has any Guarantee Obligation or other
repayment obligation with respect thereto, and (v) such Indebtedness is
expressly subordinated to the Obligations under the Loan Documents pursuant to a
subordination agreement in the form of Exhibit F hereto.

        "Ratable Share of Excess Swap Termination Value" means, as of any
quarter-end date of determination:

        (a)  for the Non-OLP Subsidiaries, an amount equal to (i) the sum of
(A) the net aggregate Swap Termination Value of all Swap Contracts pursuant to
which any Non-OLP Subsidiary is obligated as a counterparty and (B) the net
aggregate Swap Termination Value of all Swap Contracts for which any Non-OLP
Subsidiary has a Guarantee Obligation, in each case without duplication of any
such Swap Contracts and Guarantee Obligations with respect thereto, divided by
the sum of (A) the net aggregate Swap Termination Value of all Swap Contracts
pursuant to which any Subsidiary is obligated as a counterparty and (B) the net
aggregate Swap Termination Value of all Swap Contracts for which any Subsidiary
has a Guarantee Obligation, in each case without duplication of any such Swap
Contacts and Guarantee Obligations with respect thereto (the "Aggregate
Subsidiary Swap Obligations"), times (ii) the Excess Swap Termination Value as
of such date; and

15

--------------------------------------------------------------------------------

        (b)  for the Operating Partnership and the Operating Partnership
Subsidiaries, an amount equal to (i) the sum of (A) the net aggregate Swap
Termination Value of all Swap Contracts pursuant to which any of the Operating
Partnership or any Operating Partnership Subsidiary is obligated as a
counterparty and (B) the net aggregate Swap Termination Value of all Swap
Contracts for which any of the Operating Partnership or any Operating
Partnership Subsidiary has a Guarantee Obligation, in each case without
duplication of any such Swap Contracts and Guarantee Obligations with respect
thereto, divided by the Aggregate Subsidiary Swap Obligations (as defined in
clause (a) above), times (ii) the Excess Swap Termination Value as of such date.

        "Refinancing" means, with respect to any Indebtedness, the extension,
refinancing, renewal, replacement, defeasance or refunding of such Indebtedness.

        "Register" has the meaning set forth in Section 10.07(c).

        "Reportable Event" means any of the events set forth in Section 4043(c)
of ERISA, other than events for which the 30 day notice period has been waived.

        "Request for Credit Extension" means (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice, and (b) with respect to an
L/C Credit Extension, a Letter of Credit Application.

        "Required Lenders" means, as of any date of determination, Lenders whose
Voting Percentages aggregate to more than 50%.

        "Responsible Officer" means the president, chief financial officer,
chief accountant, controller, treasurer, assistant treasurer, secretary or
assistant secretary of the Borrower, the General Partner or the Delegate.

        "Restrictive Agreement" has the meaning set forth in Section 6.14(i).

        "S&P" means Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc. or any successor to the rating agency business
thereof, or if no such successor, any other debt rating agency selected by the
Borrower and approved by the Required Lenders.

        "Scheduled Maturity Date" has the meaning set forth in the definition of
"Maturity Date".

        "Senior Indenture" means that certain Indenture dated September 15, 1998
providing for the issuance of senior debt securities of the Operating
Partnership, which indenture is between the Operating Partnership, as issuer,
and JPMorgan Chase Bank, successor to The Chase Manhattan Bank, as trustee.

        "Senior Unsecured Notes" means, collectively, the following: (a) the 7%
senior notes due 2018 in the aggregate principal amount of $100,000,000 issued
by the Operating Partnership pursuant to the Senior Indenture; (b) the 71/8%
senior notes due 2028 in the aggregate principal amount of $100,000,000 issued
by the Operating Partnership pursuant to the Senior Indenture; (c) the 7.9%
senior notes due 2012 in the aggregate principal amount of $100,000,000 issued
by the Operating Partnership pursuant to the Senior Indenture; and (d) such
other senior unsecured notes issued by the Operating Partnership on or after the
Closing Date pursuant to the Senior Indenture.

        "Subsidiary" of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Borrower. In the definition of "Unrestricted Subsidiaries", the term
"Subsidiary" means each Subsidiary of the Borrower.

16

--------------------------------------------------------------------------------


In all other provisions of this Credit Agreement and the other Loan Documents,
the term "Subsidiary" does not include any Unrestricted Subsidiary.

        "Swap Contract" means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.

        "Swap Termination Value" means, in respect of each Swap Contract, after
taking into account the effect of any netting agreement related to such Swap
Contract, (a) for any date on or after the date there has been an early
termination of the transactions under such Swap Contract and a termination value
has been determined in accordance therewith, such termination value, and (b) for
any date prior to the date referenced in clause (a) the amount determined as the
mark-to-market value for such Swap Contract, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contract (which may include any Lender).

        "Syndication Agent" means Bank of Montreal in its capacity as
syndication agent under any of the Loan Documents, or any successor syndication
agent.

        "Threshold Amount" means $25,000,000.

        "Total AFUDC" means, as of the relevant date of determination, the sum
of all Project AFUDC.

        "Type" means with respect to a Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.

        "Unfunded Pension Liability" means the excess of a Pension Plan's
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan's assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.

        "Unreimbursed Amount" has the meaning set forth in Section 2.04(c)(i).

        "Unrestricted Subsidiaries" means any Subsidiary of the Borrower that is
designated to the Administrative Agent in writing by the Borrower as an
Unrestricted Subsidiary after the date hereof; provided, however, that no
Subsidiary may be designated as an Unrestricted Subsidiary if, (i) on the
effective date of designation, a Default or Event of Default has occurred and is
continuing, (ii) the creation, formation or acquisition of such Subsidiary would
not otherwise be permitted under Section 7.04 hereof, (iii) the creation,
acquisition or formation of such Subsidiary would not be permitted under the
Mortgage Note Agreements or any other material contract or agreement to which
the Borrower is a party, or (iv) based on the financial statements most recently
delivered pursuant to Section 6.01 or the good faith determination by the
Borrower, such Subsidiary is a Material Subsidiary. If an Unrestricted
Subsidiary becomes a Material Subsidiary, such Subsidiary shall no longer be
deemed an Unrestricted Subsidiary.

17

--------------------------------------------------------------------------------


        "Voting Percentage" means, as to any Lender, (a) at any time when the
Commitments are in effect, such Lender's Pro Rata Share and (b) at any time
after the termination of the Commitments, the percentage (carried out to the
ninth decimal place) which (i) the sum of (A) the Outstanding Amount of such
Lender's Loans, plus (B) such Lender's Pro Rata Share of the Outstanding Amount
of L/C Obligations, then constitutes of (ii) the Outstanding Amount of all Loans
and L/C Obligations; provided, however, that if any Lender has failed to fund
any portion of the Loans or participations in L/C Obligations required to be
funded by it hereunder, such Lender's Voting Percentage shall be deemed to be
zero percent (0%), and the respective Pro Rata Shares and Voting Percentages of
the other Lenders shall be recomputed for purposes of this definition and the
definition of "Required Lenders" without regard to such Lender's Commitment or
the outstanding amount of its Loans, and L/C Advances, as the case may be.

        "Wholly-Owned" when used to describe a Subsidiary means that all of the
equity of such Subsidiary is wholly owned by the Borrower, either directly or
indirectly through another wholly-owned Subsidiary of the Borrower.

        1.02    Other Interpretive Provisions.    

        (a)  The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

        (b)  (i) The words "herein" and "hereunder" and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

        (ii)  Unless otherwise specified herein, Article, Section, Exhibit and
Schedule references are to this Agreement.

        (iii)  The term "including" is by way of example and not limitation.

        (iv)  The term "documents" includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced.

        (v)  The verb "continue", and its usage in correlative forms, with
reference to a Default or an Event of Default, shall mean that such Default or
Event of Default has occurred and continues and, if applicable, after the
passage of the applicable notice or cure period continues uncured, unwaived or
otherwise unremedied, or with respect to the event or circumstance giving rise
thereto, and after the passage of the applicable notice or cure period,
continues uncured, unwaived or otherwise unremedied.

        (c)  In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including;" the words "to"
and "until" each mean "to but excluding;" and the word "through" means "to and
including."

        (d)  Section headings herein and the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

        1.03    Accounting Terms.     All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

        1.04    Rounding.     Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

18

--------------------------------------------------------------------------------

        1.05    References to Agreements and Laws.     Unless otherwise
expressly provided herein, (a) references to documents (including the Loan
Documents) shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document, and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS


        2.01    Loans.     Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each, a "Loan") to the Borrower from
time to time on any Business Day during the period from the Closing Date to the
Maturity Date, in an aggregate amount for all Loans not to exceed at any time
outstanding the amount of such Lender's Commitment; provided, however, that
after giving effect to any Borrowing, (i) the aggregate Outstanding Amount of
all Loans and L/C Obligations shall not exceed the Commitments, and (ii) the
aggregate Outstanding Amount of the Loans of any Lender, plus such Lender's Pro
Rata Share of the Outstanding Amount of all L/C Obligations shall not exceed
such Lender's Commitment. Within the limits of each Lender's Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.06, and reborrow under this
Section 2.01. Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

        2.02    Borrowings, Conversions and Continuations of Loans.     

        (a)  Each Borrowing (other than an L/C Borrowing), each conversion of
Loans from one Type to the other, and each continuation of Loans as the same
Type shall be made upon the relevant Borrower's irrevocable notice to the
Administrative Agent. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m., New York time, (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $10,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Loan Notice shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Loans as the same Type, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made or continued as, or converted to, Base Rate
Loans. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

        (b)  Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of its Pro Rata Share of the applicable Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
In the case of a Borrowing, each Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent's Office not later than 1:00 p.m.,

19

--------------------------------------------------------------------------------


New York time, on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to the Administrative Agent by the
Borrower; provided, however, that if, on the date of the Borrowing there are L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any such L/C Borrowings, and second, to the
Borrower as provided above.

        (c)  Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of a Default or Event of Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the then outstanding Eurodollar Rate Loans be converted to
Base Rate Loans at the end of the respective Interest Periods therefor, if at
the end of such periods, a Default or an Event of Default is then in existence.

        (d)  The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Eurodollar Rate Loan upon
determination of such interest rate. The determination of the Eurodollar Rate by
the Administrative Agent shall be conclusive in the absence of manifest error.
The Administrative Agent shall notify the relevant Borrower and the Lenders of
any change in Bank of America's prime rate used in determining the Base Rate
promptly following the public announcement of such change.

        (e)  After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than 5 Interest Periods in effect with respect to Loans.

        2.03    Intentionally Blank.     

        2.04    Letters of Credit.     

        (a)  The Letter of Credit Commitment.

          (i)  Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower, and to amend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drafts under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the
Borrower; provided that the L/C Issuer shall not be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in, any Letter of Credit if as of the date of such L/C
Credit Extension, (x) the Outstanding Amount of all L/C Obligations and all
Loans would exceed the Commitments, (y) the aggregate Outstanding Amount of the
Loans of any Lender, plus such Lender's Pro Rata Share of the Outstanding Amount
of all L/C Obligations, would exceed such Lender's Commitment, or (z) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower's ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

20

--------------------------------------------------------------------------------

        (ii)  The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:

        (A)  any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

        (B)  the expiry date of such requested Letter of Credit would occur more
than twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date;

        (C)  the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date;

        (D)  the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer; or

        (E)  such Letter of Credit is in a face amount less than $100,000, in
the case of a commercial Letter of Credit, or $500,000, in the case of any other
type of Letter of Credit, or is to be denominated in a currency other than
Dollars.

        (iii)  The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

        (b)  Procedures for Issuance and Amendment of Letters of Credit.

          (i)  Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such L/C Application must be received by the L/C Issuer and the Administrative
Agent not later than 11:00 a.m., New York time, at least two Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require.

        (ii)  Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has

21

--------------------------------------------------------------------------------




received a copy of such Letter of Credit Application from the Borrower and, if
not, the L/C Issuer will provide the Administrative Agent with a copy thereof.
Upon receipt by the L/C Issuer of confirmation from the Administrative Agent
that the requested issuance or amendment is permitted in accordance with the
terms hereof, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer's usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a participation in such Letter of Credit in an amount equal to
the product of such Lender's Pro Rata Share times the amount of such Letter of
Credit.

        (iii)  Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

        (c)  Drawings and Reimbursements; Funding of Participations.

          (i)  Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. Not later than
11:00 a.m., New York time, on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an "Honor Date"), the Borrower shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing. If the Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the "Unreimbursed Amount"), and
such Lender's Pro Rata Share thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.04(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

        (ii)  Each Lender (including the Lender acting as L/C Issuer) shall upon
receipt of any notice pursuant to Section 2.04(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent's Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m., New York time, on the Business Day specified in
such notice by the Administrative Agent if such notice is received by 12:00 noon
on such day and otherwise by 1:00 p.m. on the next Business Day, whereupon,
subject to the provisions of Section 2.04(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.

        (iii)  With respect to any Unreimbursed Amount that is not fully paid by
a Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so paid, which L/C Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender's payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.04(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.04.

22

--------------------------------------------------------------------------------






        (iv)  Until each Lender funds its Base Rate Loan pursuant to
clause (ii),or L/C Advance pursuant to clause (iii), of this Section 2.04(c) to
reimburse the L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Lender's Pro Rata Share of such amount shall be
solely for the account of the L/C Issuer.

        (v)  Each Lender's obligation to make Base Rate Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing. Any such reimbursement shall not relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

        (vi)  If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

        (d)    Repayment of L/C Advances.    

        (i)    At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender's Base Rate Loan
in accordance with Section 2.04(c)(ii) or its L/C Advance in respect of such
payment in accordance with Section 2.04(c)(iii), if the Administrative Agent
receives for the account of the L/C Issuer any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), or any payment of
interest thereon, the Administrative Agent will distribute to such Lender its
Pro Rata Share thereof in the same funds as those received by the Administrative
Agent.

        (ii)  If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.04(c)(i) is required to be
returned, each Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect and such payments shall constitute L/C Advances
hereunder with respect to such Lenders.

        (e)    Obligations Absolute.    The obligation of the Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit that it
has requested to be issued, and to repay each such L/C Borrowing and each
drawing under a Letter of Credit that is paid by a corresponding Borrowing of
Loans or L/C Advances, shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

        (i)    any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

23

--------------------------------------------------------------------------------

        (ii)  the existence of any claim, counterclaim, set-off, defense or
other right that the Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

        (iii)  any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

        (iv)  any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

        (v)  any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower,
except for the gross negligence, willful misconduct or violation of Law by the
L/C Issuer in connection with its payment of a Letter of Credit.

        The Borrower shall promptly examine a copy of each Letter of Credit that
is has requested to be issued and each amendment thereto that is delivered to it
and, in the event of any claim of noncompliance with the Borrower's instructions
or other irregularity, the Borrower shall immediately notify the L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is immediately given as
aforesaid.

        (f)    Role of L/C Issuer.    Each Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. No
Agent-Related Person nor any of the respective correspondents, participants or
assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence, willful misconduct or violation of
Law; or (iii) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Letter of Credit
Application. The Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude such Borrower's pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. No
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.04(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer's willful misconduct, gross
negligence or violation of Law or the L/C Issuer's willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear

24

--------------------------------------------------------------------------------

on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

        (g)    Cash Collateral.    Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing and until
such borrowing has been reimbursed or otherwise paid (including pursuant to a
Borrowing), or (ii) if, as of the Letter of Credit Expiration Date, any Letter
of Credit may for any reason remain outstanding and partially or wholly undrawn,
the Borrower shall, upon the Administrative Agent's request, immediately Cash
Collateralize the then Outstanding Amount of all such L/C Obligations (in an
amount equal to such Outstanding Amount). The Borrower hereby grants the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a Lien
on its interest in such Cash Collateral to secure the outstanding and unpaid
amount of a L/C Borrowing or Letter of Credit remaining outstanding as of the
Letter of Credit Expiration Date, in each case as referred to in clause (i) or
(ii) of this Section; provided that when such amount shall no longer be
outstanding and unpaid, such Cash Collateral shall be released from such Lien
and returned to the Borrower. Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America or other institutions
satisfactory to it.

        (h)    Applicability of ISP98 and UCP.    Unless otherwise expressly
agreed by the L/C Issuer and the Borrower with the consent of the Required
Lenders when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the "International
Standby Practices 1998" published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each standby Letter of Credit, and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce (the "ICC") at the time of
issuance (including, to the extent it is applicable, the ICC decision published
by the Commission on Banking Technique and Practice on April 6, 1998 regarding
the European single currency (euro)) shall apply to each commercial Letter of
Credit.

        (i)    Letter of Credit Fees.    The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share a Letter of Credit fee for each Letter of Credit issued at its
request equal to the Applicable Rate for Letters of Credit multiplied by the
actual daily maximum amount available to be drawn under such Letter of Credit.
Such fee for each Letter of Credit shall be due and payable on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, and on the Letter of
Credit Expiration Date. If there is any change in the Applicable Rate during any
quarter, the actual daily amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

        (j)    Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.    The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit issued at its
request, as provided in the Agent/Arranger Fee Letter, due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, and on the Letter of Credit Expiration Date. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit issued at its
request as from time to time in effect. Such fees and charges are due and
payable on demand and are nonrefundable.

25

--------------------------------------------------------------------------------

        (k)    Conflict with Letter of Credit Application.    In the event of
any conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

        2.05    Intentionally Omitted.     

        2.06    Prepayments.     

        (a)  The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m., New York time, (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans, and
(B) one Business Day prior to any date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of such Lender's Pro Rata Share of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Pro Rata Shares.

        (b)  If for any reason the Outstanding Amount of all Loans and L/C
Obligations at any time exceeds the Commitments then in effect, the Borrower
shall immediately prepay its Loans and/or Cash Collateralize the L/C Obligations
in an aggregate amount equal to such excess.

        2.07    Reduction or Termination of Commitments.     The Borrower may,
upon notice to the Administrative Agent, terminate the Commitments, or
permanently reduce the Commitments to an amount not less than the then
Outstanding Amount of all Loans and L/C Obligations; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.,
five Business Days prior to the date of termination or reduction, and (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof. The Administrative Agent shall
promptly notify the Lenders of any such notice of reduction or termination of
the Commitments. Once reduced in accordance with this Section, the Commitments
may not be increased. Any reduction of the Commitments shall be applied to the
Commitment of each Lender according to its Pro Rata Share. All facility fees and
utilization fees accrued until the effective date of any termination of the
Commitments shall be paid on the effective date of such termination.

        2.08    Repayment of Loans.     

        The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Loans outstanding on such date which were made to
it.

        2.09    Interest.     

        (a)  Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

        (b)  In the event any amount due hereunder or under any other Loan
Document (including, without limitation, any interest payment) is not paid when
due (whether by acceleration or otherwise), the Borrower shall pay interest on
such unpaid amount (including, without limitation, interest on interest) at a
fluctuating interest rate per annum equal to the Default Rate to the fullest
extent

26

--------------------------------------------------------------------------------


permitted by applicable Law. Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

        (c)  Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

        2.10    Fees.     

        In addition to certain fees described in subsections (i) and (j) of
Section 2.04:

        (a)    Facility Fee.    The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share, a
facility fee equal to the Applicable Rate multiplied by the actual daily amount
of the Commitments, regardless of usage. The facility fee shall accrue at all
times from the Closing Date until the Maturity Date and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date. The facility fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. The facility fee shall accrue at all times, including at any time during
which one or more of the conditions in Article IV is not met.

        (b)    Utilization Fee.    The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share, a
utilization fee equal to the Applicable Rate multiplied by the actual daily
aggregate Outstanding Amount of Loans and L/C Obligations for each day that such
aggregate Outstanding Amount together with the aggregate Outstanding Amount (as
such term is defined in the Amended and Restated 364-Day Credit Agreement) under
the Amended and Restated 364-Day Credit Agreement exceeds 331/3% of the
Aggregate Commitments. The utilization fee shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date. The utilization fee shall be calculated quarterly in arrears. The
utilization fee shall accrue at all times, including at any time during which
one or more of the conditions in Article IV is not met.

        (c)    Other Fees.    The Borrower shall pay a fee to the Arranger for
the Arranger's own account, and shall pay an agency fee to the Administrative
Agent for the Administrative Agent's own account, in the amounts and at the
times specified in the letter agreement, dated December 16, 2002 (the
"Agent/Arranger Fee Letter"), between the Borrower, the Arranger and the
Administrative Agent.

        2.11    Computation of Interest and Fees.     Computation of interest on
Base Rate Loans shall be calculated on the basis of a year of 365 or 366 days,
as the case may be, and the actual number of days elapsed. Computation of all
other types of interest and all fees shall be calculated on the basis of a year
of 360 days and the actual number of days elapsed, which results in a higher
yield to the payee thereof than a method based on a year of 365 or 366 days.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one day.

        2.12    Evidence of Debt.     

        (a)  The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure so to record or any error in
doing so shall not,

27

--------------------------------------------------------------------------------


however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Loans and L/C Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall be presumed to be
prima facie evidence of such matters absent manifest error. Upon the request of
any Lender made through the Administrative Agent, such Lender's Loans may be
evidenced by a Note, in addition to such accounts or records. Each Lender may
attach schedules to its Note(s) and endorse thereon the date, Type (if
applicable), amount and maturity of the applicable Loans and payments with
respect thereto.

        (b)  In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control.

        2.13    Payments Generally.     

        (a)  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent's
Office in Dollars and in immediately available funds not later than 12:00 noon,
New York time, on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender's Lending Office. All payments received by the Administrative
Agent after 12:00 noon, New York time, shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

        (b)  Subject to the definition of "Interest Period," if any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

        (c)  If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward costs and expenses (including Attorney Costs and amounts payable under
Article III) incurred by the Administrative Agent and each Lender, (ii) second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (iii) third, toward repayment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

        (d)  Unless the Borrower or any Lender has notified the Administrative
Agent prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, the Borrower or such Lender, as the case may be,
will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

        (i)    if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each

28

--------------------------------------------------------------------------------

day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in immediately available funds, at the Federal Funds Rate
from time to time in effect; and

        (ii)  if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
"Compensation Period") at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender's Loan included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent's demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay (subject to its
recoupment rights from and remedies against such defaulting Lender of any
breakage costs paid by the Borrower when repaying such amount) such amount to
the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

        A notice of the Administrative Agent to any Lender with respect to any
amount owing under this subsection (d) shall be conclusive, absent manifest
error.

        (e)  If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and the conditions to the applicable Credit Extension set forth
in Article IV are not satisfied or waived in accordance with the terms hereof,
the Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

        (f)    The obligations of the Lenders hereunder to make Loans and to
fund participations in Letters of Credit are several and not joint. The failure
of any Lender to make any Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or purchase its participation.

        (g)  Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

        2.14    Sharing of Payments.     If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations held by it, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations held by them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Loan or
such participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender, such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender's ratable share (according to the proportion of (i) the amount of such
paying Lender's required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total

29

--------------------------------------------------------------------------------

amount so recovered. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.

        2.15    Extension of Maturity Date.     

        (a)  Not earlier than 60 days prior to, nor later than 30 days prior to,
each anniversary of the Closing Date, the Borrower may, upon notice to the
Administrative Agent (who shall promptly notify the Lenders), request a one year
extension of the Maturity Date. Within 15 days of delivery of such notice, each
Lender shall notify the Administrative Agent whether or not it consents to such
extension (which consent may be given or withheld in such Lender's sole and
absolute discretion). Any Lender not responding within the above time period
shall be deemed not to have consented to such extension. The Administrative
Agent shall promptly notify the Borrower and the Lenders of the Lenders'
responses. If any Lender declines, or is deemed to have declined, to consent to
such extension (a "Declining Lender"), the Borrower may cause any such Declining
Lender to be removed or replaced as a Lender pursuant to Section 10.16.

        (b)  The Maturity Date shall be extended only if Lenders holding more
than 50% of the Commitments (calculated prior to giving effect to any removals
and/or replacements of Lenders permitted herein) (the "Consenting Lenders") have
consented thereto, with respect only to Consenting Lenders and any Lender
replacing a Declining Lender pursuant to Section 10.16. If so extended, the
Maturity Date, as to the Consenting Lenders and each Lender replacing a
Declining Lender pursuant to Section 10.16, shall be extended to the same date
in the following year (the "Extension Effective Date") but the pre-existing
Maturity Date shall remain in effect with respect to any Declining Lender that
is not replaced. The Administrative Agent and the Borrower shall promptly
confirm to the Lenders such extension and the Extension Effective Date. As a
condition precedent to such extension, the Borrower shall deliver to the
Administrative Agent a certificate dated as of the Extension Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of the
Borrower (i) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such extension, or if the Borrower's resolutions
delivered pursuant to Section 4.01(a)(iv) provided for such extension,
certifying that such resolutions have not been amended, modified or rescinded
and remain in full force and effect and, (ii) certifying that, (A) before and
after giving effect to such extension, the representations and warranties
contained in Article V are true and correct on and as of the Extension Effective
Date, except to the extent that such representations and warranties specifically
refer to a different date, in which case they shall be true and correct as of
such date, and (B) no Default or Event of Default exists. The Administrative
Agent shall distribute an amended Schedule 2.01 (which shall be deemed
incorporated into this Agreement), to reflect any changes in Lenders and their
respective Commitments. The Borrower shall (i) on the existing Maturity Date,
prior to or contemporaneous with giving effect to any extension, pay amounts
due, in full, to any Declining Lender that is not replaced as a Lender pursuant
to Section 10.16, and (ii) prepay any Loans outstanding on the Extension
Effective Date which were made to it (and pay any additional amounts required
pursuant to Section 3.05) to the extent necessary to keep outstanding Loans
ratable with the Pro Rata Shares of all the Lenders.

30

--------------------------------------------------------------------------------



ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


        3.01    Taxes.     

        (a)  Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains a lending office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as "Taxes"). If the Borrower shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), the Administrative Agent and such Lender each receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, the Borrower shall furnish to the Administrative Agent (which shall
forward the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof.

        (b)  In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies (but specifically excluding all other United States
federal taxes, other than withholding taxes, unless such exclusion is not
required as a condition for an exemption from reporting requirements under
Sections 6011, 6111, or 6112 of the Code) which arise from any payment made by
it under any Loan Document or from its execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
to which it is a party (hereinafter referred to as "Other Taxes").

        (c)  If the Borrower shall be required to deduct or pay any Taxes or
Other Taxes from or in respect of any sum payable under any Loan Document to
which it is a party to the Administrative Agent or any Lender, the Borrower
shall also pay to the Administrative Agent (for the account of such Lender) or
to such Lender, at the time interest is paid, such additional amount that such
Lender specifies as necessary to preserve the after-tax yield (after factoring
in all taxes, including taxes imposed on or measured by net income) such Lender
would have received if such Taxes or Other Taxes had not been imposed.

        (d)  In respect to related Obligations owed by it, the Borrower agrees
to indemnify the Administrative Agent, the L/C Issuer and each Lender for
(i) the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this Section)
paid by the Administrative Agent, the L/C Issuer and such Lender, (ii) amounts
payable under Section 3.01(c) and (iii) any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, in each case
whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Payment under this subsection
(d) shall be made within 30 days after the date the Lender or the Administrative
Agent makes a demand therefor which demand shall be accompanied by a certificate
setting forth in reasonable detail the amounts demanded, the basis therefor and
the calculations in respect thereto.

        3.02    Illegality.     If any Lender determines that any Law enacted,
construed or announced after the Closing Date has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate

31

--------------------------------------------------------------------------------

Loans, or materially restricts the authority of such Lender to purchase or sell,
or to take deposits of, Dollars in the applicable offshore Dollar market, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period thereof, if such Lender may lawfully continue to maintain such Eurodollar
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion,
the Borrower shall also pay interest on the amount so prepaid or converted. If
any such Law, or change therein, shall only affect a portion of such Lender's
obligations under this Agreement which is, in the opinion of such Lender and the
Administrative Agent, severable from the remainder of this Agreement so that the
remainder of this Agreement may be continued in full force and effect without
otherwise affecting any of the obligations of the Administrative Agent, the
other Lenders or the Borrower, such Lender shall only declare its obligations
under that portion so terminated. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be disadvantageous to
such Lender.

        3.03    Inability to Determine Rates.     If the Administrative Agent
determines in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the applicable offshore Dollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for such
Eurodollar Rate Loan, or (c) the Eurodollar Rate for such Eurodollar Rate Loan
does not adequately and fairly reflect the cost to the Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly notify the Borrower
and all Lenders. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent revokes
such notice. Upon receipt of such notice, the Borrower may, without liability
for any attendant breakage costs, revoke any pending request for a Borrowing,
conversion or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

        3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.     

        (a)  If any Lender determines that as a result of the introduction of,
or any change in, or in the interpretation of, any Law, in each case on or after
the Closing Date, or such Lender's compliance therewith, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Loans or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this subsection (a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements contemplated by
Section 3.04(c)), then from time to time upon demand of such Lender (with a copy
of such demand to the Administrative Agent), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.

        (b)  If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, or
compliance by such Lender (or its Lending Office)

32

--------------------------------------------------------------------------------


therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender's obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender's desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.

        (c)  The Borrower shall pay to each Lender, as long as such Lender shall
be required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as "Eurocurrency liabilities"), additional costs on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 15 days' prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 15 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 15 days from receipt of such
notice.

        (d)  Each Lender agrees that it will not claim, and that it shall not be
entitled to claim, from the Borrower the payment of any of the amounts referred
to in this Section 3.04 (i) if it is not generally claiming similar compensation
from its other similar customers in similar circumstances and (ii) unless the
relevant introduction or change affects all banks and other financial
institutions substantially similar to such Lender having regard to the size,
business activities and regulatory capital of such banks and other financial
institutions, but excluding differences based solely on the residency of Persons
controlling such banks or other financial institutions. In addition, each Lender
shall use its reasonable efforts to reduce the amount it requests pursuant to
Section 3.04, including using its reasonable efforts to not assign or transfer
any Loan to any Person if such assignment or transfer would or would be likely
to increase the amount of such amounts payable; provided, however, such Lender
shall have no obligation to take or omit to take any action that such Lender in
its good faith judgment believes would be disadvantageous to it. Each amount
required to be paid to any Lender pursuant to this Section 3.04 shall be
accompanied by a certificate of the requisite Lender setting forth in reasonable
detail the amount owed, the basis therefor and the calculations in respect
thereto.

        (e)  Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender's right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the circumstances giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor;
provided further that, if the introduction of Law or change in (or change in
interpretation of) Law giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.

        3.05    Funding Losses.    Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time (which demand shall be accompanied by a
certificate of such demanding Lender setting forth in reasonable detail the
amount demanded, the bases therefor and the calculations in respect thereto),
the Borrower to whom the subject Loan was made shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

        (a)  any continuation, conversion, payment or prepayment of any Loan
made to such Borrower other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

33

--------------------------------------------------------------------------------

        (b)  any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan made
to the Borrower other than a Base Rate Loan on the date or in the amount
notified by the Borrower; or

        (c)  any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period as a result of a request by the Borrower
pursuant to Section 10.16;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the applicable offshore Dollar interbank market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

        3.06    Matters Applicable to all Requests for Compensation.    

        (a)  A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder and such other
information as otherwise specified in this Article III shall be conclusive in
the absence of manifest error. In determining such amount, the Administrative
Agent or such Lender may use any reasonable averaging and attribution methods
customarily used by it in comparable circumstances.

        (b)  Upon any Lender's making a claim for compensation under
Section 3.01 or 3.04, the Borrower may remove or replace such Lender in
accordance with Section 10.16.

        3.07    Survival.    All of the Borrower's obligations under this
Article III shall survive termination of the Commitments and payment in full of
all the other Obligations.


ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


        4.01    Conditions of Initial Credit Extension.    The obligation of
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

        (a)  Unless waived by all the Lenders (or by the Administrative Agent
with respect to immaterial matters or items specified in clause (v) or
(vi) below with respect to which the Borrower has given assurances satisfactory
to the Administrative Agent that such items shall be delivered promptly
following the Closing Date), the Administrative Agent's receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Borrower, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent:

        (i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

        (ii)  a Note executed by the Borrower in favor of each Lender requesting
a Note, each in a principal amount equal to such Lender's Commitment;

        (iii)  the Audited Financial Statements and unaudited financial
statements for the fiscal quarter ended September 30, 2002;

34

--------------------------------------------------------------------------------




        (iv)  such certificates of resolutions or other action, incumbency
certificates and/or other certificates of a Responsible Officer as the
Administrative Agent may require to establish the identities of and verify the
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Borrower is a party;

        (v)  such evidence as the Administrative Agent may reasonably require to
verify that the Borrower is duly organized or formed, validly existing, in good
standing and qualified to engage in business in each jurisdiction in which it is
required to be qualified to engage in business, including a certified copy of
the Borrower's Organization Documents, certificates of good standing and/or
qualification to engage in business and tax clearance certificates;

        (vi)  a certificate signed by a Responsible Officer certifying (A) that
the conditions specified in Sections 4.02(a) and (b) have been satisfied,
(B) that there has been no event or circumstance since the date of the Audited
Financial Statements which has or could be reasonably expected to have a
Material Adverse Effect, (C) the current Debt Ratings or Corporate Credit
Ratings, as applicable, and (D) the properties of the Borrower and its Material
Subsidiaries are insured with financially sound and reputable insurance
companies in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower and its Subsidiaries
operate;

        (vii) an opinion of counsel to the Borrower substantially in the form of
Exhibit E;

        (viii)  evidence that the Borrower is entering into the Amended and
Restated 364-Day Credit Agreement to be effective as of the Closing Date; and

        (ix)  such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer, or the Required Lenders
reasonably may require.

        (b)  Any fees required to be paid on or before the Closing Date shall
have been paid.

        (c)  Unless waived by the Administrative Agent, the Borrower shall have
paid all Attorney Costs of the Administrative Agent to the extent invoiced prior
to or on the Closing Date, plus such additional amounts of Attorney Costs as
shall constitute its reasonable estimate of Attorney Costs incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

        4.02    Conditions to all Credit Extensions    

        The obligation of each Lender to honor any Request for Credit Extension
(other than a Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Loans as the same Type) is subject to the following
conditions precedent:

        (a)  The representations and warranties of the Borrower contained in
Article V, or which are contained in any Loan Document furnished by the Borrower
at any time under or in connection herewith, shall be true and correct on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to a different date, in which
case they shall be true and correct as of such date.

        (b)  No Default or Event of Default shall exist, or would result from
such proposed Credit Extension.

        (c)  The Administrative Agent and, if applicable, the L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

        Each Request for Credit Extension submitted by the Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b)  have been satisfied on and as of the date of the
applicable Credit Extension.

35

--------------------------------------------------------------------------------




ARTICLE V.
REPRESENTATIONS AND WARRANTIES


        The Borrower represents and warrants as set forth below:

        5.01    Existence, Qualification and Power; Compliance with Laws.     

        (a)  The General Partner is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and is qualified
and is in good standing as a foreign Person for the transaction of business in
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and in which the failure so
to qualify could not reasonably be expected to have a Material Adverse Effect,
which jurisdictions, as of the Closing Date, are the States of Illinois,
Indiana, Michigan, Minnesota, New York, North Dakota, Wisconsin, and Texas.

        (b)  The Borrower is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and is duly
qualified and in good standing as a foreign Person in each jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification and in which the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, the General Partner is the sole general partner of, and owns a 2.0%
general partner interest in, the Borrower. As of the Closing Date, the Borrower
does not have any Subsidiaries or Unrestricted Subsidiaries or own any equity
interests in any Person other than those Subsidiaries and Unrestricted
Subsidiaries and equity interests of the type listed in Schedule 5.13 hereto.

        (c)  The Operating Partnership is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization and is
duly qualified and in good standing as a foreign Person for the transaction of
business in each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and in which
the failure so to qualify could not reasonably be expected to have a Material
Adverse Effect, which jurisdictions, as of the Closing Date, are the States of
Illinois, Indiana, Michigan, Minnesota, New York, North Dakota, Wisconsin and
Texas. As of the Closing Date, the Operating Partnership's sole general partner
is Enbridge Pipelines (Lakehead) L.L.C., which owns a 0.001% general partner
interest in the Operating Partnership, and the only limited partner of the
Operating Partnership is the Borrower, which owns a 99.999% limited partner
interest in the Operating Partnership. As of the Closing Date, the Operating
Partnership does not have any Subsidiaries or Unrestricted Subsidiaries or own
any equity interests in any Person, other than those Subsidiaries and
Unrestricted Subsidiaries and equity interests of the types listed in
Schedule 5.13 hereto.

        (d)  The Borrower has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to own
its assets, carry on its business and to execute, deliver, and perform its
obligations under the Loan Documents to which it is a party.

        (e)  Intentionally Blank.

        (f)    The Borrower is in compliance with all Laws, except in each case
referred to in clause (d) or this clause (f), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

        5.02    Authorization; No Contravention.     The execution, delivery and
performance by the Borrower of each Loan Document has been duly authorized by
all necessary corporate or other organizational action, and does not and will
not (a) violate the terms of any of the Borrower's Organization Documents,
(b) result in any breach of, constitute a default under, or require, pursuant to
the express provisions thereof, the creation of any consensual Lien on the
properties of the Borrower under, any Contractual Obligation to which the
Borrower is a party or any order, injunction, writ or

36

--------------------------------------------------------------------------------

decree of any Governmental Authority to which the Borrower or its property is
subject, or (c) violate any Law, in each case with respect to the preceding
clauses (a) through (c), which would reasonably be expected to have a Material
Adverse Effect.

        5.03    Governmental Authorization.     No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is required to be obtained or made by the Borrower by any
material statutory law or regulation applicable to it as a condition to the
execution, delivery or performance by, or enforcement against, the Borrower of
any Loan Document.

        5.04    Binding Effect.     

        This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by the Borrower. This
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject as to enforcement to
bankruptcy, insolvency, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors' rights and to general equity
principles.

        5.05    Financial Statements; No Material Adverse Effect.     

        (a)  The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries and Unrestricted Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) together with the
footnotes thereto, reflect all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries and Unrestricted
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness in accordance with GAAP consistently applied
throughout the period covered thereby.

        (b)  The unaudited consolidated financial statements of the Borrower and
its Subsidiaries and Unrestricted Subsidiaries dated September 30, 2002, and the
related consolidated statements of income or operations, shareholders' equity
and cash flows for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of the Borrower and its Subsidiaries and Unrestricted
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

        (c)  Since the date of the Audited Financial Statements to the Closing
Date, there has been no event or circumstance that has, or could reasonably be
expected to have, a Material Adverse Effect.

        5.06    Litigation.     Except as specifically disclosed in
Schedule 5.06, and matters covered by insurance or indemnification agreements,
as of the Closing Date, there are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after investigation,
overtly threatened, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of the Borrower's Subsidiaries or
Unrestricted Subsidiaries or against any of their properties or revenues of
which there is a reasonable possibility of a determination adverse to such
Person and which if determined adversely, could have a Material Adverse Effect.

        5.07    No Default.     Neither the Borrower nor any Material Subsidiary
is in default under any Contractual Obligation which could be reasonably
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

37

--------------------------------------------------------------------------------

        5.08    Ownership of Property; Liens.     Each of the Borrower and its
Material Subsidiaries has good and defeasible title to, or valid leasehold
interests in, all material property necessary or used in the ordinary conduct of
its business, except for such defects in title as would not, individually or in
the aggregate, have a Material Adverse Effect. There is no Lien on any property
of the Borrower or any of its Subsidiaries, other than Liens permitted by
Section 7.01.

        5.09    Environmental Compliance.     The Borrower and its Material
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof have reasonably
concluded that, except as specifically disclosed in Schedule 5.09, they: (a) to
the best of their knowledge, are in compliance with all applicable Environmental
Laws, except to the extent that any non-compliance would not reasonably be
expected to have a Material Adverse Effect; (b) to the best of their knowledge,
are not subject to any judicial, administrative, government, regulatory or
arbitration proceeding alleging the violation of any applicable Environmental
Laws or that may lead to claim for cleanup costs, remedial work, reclamation,
conservation, damage to natural resources or personal injury or to the issuance
of a stop-work order, suspension order, control order, prevention order or
clean-up order, except to the extent that any such proceeding would not
reasonably be expected to have a Material Adverse Effect; (c) to the best of
their knowledge, are not subject to any federal, state, local or foreign review,
audit or investigation which may lead to a proceeding referred to in (b) above;
(d) have no actual knowledge that any of their predecessors in title to any of
their property and assets are the subject of any currently pending federal,
state, local or foreign review, audit or investigation which may lead to a
proceeding referred to in (b) above; (e) have not filed any notice under any
applicable Environmental Laws indicating past or present treatment, storage or
disposal of, or reporting a release or Hazardous Materials into the environment
where the circumstances surrounding such notice would reasonably be expected to
have a Material Adverse Effect; and (f) possess, and are in compliance with, all
approvals, licenses, permits, consents and other authorizations which are
necessary under any applicable Environmental Laws to conduct their business,
except to the extent that the failure to possess, or be in compliance with, such
authorizations would not reasonably be expected to have a Material Adverse
Effect.

        5.10    Insurance.     The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or its Subsidiaries operate.

        5.11    Taxes.     The Borrower and its Subsidiaries and Unrestricted
Subsidiaries have filed all Federal, state and other material tax returns and
reports required to be filed, and have paid all Federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon the Borrower or its Subsidiaries or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. The Borrower has no actual knowledge of any
overtly proposed tax assessment against it or any of its Subsidiaries or
Unrestricted Subsidiaries that would, if made, have a Material Adverse Effect.

        5.12    ERISA Compliance.     

        No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

38

--------------------------------------------------------------------------------


        5.13    Subsidiaries.     

        As of the Closing Date, the Borrower has no Subsidiaries, Material
Subsidiaries or Unrestricted Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.13 and own no equity interests in any other
Person other than those specifically disclosed in Part(b) of Schedule 5.13.

        5.14    Margin Regulations; Investment Company Act; Public Utility
Holding Company Act.     

        (a)  The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board), or
extending credit for the purpose of purchasing or carrying margin stock.

        (b)  Neither of the Borrower nor any Subsidiary (i) is a "holding
company," or a "subsidiary company" of a "holding company," or an "affiliate" of
a "holding company" or of a "subsidiary company" of a "holding company," within
the meaning of the Public Utility Holding Company Act of 1935, or (ii) is or is
required to be registered as an "investment company" under the Investment
Company Act of 1940.

        5.15    Disclosure.     No statement, information, report,
representation, or warranty made by the Borrower in any Loan Document, when so
made (or if dated or otherwise specified therein, as of such date), or furnished
to the Administrative Agent, the L/C Issuer or any Lender by or at the direction
of the Borrower in connection with any Loan Document, when so furnished (or if
dated or otherwise specified therein, as of such date), contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.


ARTICLE VI.
AFFIRMATIVE COVENANTS


        So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation shall remain unpaid, or any Letter of Credit shall remain
outstanding, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

        6.01    Financial Statements.     Deliver to the Administrative Agent
for further distribution to each Lender, in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders:

        (a)  as soon as available, but in any event within 90 days after the end
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries and Unrestricted Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing selected by the Borrower and
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with GAAP and shall not be subject to any qualifications
or exceptions as to the scope of the audit nor to any qualifications and
exceptions not reasonably acceptable to the Required Lenders; and

        (b)  as soon as available, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower,
a consolidated balance sheet of the Borrower and its Subsidiaries and
Unrestricted Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income and cash flows for such fiscal quarter and for
the portion of the Borrower's fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly

39

--------------------------------------------------------------------------------


presenting the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries and Unrestricted Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

        6.02    Certificates; Other Information.     Deliver to the
Administrative Agent for further distribution to each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

        (a)  concurrently with the delivery of the financial statements referred
to in Section 6.01(a), a certificate of its independent certified public
accountants certifying such financial statements have been prepared in
accordance with GAAP and fairly present the financial condition of the Borrower
and its Subsidiaries and Unrestricted Subsidiaries as of the date thereof;

        (b)  concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed
by a Responsible Officer of the Borrower;

        (c)  promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the unit holders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower has filed
with the Securities and Exchange Commission under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto, in each case, (i) which are not
confidential in nature, as permitted by applicable Laws, as required by
contractual restrictions not entered into in contemplation of this
Section 6.02(c), as permitted by recognized principles of privilege or as
otherwise determined in good faith by the Borrower, and (ii) provided that
documents required to be delivered pursuant to this Section 6.02(c) shall be
deemed delivered on the date that such documents are publicly available on the
United States Securities and Exchange Commission's Electronic Data Gathering,
Analysis and Retrieval System (or "EDGAR") or other similar publicly accessible
sources of which the Borrower provides written notice to the Administrative
Agent and the Lenders; and

        (d)  promptly, such additional information regarding the business,
financial or partnership affairs of the Borrower or any Subsidiary or
Unrestricted Subsidiary as the Administrative Agent, at the request of any
Lender, may from time to time reasonably request.

        6.03    Notices.     

        Promptly notify the Administrative Agent and each Lender within 5
Business Days after actual knowledge thereof by any Responsible Officer of the
Borrower:

        (a)  of the occurrence of any Default or Event of Default;

        (b)  of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;

        (c)  of any litigation, investigation or proceeding affecting the
Borrower or any Material Subsidiary which is reasonably likely to be adversely
determined, and if determined adversely to the Borrower or such Material
Subsidiary could reasonably be expected to result in liability to the Borrower
or such Material Subsidiary in an amount that exceeds, after giving effect to
applicable in-force insurance and related third-party indemnity and similar
agreements, the Threshold Amount, or in which injunctive relief or similar
relief is sought, which relief, if granted, could be reasonably expected to have
a Material Adverse Effect;

40

--------------------------------------------------------------------------------


        (d)  of the occurrence of any ERISA Event; and

        (e)  of any announcement by Moody's or S&P of any change in a Debt
Rating or Corporate Credit Rating, as applicable.

        Each notice pursuant to this Section shall be accompanied by a statement
of a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or Subsidiary has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement or
other Loan Document that have been breached.

        6.04    Payment of Obligations.     Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by the Borrower or relevant Subsidiary; (b) all material lawful
claims which, if unpaid, would by law become a Lien upon its property; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

        6.05    Preservation of Existence, Etc.     Except in a transaction
permitted by Section 7.04 or pursuant to statutory conversions to another form
of entity as permitted by applicable Law, preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization; and except where it will not have a Material
Adverse Effect, take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business and preserve or renew all of its registered patents, trademarks,
trade names and service marks.

        6.06    Maintenance of Properties.     Except where it will not have a
Material Adverse Effect, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted, (b) make all
necessary repairs thereto and renewals and replacements thereof and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

        6.07    Maintenance of Insurance.     Maintain with financially sound
and reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

        6.08    Compliance with Laws.     Comply in all material respects with
the requirements of all Laws applicable to it or to its business or property,
except in such instances in which (i) such requirement of Law is being contested
in good faith or a bona fide dispute exists with respect thereto or (ii) the
failure to comply therewith could not be reasonably expected to have a Material
Adverse Effect.

        6.09    Books and Records.     Maintain proper books of record and
account necessary to prepare the financial statements required to be delivered
pursuant to Section 6.01 in accordance with GAAP.

        6.10    Inspection Rights.     Permit representatives and independent
contractors of the Administrative Agent, the L/C Issuer and each Lender, at
their respective expense, to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, in each case, all at
such reasonable times during normal business hours and as reasonably often as
may be necessary, upon reasonable advance notice to the Borrower and subject to
compliance with applicable safety standards, with contractual or attorney-client
privilege (as applicable) and non-disclosure agreements; provided, however, that
during an Event of Default, the Administrative Agent, the L/C Issuer or any
Lender (or any of their respective representatives or

41

--------------------------------------------------------------------------------

independent contractors) may, without duplication of the efforts of the others,
do any of the foregoing at the reasonable expense of the Borrower at any time
during normal business hours.

        6.11    Intentionally Blank.     

        6.12    Use of Proceeds.     (a) Use the proceeds of the Credit
Extensions for working capital and other general corporate purposes, including,
to the extent that on a pro forma basis the Borrower shall be in compliance with
Sections 7.13 and 7.14, payment of amounts owing under Qualifying Subordinated
Indebtedness, in each case to the extent not in violation of any Law or breach
of the terms of this Credit Agreement.

        (b)  Loans to the Borrower that are outstanding under the Existing
Credit Agreement on the Closing Date need not be repaid by reason of the
execution and delivery of this Agreement, and such Loans (as defined in the
Existing Credit Agreement) shall be deemed to be Loans under this Agreement. The
Borrower hereby assumes all of the Operating Partnership's obligations with
respect to Loans (as defined in the Existing Credit Agreement) to the Operating
Partnership outstanding under the Existing Credit Agreement as of the Closing
Date, and such Loans shall be deemed to be Loans under this Agreement.

        6.13    Intentionally Blank.     

        6.14    Incorporation of Certain More Restrictive Financial Provisions.
    If the agreements governing any Indebtedness that is permitted to be
created, incurred, assumed or permitted to exist pursuant to Section 7.03 (other
than Qualifying Subordinated Indebtedness) contain events of default relating to
financial covenants or financial covenants that, in each case, are more
restrictive (and for the avoidance of doubt, determined without regard to the
presence or absence of cure period or similar process) than the covenants
contained in Sections 7.13 and 7.14 ("Financial Restrictions"), then

        (i)    promptly, and in any event within 30 days, following the
creation, incurrence, assumption or permitting to exist such Indebtedness, the
Borrower shall provide to the Administrative Agent and the Lenders notice of any
such Financial Restrictions and copies of all agreements governing such
Indebtedness that contain such Financial Restrictions ("Restrictive
Agreements"), and

        (ii)  effective as of the date of the creation, incurrence, assumption
or permitting to exist such Indebtedness, such Financial Restrictions (including
any associated cure and notice periods provided therefore, and definitions and
interpretive provisions from such Restrictive Agreements used in relation
thereto), to the extent not inconsistent or in conflict with any express term
hereof or any other Loan Document without regard to any such Financial
Restriction, shall be deemed to have been incorporated herein by reference
automatically without further action or notice on the part of any Person and
shall be deemed a part of this Agreement for all purposes, including that
Schedule 2 to the Compliance Certificate shall be deemed amended to include such
Financial Restrictions; provided that in the event that the Restrictive
Agreements are amended, terminated or otherwise modified in accordance with
their terms to amend, suspend, terminate or otherwise modify such Financial
Restrictions (including any associated cure and notice periods provided
therefore, and definitions and interpretive provisions from such Restrictive
Agreements used in relation thereto), then for purposes hereof and each other
Loan Document such incorporated Financial Restrictions (including any associated
cure and notice periods provided therefore, and definitions and interpretive
provisions from such Restrictive Agreements used in relation thereto), to the
extent not inconsistent or in conflict with any express term hereof or any other
Loan Document without regard to any such Financial Restriction, shall be deemed
automatically amended or otherwise modified to reflect such amendments or other
modifications effective as the effective date of such amendments or other
modifications, and, without altering the effective date of such amendments or
other modifications, the Borrower shall promptly, and in any event within

42

--------------------------------------------------------------------------------




30 Business Days following the date of such amendments or other modifications,
provide copies of such amendments or other modifications to the Administrative
Agent.


ARTICLE VII.
NEGATIVE COVENANTS


        So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation shall remain unpaid, or any Letter of Credit shall remain
outstanding, the Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly:

        7.01    Liens.     Create, incur, assume or suffer to exist, any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

        (a)  Liens pursuant to any Loan Document;

        (b)  Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that the property covered thereby
is not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03;

        (c)  Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;

        (d)  carriers', warehousemen's, mechanics', materialmen's, repairmen's
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;

        (e)  Liens incurred or pledges or deposits made in the ordinary course
of business in connection with workers' compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

        (f)    Liens incurred or deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds (including surety and appeal bonds related to judgments
only to the extent permitted by clause (h) of this Section 7.01), performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

        (g)  easements, rights-of-way, restrictions and other similar charges or
encumbrances which, in each case are granted, entered into or created in the
ordinary course of business of such Person;

        (h)  attachments or other Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h) or securing
appeal or other surety bonds related to such judgments;

        (i)    Liens pursuant to any Mortgage or Mortgage Note Agreement or any
"Security Document", as that term is defined in the Mortgage Note Agreement;

        (j)    Liens on property not covered by any Mortgage securing
obligations under Swap Contracts, provided that the amount of such obligations
shall not exceed at any time an aggregate amount equal to one percent (1%) of
Net Tangible Assets;

        (k)  Liens on (A) property or shares of equity interests of a Person
that becomes a Subsidiary after the Closing Date, or (B) Acquired Assets
acquired by the Borrower or a Subsidiary after the Closing Date, including any
acquisition by means of merger or consolidation with or into the Borrower or a
Subsidiary which is permitted by Section 7.04; provided (i) such Liens were in
existence at the time such Person becomes a Subsidiary or at the time of such
acquisition of such Acquired Assets, (ii) such Liens were not created in
contemplation of the acquisition of such Person or such Acquired Assets,
(iii) such

43

--------------------------------------------------------------------------------


Liens do not encumber property other than property owned by such Person or the
Acquired Assets then acquired, (iv) if, as a result of the acquisition, the
Indebtedness secured by such Liens is or becomes Indebtedness of the Borrower
but not Indebtedness of any Subsidiary, then the aggregate principal amount of
Indebtedness secured thereby shall not exceed the Incremental EBITDA of the
Acquired Subsidiary or such Acquired Assets, and (v) the Borrower shall have
demonstrated in writing to the reasonable satisfaction of the Required Lenders
that the secured Indebtedness created, incurred, assumed or permitted to exist
referred to in the preceding clause (iv) was permitted pursuant to Section 7.03;

        (l)    Liens on property or assets of any Subsidiary securing
Indebtedness of such Subsidiary owing to the Borrower; and

        (m)  in addition to Liens permitted by the foregoing clauses (a) through
(l), other Liens, provided that in no event will the aggregate amount of
Indebtedness secured by such other Liens exceed at any time an amount equal to
1% of Net Tangible Assets.

        7.02    Investments.     Purchase or otherwise acquire the capital stock
or other equity of any other Person if such purchase or other acquisition
violates the Borrower's partnership agreement and after giving effect thereto,
the Borrower is not in compliance with Section 7.09.

        7.03    Indebtedness.     Create, incur, assume or permit to exist any
Indebtedness, except that

        (a)  The Borrower may create, incur, assume or permit to exist
Indebtedness as follows:

        (i)    Indebtedness if (A) after giving effect thereto, (y) no Event of
Default shall have occurred and be continuing and (z) the Borrower shall be in
compliance with Section 7.13, and (B) the agreements governing such Indebtedness
do not contain terms, conditions, covenants or events of default that restrict,
on terms materially more restrictive than provided in the Loan Documents, the
ability of any Subsidiary to (w) pay distributions or dividends to the Borrower
or any Subsidiary on its capital stock or other equity or with respect to any
other interest or participation in, or measured by, its profits, (x) to pay any
amounts owed to the Borrower or any Subsidiary, (y) to make loans or advances to
the Borrower or any Subsidiary or (z) to transfer any of its properties or
assets to the Borrower or any Subsidiary (contractual provisions that restrict
any of the foregoing abilities of any Subsidiary, other than restrictions
existing under or by reason of (a) Indebtedness in effect on the Closing Date
and Refinancings thereof, (b) applicable Laws, (c) instruments governing
Indebtedness or capital stock or other equity of a Person or property acquired
by the Borrower or a Subsidiary (except to the extent such Indebtedness was
incurred in contemplation of such acquisition), (d) customary non-assignment
provisions in contracts, licenses and leases entered into in the ordinary course
of business, (e) provisions contained in documents creating Liens permitted by
Section 7.01 which restrict the ability of the Borrower or a Subsidiary to
transfer the assets that are subject to such Liens, (f) provisions in documents,
other than those included in the preceding clause (e), creating purchase money
obligations for property acquired in the ordinary course of business, which
restrict the ability of the Borrower or a Subsidiary to transfer the assets
acquired with the proceeds of such purchase money financing, (g) customary
provisions in bona fide contracts for the sale of property or assets, and
(h) provisions with respect to the disposition or distribution of assets in
joint venture agreements or other similar agreements entered into in the
ordinary course of business, are collectively referred to as "Intercompany
Restrictions");

        (ii)  Indebtedness of the Borrower on the Closing Date and described in
Schedule 7.03;

        (iii)  Qualifying Subordinated Indebtedness;

        (iv)  Indebtedness hereunder or under any other Loan Document;

44

--------------------------------------------------------------------------------




        (v)  Indebtedness secured by Liens that are permitted to be created,
incurred, assumed or suffered to exist pursuant to Section 7.01(m); and

        (vi)  the Refinancing, in whole or part, of Indebtedness incurred in
compliance with the foregoing clauses of this Section 7.03(a), provided that, no
such Indebtedness is increased at the time of any such Refinancing, other than
by the additional amount of premium, if any, and accrued interest on such
Indebtedness and reasonable expenses incurred in connection therewith,

provided that no governing agreement with respect to any Indebtedness incurred
in compliance with clause (iii) or (v) of this Section 7.03 (a), or Refinancing
of any Indebtedness incurred pursuant to clause (iii) or (v) of this
Section 7.03 (a), shall contain Intercompany Restrictions.

        (b)  The Non-OLP Subsidiaries may create, incur, assume or permit to
exist Indebtedness as follows:

        (i)    Indebtedness of the Non-OLP Subsidiaries on the Closing Date and
described in Schedule 7.03;

        (ii)  Indebtedness of a Person which is in existence at the time it
becomes a Subsidiary or Indebtedness assumed by a Subsidiary in connection with
its acquisition of a Person or its acquisition of all or substantially all of
the business or assets of any Person or the operating division or business unit
of any Person provided that such Indebtedness is in existence at the time of
such acquisition, provided that such Indebtedness was not incurred in
contemplation of the acquisition of such Person or such property;

        (iii)  other Indebtedness (including Indebtedness of the type included
in clause (g) of the definition of Indebtedness);

        (iv)  Refinancing of Indebtedness incurred pursuant to clause (i),
(ii) or (iii) of this Section 7.03(b), provided that no such Indebtedness is
increased at the time of any such Refinancing, other than by the additional
amount of premium, if any, and accrued interest on such Indebtedness and
reasonable expenses incurred in connection therewith; and

        (v)  Indebtedness owed to the Borrower or to any other Non-OLP
Subsidiary (other than, for the avoidance of doubt, an Unrestricted Subsidiary);

provided that no governing agreement with respect to any Indebtedness otherwise
permitted by this Section 7.03(b) shall contain Intercompany Restrictions.

        (c)  The Operating Partnership and the Operating Partnership
Subsidiaries may create, incur, assume or permit to exist, for so long as the
Operating Partnership is regulated by the Federal Energy Regulatory Commission
or any other governmental utility regulatory body, the following Indebtedness:

        (i)    Indebtedness of the Operating Partnership and the Operating
Partnership Subsidiaries on the Closing Date and described in Schedule 7.03;

        (ii)  other Indebtedness (including Indebtedness of the type included in
clause (g) of the definition of Indebtedness);

        (iii)  Refinancing of Indebtedness incurred pursuant to clause (i) or
(ii) of this Section 7.03(c), provided that no such Indebtedness is increased at
the time of any such Refinancing, other than by the additional amount of
premium, if any, and accrued interest on such Indebtedness and reasonable
expenses incurred in connection therewith; and

        (iv)  Indebtedness owed to the Borrower or to the Operating Partnership
or to an Operating Partnership Subsidiary (other than, for the avoidance of
doubt, an Unrestricted Subsidiary);

45

--------------------------------------------------------------------------------




provided that no governing agreement with respect to any Indebtedness otherwise
permitted by this Section 7.03(c) shall contain Intercompany Restrictions.

For purposes of determining compliance with this Section 7.03, if an item of
Indebtedness meets the criteria of more than one of the categories of
Indebtedness permitted above, the Borrower will, it its discretion, classify (or
later classify) in whole or in part such item of Indebtedness in any manner that
complies with this Section 7.03, and such item of Indebtedness or a portion
thereof may be classified (or later upon written notice to the Administrative
Agent reclassified) in whole or in part as having been incurred under more than
one of the applicable clauses above.

        7.04    Mergers; Sale of Assets.     Merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease (as a lessor) or otherwise dispose of (in one
transaction or in a series of related transactions) all (or substantially all)
of its assets, or all or substantially all of the stock of or other equity
interest in any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), unless: (i) at the time thereof and immediately after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing, and (ii) if the Borrower is involved in any such transaction, it is
the surviving or resultant entity or the recipient of any such sale, transfer,
lease or other disposition of assets, and if a Subsidiary is involved in any
such transaction, such Subsidiary is the surviving or resultant entity or the
recipient of any such sale, transfer, lease or other disposition of assets;
provided, however, that in no event shall any such merger, consolidation, sale,
transfer, lease or other disposition whether or not otherwise permitted by this
Section 7.04 have the effect of releasing the Borrower from any of its
obligations and liabilities under this Agreement.

        7.05    Intentionally Blank.     

        7.06    Intentionally Blank.     

        7.07    Distributions.     During the existence of a Default which would
become an Event of Default under clause (a), (f), or (g) of Section 8.01 or a
Default under Section 8.01(b) or (c) as a result of a breach of Section 7.13 or
7.14 or an Event of Default, the Borrower will not declare, pay or make any
Distribution (in cash, property or obligations) on any interests (now or
hereafter outstanding) in the Borrower or apply any of its funds, property or
assets to the purchase of any partnership interests in the Borrower; provided
that if the Borrower has declared a Distribution when no Default which would
become an Event of Default under clause (a), (f), or (g) of Section 8.01 or a
Default under Section 8.01(b) or (c) as a result of a breach of Section 7.13 or
7.14 or Event of Default exists, it shall be permitted to pay that Distribution
even if such Default or Event of Default exists on the corresponding payment
date unless on such payment date and prior to the making of such Distribution,
the Borrower has knowledge that the maturity of all outstanding Obligations has
been accelerated pursuant to Section 8.02.

        7.08    ERISA.     Except where no Material Adverse Effect could
reasonably be expected to occur, permit any of the events or circumstances
described in Section 5.12 to exist or occur.

        7.09    Change in Nature of Business.     Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or, if substantially different
therefrom, not permitted by the Borrower's partnership agreement.

        7.10    Transactions with Affiliates.     Enter into any material
transaction with any Affiliate of Borrower except upon fair and reasonable terms
that are no less favorable than those which might be obtained in arm's-length
transactions with a Person that is not an Affiliate; provided, that such
limitations shall not apply to any transaction among the Borrower, the
Borrower's Subsidiaries, the General Partner, the General Partner's
Subsidiaries, and the Delegate (in its capacity as such) or to subordinated
loans (including Qualifying Subordinated Indebtedness) from an Affiliate to the
Borrower; provided, that notwithstanding the foregoing, the Borrower shall not
purchase or prepay any

46

--------------------------------------------------------------------------------

Qualifying Subordinated Indebtedness unless after giving effect to such purchase
or payment, the Borrower is in compliance with Section 7.13 and Section 7.14 and
such purchase or payment will not result in a Default or an Event of Default.
For purposes of clarification of the foregoing, the parties acknowledge that the
limitations contained in this Section 7.10 shall not limit the Delegate's
authority to act or take actions on behalf of the General Partner.

        7.11    Burdensome Agreements.     Enter into any material Contractual
Obligation that by its express terms prohibits the Borrower or any Subsidiary or
Unrestricted Subsidiary to create, incur, assume or suffer to exist Liens on any
material property of such Person to secure the Obligations; or enter into any
agreement (other than agreements of the type permitted by
Section 7.03(a)(i)(B)(c)) restricting the ability of any Subsidiary to make any
payments, directly or indirectly, to the Borrower or a Material Subsidiary by
way of distributions, loans, advances, repayments of loans or advances,
reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments, or any other agreement or arrangement
which restricts the ability of any Subsidiary to make any payment, directly or
indirectly to the Borrower or a Material Subsidiary.

        7.12    Use of Proceeds.     Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

        7.13    Consolidated Leverage Ratio.     As of the end of each
applicable four-quarter period, the Borrower shall maintain a ratio of (a) (i)
Consolidated Funded Debt plus, without duplication, (ii) the principal amount of
Funded Debt owed by the Borrower to Subsidiaries which does not constitute
Qualifying Subordinated Indebtedness to (b) Pro Forma EBITDA of no greater than
(1) during the period from the date hereof through June 30, 2003, 5.00 to 1.00
and (2) thereafter, 4.75 to 1.00; provided, that if at the end of any such
applicable four-quarter period the Borrower shall not have maintained such
ratio, the Borrower will have a period of 30 days following the later of the
date a Responsible Officer of the Borrower has knowledge that such ratio has not
been satisfied at the end of such period and 30 days following the end of such
period, to cure such failure on a pro forma basis by satisfying the following
clauses (i) or (ii), or any combination of such clauses, by (i) obtaining an
equity contribution which qualifies as equity under GAAP or (ii) incurring
Qualifying Subordinated Indebtedness in a sufficient amount that had the
Borrower had such additional equity or Qualifying Subordinated Indebtedness
proceeds, or a combination of both, at or prior to the end date of such
applicable four-quarter period, the Borrower would have been in compliance with
this Section 7.13 for such four-quarter period and, if the Borrower obtains such
equity or such Qualifying Subordinated Indebtedness proceeds, or any combination
thereof, during such cure period, but in no event shall such period end later
than 60 days following the end of the corresponding ending four-quarter period,
then it will be deemed to be in compliance with this Section 7.13 as of the end
of such four quarter period.

        7.14    Interest Coverage Ratio.     The Borrower shall maintain an
Interest Coverage Ratio of not less than 2.75 to 1.00 as of the end of each
fiscal quarter; provided, that if at the end of any such quarter the Interest
Coverage Ratio is less than 2.75 to 1.00 but it is not less than 2.50 to 1.00,
the Borrower will have a period of 30 days following the later of the date a
Responsible Officer of the Borrower has knowledge that such ratio has not been
satisfied at the end of such period and 30 days following the end of such
period, to cure such failure on a pro forma basis by (i) either obtaining an
equity contribution which qualifies as equity under GAAP, or incurring
Qualifying Subordinated Indebtedness, or any combination thereof, in a
sufficient amount (in this Section 7.14, the "cure amount"), that had the
Borrower timely applied such additional equity or Qualifying Subordinated
Indebtedness proceeds, or any combination thereof, to repay Consolidated Funded
Debt at relevant times at or prior to the end of such applicable four-quarter
period, the Borrower would have reduced, on a pro forma basis, Consolidated
Interest Charges for such period by an amount that would have resulted in the
Borrower being in compliance with this Section 7.14 for such four-quarter period
and

47

--------------------------------------------------------------------------------

(ii) in fact reducing Consolidated Funded Debt by an amount equal to such cure
amount, and if the Borrower obtains such equity or Qualifying Subordinated
Indebtedness proceeds, or any combination thereof, and so applies it during such
cure period, but in no event shall such period end later than 60 days following
the end of the corresponding quarter end, then it will be deemed to be in
compliance with this Section 7.14 for such four quarter period.

        7.15    Indebtedness of Non-OLP Subsidiaries.     As of the end of each
fiscal quarter, the aggregate amount of Indebtedness of the Non-OLP Subsidiaries
(other than Non-OLP Inter-Company Indebtedness) shall not exceed an amount (the
"Non-OLP Indebtedness Limitation") equal to .5 times Non-OLP Pro Forma EBITDA
for the four quarters then ended; provided, that to the extent that such
Indebtedness of the Non-OLP Subsidiaries does exceed the Non-OLP Indebtedness
Limitation (the amount of such excess being referred to this Section 7.15 as
"excess Indebtedness") at quarter-end, the Non-OLP Subsidiaries may cure such
excess Indebtedness by satisfying the following clause (i) or clause (ii), or
any combination of such clauses, within 30 days following the later of the date
a Responsible Officer has knowledge of such non-compliance and 30 days following
the end of such quarter (but in no event shall the cure period extend beyond the
date that is 60 days after the end of such quarter) (i) by receiving an infusion
of cash or cash equivalents in an amount that (when added to all other cash and
cash equivalents then being held by Non-OLP Subsidiaries pursuant to this
Section 7.15) equals such excess Indebtedness (or portion thereof cured pursuant
to this clause (i)), which cash or cash equivalents shall be held by Non-OLP
Subsidiaries until the calculation is done pursuant to this Section 7.15 at the
end of the next quarter, or (ii) by reducing the aggregate outstanding amount of
Indebtedness of the Non-OLP Subsidiaries by an amount equal to such excess
Indebtedness less the amount of cash or cash equivalents infused for such
quarter-end pursuant to the preceding clause (i), if any. If the Non-OLP
Subsidiaries so timely cure such excess Indebtedness by making such infusion or
reduction, or both as applicable, the Non-OLP Subsidiaries shall be deemed to be
in compliance with this Section 7.15 as of such quarter-end date.

        7.16    Indebtedness of the Operating Partnership and the Operating
Partnership Subsidiaries.     As of the end of each fiscal quarter, the
aggregate amount of Indebtedness of the Operating Partnership and the Operating
Partnership Subsidiaries (other than OLP Inter-Company Indebtedness) shall not
exceed an amount (the "OLP Indebtedness Limitation") equal to 60% of the
outstanding consolidated capitalization (calculated without regard to noncash
adjustments to equity) of the Operating Partnership and the Operating
Partnership Subsidiaries as of such quarter-end date; provided, that to the
extent that outstanding Indebtedness of the Operating Partnership and the
Operating Partnership Subsidiaries (other than OLP Inter-Company Indebtedness)
does exceed the OLP Indebtedness Limitation (the amount of such excess being
referred to this Section 7.16 as "excess Indebtedness") at quarter-end, the
Operating Partnership and the Operating Partnership Subsidiaries may cure such
excess Indebtedness by satisfying the following clause (i) or clause (ii), or
any combination of such clauses, within 30 days following the later of the date
a Responsible Officer has knowledge of such non-compliance and 30 days following
the end of such quarter (but in no event shall the cure period extend beyond the
date that is 60 days after the end of such quarter): (i) by receiving an
infusion of cash or cash equivalents in an amount that (when added to all other
cash and cash equivalents then being held by the Operating Partnership and the
Operating Partnership Subsidiaries pursuant to this Section 7.16) equals such
excess Indebtedness (or portion thereof cured pursuant to this clause (i)),
which cash or cash equivalents shall be held by the Operating Partnership and
the Operating Partnership Subsidiaries until the calculation is done pursuant to
this Section 7.16 at the end of the next quarter, or (ii) by reducing the
aggregate outstanding amount of Indebtedness of the Operating Partnership and
the Operating Partnership Subsidiaries by an amount equal to such excess
Indebtedness less the amount of cash or cash equivalents infused for such
quarter-end pursuant to the preceding proviso, if any. If the Operating
Partnership and the Operating Partnership Subsidiaries so timely cure such
excess Indebtedness by making such infusion or reduction, or both as applicable,
the

48

--------------------------------------------------------------------------------

Operating Partnership and the Operating Partnership Subsidiaries shall be deemed
to be in compliance with this Section 7.16 as of such quarter-end date.

        7.17    Swap Contracts.     The Borrower shall not, nor shall its permit
any Subsidiary to, enter into or permit to exist any obligations under any Swap
Contracts except Swap Contracts entered into in the ordinary course of business
and for the purpose of mitigating risks associated with liabilities,
commitments, investments, assets, or property of the person entering into such
Swap Contract, and not for purposes of speculation.


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


        8.01    Events of Default.     Any of the following shall constitute an
Event of Default:

        (a)    Non-Payment.    The Borrower fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any facility, utilization or
other fee due hereunder, or any other amount payable hereunder or under any
other Loan Document; or

        (b)    Specific Covenants.    The Borrower shall fail to perform,
observe or comply with any term, covenant or agreement contained in any of
Section 6.03 or 6.12 or Article VII; or

        (c)    Other Defaults.    The Borrower fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed, and such
failure or refusal continues for 30 days after the earlier of (i) the Borrower
obtaining knowledge of such failure or refusal and (ii) the Borrower being
notified of such failure or refusal by the Administrative Agent, the L/C Issuer
or any Lender; provided, that notwithstanding the foregoing 30 days, with
respect to any Financial Restrictions incorporated by reference in this
Agreement pursuant to Section 6.14, the cure period, if any, applicable to such
Financial Restrictions shall be the relevant number of days of the relevant
incorporated default; or

        (d)    Representations and Warranties.    Any representation or warranty
made or deemed made by the Borrower herein, in any other Loan Document, or in
any document delivered by it in connection herewith or therewith proves to have
been incorrect in any material respect when made or deemed made.

        (e)    Cross-Default.    (i) The Borrower or any Subsidiary other than,
for the avoidance of doubt, an Unrestricted Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise), inclusive of any grace, extension,
forbearance or similar period, in respect of any Indebtedness having an
aggregate principal amount (including undrawn or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, for a period beyond the applicable grace,
cure, extension, forbearance or other similar period the effect of which default
or other event is to cause, or to permit the holder or holders of such
Indebtedness (or the beneficiary or beneficiaries of any applicable Guarantee
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased or
redeemed (automatically or otherwise) prior to its stated maturity, or such
Guarantee Obligation to become payable or cash collateral in respect thereof to
be demanded; or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which the Borrower or any Subsidiary other than,
for the avoidance of doubt, an Unrestricted Subsidiary is the Defaulting Party
(as defined in such Swap Contract) or (B) any

49

--------------------------------------------------------------------------------

Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary other than, for the avoidance of doubt, an
Unrestricted Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary other
than, for the avoidance of doubt, an Unrestricted Subsidiary as a result thereof
is greater than the Threshold Amount; or

        (f)    Insolvency Proceedings, Etc.    The Borrower or any Material
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

        (g)    Inability to Pay Debts.    The Borrower or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due as provided in Title 11 of the United States
Bankruptcy Code; or

        (h)    Judgments.    There is entered against the Borrower or any
Material Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage and third-party indemnity or similar agreements), and either the
Borrower or such Material Subsidiary fails (A) to have discharged, within
60 days after its commencement, any related attachment, sequestration or similar
proceeding against its material assets or (B) to pay any money judgment against
it within 10 days before the date on which any of its assets may be lawfully
sold to satisfy that judgment; or

        (i)    ERISA.    (i) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower or any Subsidiary of the Borrower under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of the Threshold Amount, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

        (j)    Invalidity of Loan Documents.    Any Loan Document, at any time
after its execution and delivery and for any reason other than the agreement of
all the Lenders or satisfaction in full of all the Obligations, ceases to be in
full force and effect, or is declared by a court of competent jurisdiction to be
null and void, invalid or unenforceable in any respect; or the Borrower denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

        (k)    Change of Control.    There occurs any Change of Control.

        8.02    Remedies Upon Event of Default.     If any Event of Default
occurs and is then continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders,

50

--------------------------------------------------------------------------------



        (a)  declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

        (b)  declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

        (c)  require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

        (d)  exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;

provided, however, that upon the occurrence of any event specified in subsection
(f) or (g) of Section 8.01 with respect to the Borrower, the obligation of each
Lender to make Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent, the L/C
Issuer or any Lender.


ARTICLE IX.
ADMINISTRATIVE AGENT


        9.01    Appointment and Authorization of Administrative Agent.     

        (a)  Each Lender hereby irrevocably (subject to Section 9.09) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term "agent" herein and in
the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

        (b)  The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the L/C Issuer with respect thereto;
provided, however, that the L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term "Administrative Agent" as used in this Article IX
included the L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the L/C Issuer.

51

--------------------------------------------------------------------------------


        9.02    Delegation of Duties.     The Administrative Agent may execute
any of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.

        9.03    Liability of Administrative Agent.     No Agent-Related Person
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by the Borrower or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of the Borrower to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of the
Borrower or any Affiliate thereof.

        9.04    Reliance by Administrative Agent.     

        (a)  The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile or telex, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders or all the Lenders,
if required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and participants. Where
this Agreement expressly permits or prohibits an action unless the Required
Lenders otherwise determine, the Administrative Agent shall, and in all other
instances, the Administrative Agent may, but shall not be required to, initiate
any solicitation for the consent or a vote of the Lenders.

        (b)  For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter either sent by the Administrative Agent to such Lender
for consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender.

        9.05    Notice of Default.     The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a "notice of default." The
Administrative Agent will notify the Lenders of its receipt of

52

--------------------------------------------------------------------------------

any such notice. The Administrative Agent shall take such action with respect to
such Default or Event of Default as may be directed by the Required Lenders in
accordance with Article VIII; provided, however, that unless and until the
Administrative Agent has received any such direction, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of the Lenders.

        9.06    Credit Decision; Disclosure of Information by Administrative
Agent.     Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the Borrower or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries and, as applicable,
Unrestricted Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Borrower or any of its Affiliates
which may come into the possession of any Agent-Related Person.

        9.07    Indemnification of Administrative Agent.     Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of the Borrower and without limiting the obligation of the Borrower to do
so), pro rata, and hold harmless each Agent-Related Person from and against any
and all Indemnified Liabilities incurred by it; provided, however, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting from any such Person's gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section shall survive termination of the Commitments, the
payment of all Obligations hereunder and the resignation or replacement of the
Administrative Agent.

        9.08    Administrative Agent in its Individual Capacity.     Bank of
America and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests

53

--------------------------------------------------------------------------------

in and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with each of the Borrower and its Affiliates as
though Bank of America were not the Administrative Agent or the L/C Issuer
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Borrower or such Affiliate) and acknowledge that the Administrative Agent shall
be under no obligation to provide such information to them. With respect to its
Loans, Bank of America shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent or the L/C Issuer, and the terms "Lender"
and "Lenders" include Bank of America in its individual capacity.

        9.09    Successor Administrative Agent.     The Administrative Agent may
resign as Administrative Agent upon 30 days' notice to the Lenders. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor administrative agent for the Lenders
which successor administrative agent shall be consented to by the Borrower at
all times other than during the existence of an Event of Default (which consent
of the Borrower shall not be unreasonably withheld or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and the Borrower, a successor administrative agent
from among the Lenders. Upon the acceptance of its appointment as successor
administrative agent hereunder, such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term "Administrative Agent" shall mean such successor
administrative agent and the retiring Administrative Agent's appointment, powers
and duties as Administrative Agent shall be terminated. After any retiring
Administrative Agent's resignation hereunder as Administrative Agent, the
provisions of this Article IX and Sections 10.03 and 10.13 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent's notice of resignation, the retiring
Administrative Agent's resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

        9.10    Other Agents; Lead Arranger, Etc.     None of the Lenders
identified on the facing page or signature pages of this Agreement as a
"syndication agent," "documentation agent," "lead arranger" or "book manager"
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.


ARTICLE X.
MISCELLANEOUS


        10.01    Amendments, Etc.     No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall, unless in writing and signed by each of the
Lenders directly affected thereby and by the Borrower, and acknowledged by the
Administrative Agent, do any of the following:

        (a)  extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02), except for any such extension
made in accordance with Section 2.15;

54

--------------------------------------------------------------------------------


        (b)  postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document;

        (c)  reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the proviso below)
any fees or other amounts payable hereunder or under any other Loan Document;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of "Default Rate" or to waive any obligation
of the Borrower to pay interest at the Default Rate;

        (d)  change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans and L/C Obligations which is required for the
Lenders or any of them to take any action hereunder;

        (e)  change the Pro Rata Share or Voting Percentage of any Lender; or

        (f)    amend this Section, or Section 2.14, or any provision herein
providing for consent or other action by all the Lenders;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Required Lenders or all
the Lenders, as the case may be, affect the rights or duties of the L/C Issuer
under this Agreement or any Letter of Credit Application relating to any Letter
of Credit issued or to be issued by it; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Required Lenders or all the Lenders, as the case may be, affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document; and (iii) the Agent/Arranger Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, any Lender that has failed to
fund any portion of the Loans or participations in L/C Obligations required to
be funded by it hereunder shall not have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Pro Rata Share of such
Lender may not be increased without the consent of such Lender.

        10.02    Notices and Other Communications; Facsimile Copies.     

        (a)    General.    Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile transmission) and mailed, faxed or delivered, to the
address, facsimile number or (subject to subsection (c) below) electronic mail
address (i) specified for notices on Schedule 10.02 in the case of the Borrower,
the Administrative Agent or the L/C Issuer, or to such other address as shall be
designated by such party in a notice to the other parties, and (ii) in the case
of any other Lender, to the address specified in the administrative details form
provided to the Administrative Agent or to such other address as shall be
designated by such party in a notice to the Borrower, the Administrative Agent,
and the L/C Issuer. All such notices and other communications shall be deemed to
be given or made upon the earlier to occur of (i) actual receipt by the intended
recipient and (ii) (A) if delivered by hand or by courier, when signed for by
the intended recipient; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection
(c) below), when delivered; provided, however, that notices and other
communications to the Administrative Agent, and the L/C Issuer pursuant to
Article II shall not be effective until actually received by such Person. Any
notice or other communication permitted to be given, made or confirmed by
telephone hereunder shall be given, made or confirmed by means of a telephone
call to the intended recipient at the number specified on Schedule 10.02, it
being understood and agreed that a voicemail message shall in no event be
effective as a notice, communication or confirmation hereunder.

55

--------------------------------------------------------------------------------

        (b)    Effectiveness of Facsimile Documents and Signatures.    Loan
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on the
Borrower, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

        (c)    Limited Use of Electronic Mail.    Electronic mail and internet
and intranet websites may be used only to distribute routine communications,
such as financial statements and other information, and to distribute Loan
Documents for execution by the parties thereto, and may not be used for any
other purpose.

        (d)    Reliance by Administrative Agent and Lenders.    The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices if immediately followed by a
corresponding Loan Notice in writing) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.

        10.03    No Waiver; Cumulative Remedies.     

        No failure by any Lender or the Administrative Agent or the L/C Issuer
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein or therein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

        10.04    Attorney Costs, Expenses and Taxes.     The Borrower agrees
(a) to pay or reimburse the Administrative Agent and the L/C Issuer for all
costs and expenses incurred in connection with the development, preparation,
negotiation and execution of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent, the L/C Issuer and each Lender for all costs
and expenses incurred in connection with the enforcement, attempted enforcement,
or preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any "workout"
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
or the L/C Issuer, as the case may be, and the cost of independent public
accountants and other outside experts retained by the Administrative Agent, the
L/C Issuer or any Lender. The agreements in this Section shall survive the
termination of the Commitments and repayment of all the other Obligations.

        10.05    Indemnification by the Borrower.     Whether or not the
transactions contemplated hereby are consummated, the Borrower agrees to
indemnify, save and hold harmless each Agent-Related Person, each Lender and
their respective Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the "Indemnitees") from and against: (a) any and
all claims, demands, actions or causes of action that are asserted against any
Indemnitee by any Person (other than the

56

--------------------------------------------------------------------------------

Administrative Agent, the L\C Issuer or any Lender) relating directly or
indirectly to a claim, demand, action or cause of action that such Person
asserts or may assert against the Borrower or any of its Affiliates or any of
its officers or directors; (b) any and all claims, demands, actions or causes of
action that may at any time (including at any time following repayment of the
Obligations and the resignation or removal of the Administrative Agent or the
replacement of any Lender) be asserted or imposed against any Indemnitee,
arising out of or relating to, the Loan Documents, any predecessor loan
documents, the Commitments, the use or contemplated use of the proceeds of any
Credit Extension, or the relationship of the Borrower, the Administrative Agent
and the Lenders under this Agreement or any other Loan Document; (c) any
administrative or investigative proceeding by any Governmental Authority arising
out of or related to a claim, demand, action or cause of action described in
subsection (a) or (b) above; and (d) any and all liabilities (including
liabilities under indemnities), losses, costs or expenses (including Attorney
Costs) that any Indemnitee suffers or incurs as a result of the assertion of any
foregoing claim, demand, action, cause of action or proceeding, or as a result
of the preparation of any defense in connection with any foregoing claim,
demand, action, cause of action or proceeding, in all cases, whether or not
arising out of the negligence of an Indemnitee, and whether or not an Indemnitee
is a party to such claim, demand, action, cause of action or proceeding (all the
foregoing, collectively, the "Indemnified Liabilities"); provided that no
Indemnitee shall be entitled to indemnification for any claim caused by its own
gross negligence, violation of law, breach under any Loan Document or willful
misconduct or for any loss asserted against it by another Indemnitee. The
agreements in this Section shall survive the termination of the Commitments and
repayment of all the other Obligations.

        10.06    Payments Set Aside.     

        To the extent that the Borrower makes a payment to the Administrative
Agent, the L/C Issuer or any Lender, or the Administrative Agent, the L/C Issuer
or any Lender exercises its right of set-off, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, the L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent or the L/C Issuer, as the case may be, upon demand its applicable share of
any amount so recovered from or repaid by the Administrative Agent or the L/C
Issuer, as the case may be, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

        10.07    Successors and Assigns.     

        (a)  The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

        (b)  Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations) at the time owing to it);
provided that (i) with respect to each assignment made to any Person described
at clause (c) in the

57

--------------------------------------------------------------------------------


defined term "Eligible Assignee", the Assignee Conditions shall be satisfied,
(ii) except in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, in each case which constitutes an Eligible
Assignee, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) subject to each such assignment,
determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent, shall not be less than
$5,000,000 unless each of the Administrative Agent and the L/C Issuer and, so
long as no Event of Default has occurred and is continuing, the Borrower,
otherwise consent (each such consent not to be unreasonably withheld or
delayed), (iii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, and
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to subsection (c) of this Section and
compliance with the Assignee Conditions, from and after the effective date
specified in each Assignment and Acceptance, the Eligible Assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.07, 10.04 and 10.05). Upon request,
the Borrower (at its expense) shall execute and deliver new or replacement Notes
to the assigning Lender and the assignee Lender. Any assignment or transfer
(other than any assignment as security to a Federal Reserve Bank) by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

        (c)  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent's Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the L/C Issuer and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

        (d)  Any Lender may, without the consent of, or prior notice to, the
Borrower, the L/C Issuer or the Administrative Agent, sell participations to one
or more banks or other entities (a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender's
participations in L/C Obligations owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the L/C
Issuer and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification that would (i) postpone any date

58

--------------------------------------------------------------------------------


upon which any payment of money is scheduled to be paid to such Participant or
(ii) reduce the principal, interest, fees or other amounts payable to such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.09
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.14 as though it were a Lender.

        (e)  A Participant shall not be entitled to receive any greater payment
under Section 3.01, 3.04 or 3.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower's prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 3.01 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 10.15 as though it were a Lender.

        (f)    Any Lender may at any time assign, pledge or grant a security
interest in all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender to a Federal
Reserve Bank; provided that no such pledge or assignment shall release a Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto; and provided, further, all costs, fees and
expenses related to, or in connection with, any such pledge or grant shall be
for the sole account of such Lender.

        (g)  Intentionally Blank.

        (h)  Intentionally Blank.

        (i)    Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon 30 days' notice to the Borrower
and the Lenders, resign as L/C Issuer. In the event of any such resignation as
L/C Issuer, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer. Bank of America shall retain all the rights and
obligations of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund participations in Unreimbursed Amounts pursuant
to Section 2.04(c)).

        10.08    Confidentiality.     Each of the Administrative Agent and the
Lenders (on behalf of itself and each of its Affiliates, and each of its and
their directors, officers, agents, attorneys, employees and representatives)
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to (and will agree to) keep such Information confidential on the
terms provided in this Section); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (and each such case, such Person shall
endeavor to notify the Borrower of such occurrence as soon as reasonably
possible following the service of any such process on such Person); (d) to any
other party to this Agreement; (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual

59

--------------------------------------------------------------------------------

counterparty's or prospective counterparty's professional advisor) to any credit
derivative transaction relating to obligations of the Borrower, in each case,
provided that each such Person first agrees to hold, and cause to be held, such
Information in confidence on the terms provided in this Section; (g) with the
consent of the Borrower; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower; or (i) to the National Association of
Insurance Commissioners or any other similar organization or any nationally
recognized rating agency that requires access to information about a Lender's or
its Affiliates' investment portfolio in connection with ratings issued with
respect to such Lender or its Affiliates. For the purposes of this Section,
"Information" means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is
(i) "structure" or "tax aspects" of the transactions contemplated by this
Agreement, as such terms are used in Code sections 6011, 6111 or 6112, and the
regulations promulgated thereunder, or (ii) available to the Administrative
Agent or any Lender on a nonconfidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified in writing at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. For the avoidance of
doubt, the Borrower, the Administrative Agent and the Lenders agree that the
Borrower, the Administrative Agent and the Lenders (and each of their
Affiliates, their directors, officers, agents, attorneys, employees and
representatives) are permitted to disclose to any and all Persons, without
limitation of any kind, the "structure" and "tax aspects" of the transactions
contemplated by this Agreement, as such terms are used in Code sections 6011,
6111 or 6112, and the regulations promulgated thereunder, and all materials of
any kind (including opinions or other tax analyses) that are provided to the
Administrative Agent and the Lenders related to such structure and tax aspects.
The preceding sentence and clause (i) in the definition of "Information" above
are set forth herein solely to come within certain "safe harbor" provisions set
forth in certain temporary regulations promulgated under Code sections 6011,
6111 and 6112.

        10.09    Set-off.     In addition to any rights and remedies of the
Lenders provided by law, upon the occurrence and during the continuance of any
Event of Default, each Lender is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender to or for
the credit or the account of the Borrower against any and all Obligations then
due and owing to such Lender. Each Lender agrees promptly to notify the Borrower
and the Administrative Agent after any such set-off and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.

        10.10    Interest Rate Limitation.     Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum amount, or be computed at
a rate that exceeds the maximum rate, of non-usurious interest permitted by
applicable Law (the "Maximum Rate"). If the Administrative Agent, the L/C Issuer
or any Lender shall contract for, charge, receive, reserve or take interest in
an amount or at a rate that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower, and in no event shall the Borrower or any
other Person ever be liable for unearned interest or ever be required to pay
interest in excess of the Maximum Rate. In determining whether the interest
contracted for, charged, received, reserved or taken by the Administrative
Agent, the L/C Issuer or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and

60

--------------------------------------------------------------------------------

the effects thereof, and (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the contemplated term of
the Obligations. If the Laws of the State of Texas are applicable for purposes
of determining the "Maximum Rate", then that term means the "indicated rate
ceiling" from time to time in effect under Chapter 303 of the Texas Finance
Code. The Borrower agrees that Chapter 346 of the Texas Finance Code does not
apply to any Borrowing.

        10.11    Counterparts.     This Agreement may be executed in one or more
counterparts and by the different parties hereto on separate counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

        10.12    Integration.     This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent, the L/C
Issuer or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

        10.13    Survival of Representations and Warranties.     All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the L/C Issuer and each Lender, regardless of any
investigation made by the Administrative Agent, the L/C Issuer or any Lender or
on their behalf and notwithstanding that the Administrative Agent, the L/C
Issuer or any Lender may have had notice or knowledge of any Default or Event of
Default at the time of any Credit Extension.

        10.14    Severability.     Any provision of this Agreement and the other
Loan Documents that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

        10.15    Foreign Lenders.     Each Lender that is a "foreign
corporation, partnership or trust" within the meaning of the Code (a "Foreign
Lender") shall deliver to the Administrative Agent, prior to becoming a Lender
herein, two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Person and entitling it to an exemption
from, or reduction of, withholding tax on all payments to be made to such Person
by the Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Person by the Borrower
pursuant to this Agreement) or such other evidence satisfactory to the Borrower
and the Administrative Agent that such Person is entitled to an exemption from,
or reduction of, U.S. withholding tax. Thereafter and from time to time, each
such Person shall (a) promptly submit to the Administrative Agent such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Person by the Borrower pursuant to this Agreement, (b) promptly
notify the Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (c) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to

61

--------------------------------------------------------------------------------

avoid any requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Person. If such Person fails
to deliver the above forms or other documentation, then the Administrative Agent
may withhold from any interest payment to such Person an amount equivalent to
the applicable withholding tax imposed by Sections 1441 and 1442 of the Code,
without reduction. If any Governmental Authority asserts that the Administrative
Agent did not properly withhold any tax or other amount from payments made in
respect of such Person, such Person shall indemnify the Administrative Agent
therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Agent under this Section, and costs
and expenses (including Attorney Costs) of the Administrative Agent. The
obligation of the Lenders under this Section shall survive the payment of all
Obligations and the resignation or replacement of the Administrative Agent.

        10.16    Removal and Replacement of Lenders.     

        (a)  Under any circumstances set forth herein providing that the
Borrower shall have the right to remove or replace a Lender as a party to this
Agreement, the Borrower may, upon notice to such Lender and the Administrative
Agent, (i) remove such Lender by terminating such Lender's Commitment or
(ii) replace such Lender by causing such Lender to assign its Commitment
(without payment of any assignment fee) pursuant to Section 10.07(b) to one or
more other Lenders or Eligible Assignees procured by the Borrower; provided,
however, that if the Borrower elects to exercise such right with respect to any
Lender pursuant to Section 3.06(b), they shall be obligated to remove or
replace, as the case may be, all Lenders that have made similar requests for
compensation pursuant to Section 3.01 or 3.04. The Borrower shall (x) pay in
full all principal, interest, fees and other amounts owing to such Lender
through the date of termination or assignment (including any amounts payable
pursuant to Section 3.05), (y) provide appropriate assurances and indemnities
(which may include letters of credit) to the L/C Issuer as it may reasonably
require with respect to any continuing obligation to purchase participation
interests in any L/C Obligations then outstanding, and (z) release such Lender
from its obligations under the Loan Documents. Any Lender being replaced shall
execute and deliver an Assignment and Acceptance with respect to such Lender's
Commitment and outstanding Credit Extensions. The Administrative Agent shall
distribute an amended Schedule 2.01, which shall be deemed incorporated into
this Agreement, to reflect changes in the identities of the Lenders and
adjustments of their respective Commitments and/or Pro Rata Shares resulting
from any such removal or replacement.

        (b)  In order to make all the Lenders' interests in any outstanding
Credit Extensions ratable in accordance with any revised Pro Rata Shares after
giving effect to the removal or replacement of a Lender, the Borrower shall pay
or prepay, if necessary, on the effective date thereof, all outstanding Loans of
all Lenders, together with any amounts due under Section 3.05. The Borrower may
then request Loans from the Lenders in accordance with their revised Pro Rata
Shares. The Borrower may net any payments required hereunder against any funds
being provided by any Lender or Eligible Assignee replacing a terminating
Lender. The effect for purposes of this Agreement shall be the same as if
separate transfers of funds had been made with respect thereto.

        (c)  This section shall supersede any provision in Section 10.01 to the
contrary.

        10.17    Governing Law.     

        (a)  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

62

--------------------------------------------------------------------------------


        (b)  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN MANHATTAN OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

        10.18    Waiver of Right to Trial by Jury.     EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

        10.19    Release of Guaranty Agreements; Promissory Notes.     

        (a)  Effective on the Closing Date, the Guarantees executed by the
Guarantors (as defined in the Existing Credit Agreement) pursuant to the
Existing Credit Agreement are hereby released.

        (b)  Upon receipt by the Administrative Agent, for the benefit of each
Lender requesting a Note, of Notes issued hereunder covering such Loans assumed
by the Borrower hereunder, the Notes executed by the Operating Partnership under
the Existing Credit Agreement shall be marked "cancelled" and returned to the
Operating Partnership.

        10.20    ENTIRE AGREEMENT.     THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

63

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.


 
 
ENBRIDGE ENERGY PARTNERS, L.P.
 
 
By:
 
Enbridge Energy Management, L.L.C., as delegate of Enbridge Energy
Company, Inc., its General Partner
 
 
By:
 
/s/ MARK MAKI

--------------------------------------------------------------------------------


 
 
Name: Mark Maki
 
 
Title: V.P. Finance

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.


 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
By:
 
/s/ KEVIN L. AHART

--------------------------------------------------------------------------------


 
 
Name: Kevin L. Ahart
 
 
Title: Assistant Vice President
 
 
BANK OF AMERICA, N.A., as a Lender and L/C Issuer
 
 
By:
 
/s/ JEFF SUSMAN

--------------------------------------------------------------------------------


 
 
Name: Jeff Susman
 
 
Title: Managing Director

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.


 
 
BANK OF MONTREAL, as Syndication Agent and as a Lender
 
 
By:
 
/s/ J. BAIDACOFF

--------------------------------------------------------------------------------


 
 
Name: J. Baidacoff
 
 
Title: Director

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.


 
 
TORONTO DOMINION (TEXAS), INC., as Co-Documentation Agent and as a Lender
 
 
By:
 
/s/ DEBBIE A. GREENE

--------------------------------------------------------------------------------


 
 
Name: Debbie A. Greene
 
 
Title: Vice President

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.


 
 
WACHOVIA BANK, NATIONAL ASSOCIATION (formerly known as First Union National
Bank), as Co-Documentation Agent and as a Lender
 
 
By:
 
/s/ DAVID E. HUMPHREYS

--------------------------------------------------------------------------------


 
 
Name: David E. Humphreys
 
 
Title: Vice President

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.


 
 
CITIBANK, N.A., as a Lender
 
 
By:
 
/s/ DAVID L. HARRIS

--------------------------------------------------------------------------------


 
 
Name: David L. Harris
 
 
Title: Vice President

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.


 
 
CIBC INC., as a Lender
 
 
By:
 
/s/ MARYBETH ROSS

--------------------------------------------------------------------------------


 
 
Name: Marybeth Ross
 
 
Title: Authorized Signatory

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.


 
 
ROYAL BANK OF CANADA, as a Lender
 
 
By:
 
/s/ CHRIS ABE

--------------------------------------------------------------------------------


 
 
Name: Chris Abe
 
 
Title: Manager

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.


 
 
ABN AMRO BANK N.V., CAYMAN ISLANDS BRANCH, as a Lender
 
 
By:
 
/s/ DAVID MOORE

--------------------------------------------------------------------------------


 
 
Name: David Moore
 
 
Title: Vice President

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.


 
 
SUNTRUST BANK, as a Lender
 
 
By:
 
/s/ JOSEPH M. MCCREERY

--------------------------------------------------------------------------------


 
 
Name: Joseph M. McCreery
 
 
Title: Vice President

--------------------------------------------------------------------------------



SCHEDULE 2.01


COMMITMENTS
AND PRO RATA SHARES


Lender


--------------------------------------------------------------------------------

  Commitment

--------------------------------------------------------------------------------

  Pro Rata Share

--------------------------------------------------------------------------------

  Bank of America, N.A.   $ 45,000,000   15.000000000 % Bank of Montreal    
45,000,000   15.000000000 % Toronto Dominion (Texas), Inc.     45,000,000  
15.000000000 % Wachovia Bank, National Association     45,000,000   15.000000000
% Citibank, N.A.     30,000,000   10.000000000 % CIBC Inc.     25,000,000  
8.333333333 % Royal Bank of Canada     25,000,000   8.333333333 % ABN AMRO Bank
N.V.     20,000,000   6.666666667 % SunTrust Bank     20,000,000   6.666666667 %
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Total   $ 300,000,000   100.000000000 %    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

1

--------------------------------------------------------------------------------



SCHEDULE 5.06


LITIGATION


        None.

1

--------------------------------------------------------------------------------




SCHEDULE 5.09


ENVIRONMENTAL MATTERS


        None.

1

--------------------------------------------------------------------------------




SCHEDULE 5.13


SUBSIDIARIES
AND OTHER EQUITY INVESTMENTS


Part(a). Subsidiaries, Material Subsidiaries and Unrestricted Subsidiaries

A.The Borrower owns the following interests:

1.100% membership interests in Enbridge Pipelines (Lakehead) L.L.C.

2.100% membership interest in Enbridge Pipelines (North Dakota) LLC

3.99.999% limited partnership interest in Enbridge Energy, Limited Partnership
(Material Subsidiary)

4.100% membership interest in Enbridge Midcoast Limited Holdings, L.L.C.
(Material Subsidiary)

5.100% membership interest in Enbridge Midcoast Holdings, L.L.C B.Enbridge
Pipelines (Lakehead) L.L.C. owns .001% general partner interest in Enbridge
Energy, Limited Partnership. (Material Subsidiary)

C.Enbridge Midcoast Holdings, L.L.C. owns a .001% general partner interest in
Enbridge Midcoast Energy, L.P. (Material Subsidiary)

D.Enbridge Midcoast Limited Holdings, L.L.C. owns a 99.999% limited partnership
interest in Enbridge Midcoast Energy, L.P. (Material Subsidiary)

E.Enbridge Midcoast Energy, L.P. owns the following interests: 1.100% membership
interest in Enbridge Holdings (Texas Systems) L.L.C.

2.99.999% limited partnership interest in Dufour Petroleum, L.P.

3.100% membership interest in H&W Pipeline, L.L.C.

4.100% stock of Nugget Drilling Corporation

5.100% membership interest in Enbridge Pipelines (Bamagas Intrastate) L.L.C.

6.100% membership interest in Midcoast Holdings No. One, L.L.C.

7.100% membership interest in Enbridge Processing (Mississippi) L.L.C.

8.99.999% limited partnership interest in Enbridge Marketing (U.S.) L.P.

9.100% membership interest in Enbridge Pipelines (Alabama Gathering) L.L.C.

10.100% membership interest in Enbridge Pipelines (Midla) L.L.C.

11.100% membership interest in Enbridge Pipelines (AlaTenn) L.L.C.

12.99.999% limited partnership interest in Enbridge Pipelines (Texas Gathering)
L.P.

13.99.999% limited partnership interest in Enbridge Pipelines (NE Texas) L.P.

14.100% membership interest in Mid Louisiana Gas Transmission, L.L.C.

15.100% membership interest in Midcoast Kansas Pipeline, L.L.C.

16.100% membership interest in Midcoast Kansas General Partner, L.L.C.

17.99.999% limited partnership interest in Enbridge Pipelines (Texas Intrastate)
L.P.

1

--------------------------------------------------------------------------------

18.99.999% limited partnership interest in Enbridge Pipelines (East Texas) L.P.
(Material Subsidiary)

19.99.999% limited partnership interest in Enbridge Processing (East Texas) L.P.

20.99.999% limited partnership interest in Enbridge Marketing (East Texas) L.P.

21.100% membership interest in Enbridge Pipelines (NE Texas Liquids) L.L.C.

22.100% membership interest in Enbridge Gathering (Texarkana) L.L.C.

23.100% membership interest in Enbridge Pipelines (Tennessee River) L.L.C.



F.Enbridge Holdings (Texas Systems) L.L.C. owns the following interests:

1..001% general partner interest in Dufour Petroleum, L.P.

2.100% membership interest in Enbridge Marketing (U.S.) L.L.C.

3..001% general partner interest in Enbridge Pipelines (Texas Gathering) L.P.

4..001% general partner interest in Enbridge Pipelines (NE Texas) L.P.

5..001% general partner interest in Enbridge Offshore Pipelines (Seacrest) L.P.

6..001% general partner interest in Enbridge Pipelines (Texas Intrastate) L.P.

7..001% general partner interest in Enbridge Pipelines (East Texas) L.P.
(Material Subsidiary)

8..001% general partner interest in Enbridge Processing (East Texas) L.P.

9..001% general partner interest in Enbridge Marketing (East Texas) L.P.



G.Enbridge Marketing (U.S.) L.L.C. owns .001% general partner interest in
Enbridge Marketing (U.S.) L.P.

H.Midcoast Holdings No. One, L.L.C. owns 100% membership interest in Enbridge
Pipelines (Alabama Intrastate) L.L.C.

I.Midcoast Kansas Pipeline, L.L.C. owns the following interests:

1.0.1% partnership interest in Enbridge Pipelines (KPC)

2.0.1% partnership interest in Mid-Kansas Partnership

3.50% limited partner interest in Riverside Pipeline Company, L.P.



J.Midcoast Kansas General Partner, L.L.C. owns the following interests:

1.99.9% partnership interest in Enbridge Pipelines (KPC)

2.99.9% partnership interest in Mid-Kansas Partnership

3.50% general partner interest in Riverside Pipeline Company, L.P.



K.Mid Louisiana Gas Transmission, L.L.C. owns the following interests:

1.99.999% limited partner interest in Enbridge Offshore Pipelines (Seacrest)
L.P.

2.100% membership interests in Enbridge Offshore Pipelines (UTOS) LLC

3.100% membership interest in Enbridge Pipelines (Louisiana Liquids) L.L.C.

4.100% membership interest in Enbridge Pipelines (SIGCO Intrastate) L.L.C.

5.100% membership interest in Enbridge Pipelines (Louisiana Intrastate) L.L.C.

2

--------------------------------------------------------------------------------



L.Enbridge Pipelines (Texas Intrastate) L.P. owns 70% membership interest in Pan
Grande Pipeline, L.L.C.

M.No other Subsidiary of the Borrower owns any Subsidiaries, Material
Subsidiaries or Unrestricted Subsidiaries

Part(b). Other Equity Interests.

        Enbridge Pipelines (Texas Intrastate) L.P. owns 50% membership interest
in Texana Pipeline Company

3

--------------------------------------------------------------------------------



SCHEDULE 7.01


EXISTING LIENS


        None.

1

--------------------------------------------------------------------------------




SCHEDULE 7.03


EXISTING INDEBTEDNESS


(a)    Existing Indebtedness of the Borrower    

None.

(b)    Existing Indebtedness of Non-OLP Subsidiaries    

None.

(c)    Existing Indebtedness of the Operating Partnership and the Operating
Partnership Subsidiaries    

The Mortgage Notes.

The Senior Unsecured Notes.

1

--------------------------------------------------------------------------------




SCHEDULE 10.02


ADMINISTRATIVE AGENT'S OFFICE,
CERTAIN ADDRESSES FOR NOTICES


BORROWER

Enbridge Energy Partners, L.P.
1100 Louisiana, Suite 3300
Houston, TX 77002-5217 Attention:   Chris Kaitson
Associate General Counsel Telephone:   (713) 650-8900 Facsimile:  
(713) 650-2232 Electronic Mail:   Chris.Kaitson@enbridge-us.com
With a copy to:
Enbridge Energy Partners, L.P.
C/O Enbridge Inc.
3000, 425-1st
Calgary, Alberta, Canada
T2P 3L8 Attention:   Al Monaco
Treasurer Telephone:   (403) 231-3900 Facsimile:   (403) 231-4848
Electronic Mail:   al.monaco@enbridge.com
BANK OF AMERICA, N.A.
Administrative Agent's Office and Bank of America's Lending Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
1850 Gateway Blvd.
Mail Code: CA4-706-05-09
Concord, CA 94520 Attention:   Elvira Sabio,
Agency Services Telephone:   (925) 675-8236 Facsimile:   (888) 969-9240
(domestic)
(415) 343-9205 (international) Electronic Mail:   elvira.sabio@bankofamerica.com

1

--------------------------------------------------------------------------------


Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
1455 Market Street
Mail Code: CA5-701-05-19
San Francisco, CA 94103 Attention:   Kevin Ahart
Agency Management Officer Telephone:   (415) 436-2750 Facsimile:  
(415) 503-5000 Electronic Mail:   kevin.ahart@bankofamerica.com
L/C Issuer:
Bank of America, N.A.
Trade Operations-Los Angeles #22621
333 S. Beaudry Avenue, 19th Floor
Mail Code: CA9-703-19-23
Los Angeles, CA 90017-1466 Attention:   Sandra Leon
Vice President Telephone:   (213) 345-5231 Facsimile:   (213) 345-0265
Electronic Mail:   sandra.leon@bankofamerica.com
Requests for Credit Extensions as a Lender:
Bank of America, N.A.
200 Front Street West
Toronto, ON, M5V 3L2 Attention:   Teresa Tsui Telephone:   (416) 349-5390
Facsimile:   (416) 349-4282 Electronic Mail:   teresa.tsui@bankofamerica.com
Bank of America, N.A.
1850 Gateway Blvd.
Concord, CA 94520 Attention:   Lila Rodriquez Telephone:   (925) 675-8029
Facsimile:   (925) 675-8051 or 8053 Electronic Mail:  
lila.c.rodriquez@bankofamerica.com
Other Notices as a Lender:
Bank of America, N.A.
901 Main Street, 64th Floor
Dallas, TX 75202-3714 Attention:   Jeff Susman
Managing Director Telephone:   (214) 209-0964 Facsimile:   (214) 209-0905
Electronic Mail:   jeff.susman@bankofamerica.com

2

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF LOAN NOTICE


        Date:                         ,             

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

        Reference is made to that certain Amended and Restated Credit Agreement,
dated as of January 24, 2003 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement;" the terms
defined therein being used herein as therein defined), among Enbridge Energy
Partners, L.P., (the "Borrower"), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent and L/C Issuer.

        The undersigned hereby requests (select one):

        o    A Borrowing of Loans                o    A conversion or
continuation of Loans

        1.    On                                          
                                (a Business Day).

        2.    In the amount of $                                         
       .

        3.    Comprised of                                                  .
                                        Type of Loan requested

        4.    For Eurodollar Rate Loans: with an Interest Period of             
months.

        The Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.

    BORROWER                     By:        

--------------------------------------------------------------------------------

    Name:        

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

A-1

--------------------------------------------------------------------------------



EXHIBIT B


FORM OF LOAN NOTE


           

--------------------------------------------------------------------------------

$       

--------------------------------------------------------------------------------

          

--------------------------------------------------------------------------------

        FOR VALUE RECEIVED, the undersigned (the "Borrower"), hereby promises to
pay to the order of                                      (the "Lender"), on the
Maturity Date (as defined in the Credit Agreement referred to below) the
principal amount of                                      Dollars
($                                    ), or such lesser principal amount of
Loans (as defined in such Credit Agreement) due and payable by the Borrower to
the Lender on the Maturity Date under that certain Amended and Restated Credit
Agreement, dated as of January 24, 2003 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the "Credit
Agreement;" the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, and L/C Issuer.

        The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates, and at such times as are specified in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent's Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

        This Note is one of the Notes referred to in the Agreement, is entitled
to the benefits thereof and is subject to optional prepayment in whole or in
part as provided therein. During the continuance of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

        The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

        THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

    BORROWER
 
 
 
 
      By:       

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------

B-1

--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

Date


--------------------------------------------------------------------------------

  Type of
Loan Made

--------------------------------------------------------------------------------

  Amount of
Loan Made

--------------------------------------------------------------------------------

  End of
Interest
Period

--------------------------------------------------------------------------------

  Amount of
Principal or
Interest Paid
This Date

--------------------------------------------------------------------------------

  Outstanding
Principal Balance
This Date

--------------------------------------------------------------------------------

  Notation
Made By

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

B-2

--------------------------------------------------------------------------------



EXHIBIT C


FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date:                         ,             

To:        Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

        Reference is made to that certain Amended and Restated Credit Agreement,
dated as of January 24, 2003 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Agreement;" the terms
defined therein being used herein as therein defined), among Enbridge Energy
Partners, L.P. (the "Borrower"), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, and L/C Issuer.

        The undersigned Responsible Officer hereby certifies as of the date
hereof that he/she is the                                                   of
the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the Borrower, and
that:

Use following for fiscal year-end financial statements

        1.    Attached hereto as Schedule 1 are year-end financial statements
for the Borrower and its Subsidiaries required by Section 6.01(a) and attached
hereto as Schedule 1a are the year-end financial statements adjusted to exclude
the assets and operations of Unrestricted Subsidiaries which financial
statements fairly present the financial conditions, results of operations and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at
such date for such period, subject only to the absence of footnotes.

Use following for fiscal quarter-end financial statements

        1.    Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) for the fiscal quarter of
                         ended as of the above date and attached hereto as
Schedule 1a are the unaudited financial statements for the fiscal quarter of
             ended as of the above date adjusted to exclude the assets and
operations of Unrestricted Subsidiaries. Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

        2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
reasonable review of the transactions and condition (financial or otherwise) of
the Borrower and its Subsidiaries and Unrestricted Subsidiaries during the
accounting period covered by the attached financial statements.

        3.    A review of the activities of the Borrower and its Subsidiaries
and Unrestricted Subsidiaries during such fiscal period has been made under the
supervision of the undersigned with a view to determining whether during such
fiscal period the Borrower and each of its Subsidiaries and Unrestricted
Subsidiaries performed and observed all its Obligations under the Loan
Documents, and

select one:

        to the best knowledge of the undersigned during such fiscal period, the
Borrower and each of its Subsidiaries performed and observed each covenant and
condition of the Loan Documents applicable to it.

—or—

C-1

--------------------------------------------------------------------------------

        to the best knowledge of the undersigned the following covenants or
conditions have not been performed or observed and the following is a list of
each such Default or Event of Default and its nature and status:

        4.    The financial covenant analyses, and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

        IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                        ,            .

    BORROWER
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

C-2

--------------------------------------------------------------------------------

        For the Quarter/Year ended                         ("Statement Date")


SCHEDULE 2
to the Compliance Certificate
($ in 000's)


Section 7.13—Leverage Ratio.

A.   Pro Forma EBITDA for Subject Period       $       (calculate by adding
lines 1 through 7 below)          
 
 
1.
 
Consolidated Net Income
 
 
 
$
 
 
 
 
 
 
 
Indicate Consolidated Net Income of Excluded Subsidiaries
(to be excluded from line 1)
$
 
 
 
 
 
 
2.
 
Interest expense
 
 
 
$
 
 
 
 
 
 
 
Indicate interest expense of Excluded Subsidiaries
(to be excluded from line 2)
$
 
 
 
 
 
 
3.
 
Income taxes
 
 
 
$
 
 
 
 
 
 
 
Indicate income taxes of Excluded Subsidiaries
(to be excluded from line 3)
$
 
 
 
 
 
 
4.
 
Depreciation
 
 
 
$
 
 
 
 
 
 
 
Indicated depreciation of Excluded Subsidiaries
(to be excluded from line 4)
$
 
 
 
 
 
 
5.
 
Amortization
 
 
 
$
 
 
 
 
 
 
 
Indicated amortization of Excluded Subsidiaries
(to be excluded from line 5)
$
 
 
 
 
 
 
6.
 
Total AFUDC (not to exceed 5% of Consolidated EBITDA)
 
$
 
 
 
7.
 
Pro forma adjustment for acquisitions during Subject Period
 
$
 
 
 
 
 
 
 
Identify acquisition and indicate Incremental
 
 
 
 
 
 
 
 
 
EBITDA
$
 
 
 
 
 
 
 
 
 
 
Identify acquisition and indicate Incremental
 
 
 
 
 
 
 
 
 
EBITDA
$
 
 
 
 
B.
 
Consolidated Funded Debt at Statement Date:
 
 
 
$
 
C.
 
Leverage Ratio (Line A ÷ Line B):
 
 
 
 
to 1.00

Maximum permitted:

Fiscal Quarters Ending


--------------------------------------------------------------------------------

  Maximum Leverage Ratio

--------------------------------------------------------------------------------

Closing Date through June 30, 2003   5.00:1.00 Thereafter   4.75:1.00

C-3

--------------------------------------------------------------------------------

Section 7.14—Interest Coverage Ratio.

A.   Pro Forma EBITDA for Subject Period (line A under the heading
"Section 7.13—Leverage Ratio"):   $  
B.
 
Consolidated Interest Charges for Subject Period:
 
 
 
 
 
 
 
 
1.
 
Consolidated Interest Charges prior to pro forma adjustments:
 
$
 
 
 
Interest expense on Consolidated Funded Debt:
 
$
 
 
 
 
 
 
Interest expense on Qualifying Subordinated Indebtedness paid in cash:
 
$
 
 
 
 
 
 
2.
 
Pro forma adjustments (See table below):
 
$
 
 
 
 
 
 
3.
 
Consolidated Interest Charges after pro forma adjustments
(line B.1 adjusted by line B.2):
 
$
 
 
 
Interest expense on Consolidated Funded Debt:
 
$
 
 
 
 
 
 
Interest expense on Qualifying Subordinated
 
 
 
 
 
      Indebtedness paid in cash:   $        
C.
 
Interest Coverage Ratio (Line A ÷ Line B.3):
 
 
 
 
 
to 1.00

        Minimum permitted:    2.75 to 1:00

        Description of pro forma adjustments to Consolidated Interest Charges:

 
  Principal Amount

--------------------------------------------------------------------------------

  Annual
Interest Rate

--------------------------------------------------------------------------------

  Pro Forma
Adjustment

--------------------------------------------------------------------------------

Indebtedness assumed with acquisition   $            % $  
Additional Indebtedness associated with acquisition
 
$
 
 
      
%
$
 
Total pro forma adjustments (Insert in B2 above)
 
 
 
 
 
 
$
 

C-4

--------------------------------------------------------------------------------

        Quarter-end date:            

Section 7.03 (Indebtedness of Subsidiaries)

A.   Indebtedness of Non-OLP Subsidiaries
 
 
1.
 
For each incurrence of Indebtedness pursuant to Section 7.03(b)(ii) during the
subject quarter, provide the following information:
 
 
 
 
(a)
 
Date of incurrence,
 
 
 
 
 
 
 
(b)
 
Principal amount of Indebtedness assumed, and
 
 
 
 
 
 
 
(c)
 
Specify to whom the Indebtedness is owed.
 
 
 
 
 
2.
 
For each incurrence of Indebtedness pursuant to Section 7.03(b)(iii) or
(iv) during the subject quarter, please provide the following information:
 
 
 
 
(a)
 
Date of incurrence,
 
 
 
 
 
 
 
(b)
 
Principal amount of Indebtedness incurred,
 
 
 
 
 
 
 
(c)
 
Specify to whom the indebtedness is owed.
 
 
 
 
 
3.
 
Calculate aggregate amount of Indebtedness outstanding as of the Statement Date
for the Non-OLP Subsidiaries:
 
 
 
 
(a)
 
Total amount of Indebtedness outstanding for the Non-OLP Subsidiaries other than
Indebtedness attributable to Excess Swap Termination Value:
 
$
 
 
 
 
 
(b)
 
Ratable Share of Excess Swap Termination
Value (line C.3(c)):
 
$
 
 
 
 
 
(c)
 
Total (Line A.3(a) plus Line A.3(b)):
 
$
 
 
 
4.
 
Demonstrate compliance with Section 7.15:
 
 
 
 
 
 
 
(a)
 
Non-OLP Pro Forma EBITDA:
 
$
 
 
 
 
 
(b)
 
Calculate Non-OLP Indebtedness Limitation
(.5 times Non-OLP Pro Forma EBITDA (line A.4(a))
 
$
 
 
 
 
 
(c)
 
Is the aggregate amount of Indebtedness outstanding for the Non-OLP Subsidiaries
(line A.3(c)) greater than the Non-OLP Indebtedness Limitation (line A.4(b))?
 
 
 
 
 
 
 
 
 
 
 
        Yes    o
 
 
                          No     o      
 
 
 
 
(d)
 
If yes, please answer the following:
 
 
 
 
 
 
 
 
 
(i)
 
State the amount of excess Indebtedness:
 
$
 
 
 
 
 
 
 
(ii)
 
How much of the excess Indebtedness is attributable to Excess Swap Termination
Value?
 
$
 
 
 
 
 
 
 
 
 
 
 
 
 

C-5

--------------------------------------------------------------------------------


 
 
 
 
 
 
(iii)
 
Specify in reasonable detail method and timing of cure of such excess
Indebtedness pursuant to Section 7.15:
 
 
 
B.
 
Indebtedness of the Operating Partnership and the Operating Partnership
Subsidiaries
 
 
1.
 
For each incurrence of Indebtedness pursuant to Section 7.03(c)(ii) or
(iii) during the subject quarter, provide the following information:
 
 
 
 
(a)
 
Date of incurrence,
 
 
 
 
 
 
 
(b)
 
Principal amount of Indebtedness incurred, and
 
 
 
 
 
 
 
(c)
 
Specify to whom the Indebtedness is owed.
 
 
 
 
 
2.
 
Calculate aggregate amount of Indebtedness outstanding for the Operating
Partnership and the Operating Partnership Subsidiaries:
 
 
 
 
(a)
 
Total amount of Indebtedness outstanding for the Operating Partnership and the
Operating Partnership Subsidiaries other than Indebtedness attributable to
Excess Swap Termination Value:
 
$
 
 
 
 
 
(b)
 
Excess Swap Termination Value (line C.3(b)):
 
$
 
 
 
 
 
(c)
 
Total (line B.2(a) plus Line B.2(b)):
 
$
 
 
 
 
 
 
 
 
 
TOTAL:
 
$
 
 
 
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------


 
 
3.
 
Demonstrate compliance with Section 7.16:
 
 
 
 
 
 
 
(a)
 
State the outstanding consolidated capitalization of the Operating Partnership
and the Operating Partnership Subsidiaries:
 
$
 
 
 
 
 
(b)
 
Calculate the OLP Indebtedness Limitation (.60 times the outstanding
consolidated capitalization of the Operating Partnership and the Operating
Partnership Subsidiaries (line B.3(a)):
 
$
 
 
 
 
 
(c)
 
Is the aggregate amount of Indebtedness outstanding for the Operating
Partnership and the Operating Partnership Subsidiaries (line B.2(c)) greater
than the OLP Indebtedness Limitation (line B.3(b))?
 
 
 
 
 
 
 
 
        Yes    o
 
 
                          No     o      
 
 
 
 
(d)
 
If yes, please answer the following:
 
 
 
 
 
 
 
 
 
(i)
 
State the amount of excess Indebtedness:
 
$
 
 
 
 
 
 
 
(ii)
 
How much of the excess Indebtedness is attributable to Excess Swap Termination
Value?
 
$
 
 
 
 
 
 
 
(iii)
 
Specify in reasonable detail the method and timing of cure of such excess
Indebtedness pursuant to Section 7.16:
 
 
 
C.
 
Excess Swap Termination Value
 
 
1.
 
State net amount of all mark-to-market obligations of all Swap Contracts to
which a Subsidiary of the Borrower is obligated as a counterparty or a
guarantor:
 
$
 
 
 
 
 
(A negative number indicates a net aggregate amount owed by Subsidiaries; a
positive number indicates a net aggregate amount owed to Subsidiaries)
 
 
 
 
 
2.
 
Is line C.1 less than negative $150,000,000?
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

C-6

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
        Yes    o
 
 
                          No     o      
 
 
3.
 
If yes, calculate the Ratable Share of the amount less than negative
$150,000,000:
 
 
 
 
 
 
 
(a)
 
State aggregate Swap Termination Value of all Swap Obligations and Guarantee
Obligations of Swap Obligations of the Non-OLP Subsidiaries:
 
$
 
 
 
 
 
(b)
 
State aggregate Swap Termination Value of all Swap Obligations and Guarantee
Obligations of Swap Obligations of the Operating Partnership and the Operating
Partnership Subsidiaries:
 
$
 
 
 
 
 
(c)
 
The Ratable Share of Excess Termination Value of the Non-OLP Subsidiaries
((line C.3(a) divided by line C.1) times the amount less than negative
$150,000,000):
 
$
 
 
 
 
 
(d)
 
The Ratable Share of Excess Termination Value of the Operating Partnership and
Operating Partnership Subsidiaries ((line C.3(b) divided by line C.1) times the
amount less than negative $150,000,000):
 
$
 

C-7

--------------------------------------------------------------------------------



EXHIBIT D


FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT


        This Assignment and Acceptance Agreement (this "Assignment") is dated as
of the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (the "Credit Agreement"), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

        For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, the interest in and to all of
the Assignor's rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor's outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, Letters of Credit)
(the "Assigned Interest"). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.

1.Assignor:                                                  

2.Assignee:                                                   [and is an
Affiliate/Approved Fund(1)]

3.Borrower: Enbridge Energy Partners, L.P.

4.Administrative Agent: Bank of America, N.A., as the administrative agent under
the 364-Day Credit Agreement

5.Credit Agreement: The Amended and Restated Credit Agreement, dated as of
January 24, 2003, among the Lenders parties thereto and Bank of America, N.A.,
as Administrative Agent

--------------------------------------------------------------------------------

(1)Select as applicable.

D-1

--------------------------------------------------------------------------------

6.Assigned Interest:


Aggregate
Amount of
Commitment/Loans
for all Lenders

--------------------------------------------------------------------------------

  Amount of
Commitment/Loans
Assigned

--------------------------------------------------------------------------------

  Percentage
Assigned of
Commitment/Loans(2)

--------------------------------------------------------------------------------

  $                $                       % $                $               
       % $                $                       %

Effective Date:                         , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

        The terms set forth in this Assignment are hereby agreed to:

    ASSIGNOR
 
 
[NAME OF ASSIGNOR]     By:        

--------------------------------------------------------------------------------

        Title:
 
 
ASSIGNEE
 
 
[NAME OF ASSIGNEE]
 
 
By:
 
 
 
 


--------------------------------------------------------------------------------

        Title:

[Consented to and](3) Accepted:

BANK OF AMERICA, N.A., as
    Administrative Agent

By:        

--------------------------------------------------------------------------------

Title:    
[Consented to:](4)
 
 
By:
 
 
   

--------------------------------------------------------------------------------

Title:
   

--------------------------------------------------------------------------------

(2)Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

(3)To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(4)To be added only if the consent of the Borrower and/or other parties (e.g.,
L/C Issuer) is requird by the terms of the Credit Agreement.

D-2

--------------------------------------------------------------------------------


ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE AGREEMENT


[                        ](5)


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ACCEPTANCE AGREEMENT


        1.    Representations and Warranties.    

        1.1.    Assignor.    The Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document delivered pursuant thereto, other than this
Assignment (herein collectively the "Credit Documents"), or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or, as applicable, Unrestricted Subsidiaries or Affiliates or any
other Person obligated in respect of any Credit Document or (iv) the performance
or observance by the Borrower, any of its Subsidiaries or, as applicable,
Unrestricted Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Credit Document.

        1.2.    Assignee.    The Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and
(v) if it is a Foreign Lender, attached hereto is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

        1.3    Assignee's Address for Notices, etc.    Attached hereto as
Schedule 1 is all contact information, address, account and other administrative
information relating to the Assignee.

--------------------------------------------------------------------------------

(5)Describe Credit Agreement at option of Administrative Agent.

D-3

--------------------------------------------------------------------------------

        2.    Payments.    From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Effective Date. The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.

        3.    General Provisions.    This Assignment shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment by telecopy shall be effective as delivery
of a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the law of the State of New York.

D-4

--------------------------------------------------------------------------------


SCHEDULE 1 TO ASSIGNMENT AND ACCEPTANCE AGREEMENT

ADMINISTRATIVE DETAILS


(Assignee to list names of credit contacts, addresses, phone and facsimile
numbers, electronic mail addresses and account and payment information)

D-5

--------------------------------------------------------------------------------



[Letterhead of Borrower's Counsel]

EXHIBIT E

FORM OF OPINION OF COUNSEL


January 24, 2003

Each of the Lenders under the
    Credit Agreement, including those
    Lenders listed in Schedule A hereto

Bank of America, N.A.,
    as Administrative Agent for such Lenders

Ladies and Gentlemen:

        We have acted as counsel for Enbridge Energy Partners, L.P., a Delaware
limited partnership (the "MLP"), in connection with its execution and delivery
today of (i) the Amended and Restated Credit Agreement dated as of January 24,
2003 (the "Credit Agreement"), by and among the MLP, the lenders from time to
time parties thereto (the "Lenders"), and Bank of America, N.A., as
administrative agent (in such capacity, the "Administrative Agent") and (ii) the
promissory notes of even date herewith delivered pursuant to the Credit
Agreement (the "Notes"). Capitalized terms used and not defined herein have the
meanings assigned in the Credit Agreement. The opinions expressed herein are
being furnished to you pursuant to Section 4.01(a)(vii) of the Credit Agreement.

        In rendering the opinions expressed herein, we have (i) examined the
Credit Agreement and the Notes (collectively, the "Financing Documents"),
partnership records of the MLP, certificates of representatives of the MLP,
certificates and other communications of public officials and such other
instruments, agreements and documents as are in our judgment necessary to enable
us to render the opinions expressed herein, and (ii) as to questions of fact
material to the opinions expressed herein, and as to factual matters arising in
connection with our examination of the aforesaid materials, relied, to the
extent we deemed appropriate, upon the factual representations and warranties
contained in the Financing Documents, upon such certificates, communications,
instruments, agreements and documents and certain facts stated elsewhere herein.

        In making such examination and in such reliance, we have assumed the
authenticity and completeness of all records, certificates, instruments,
agreements and other documents submitted to us as originals, the conformity to
authentic originals, records, certificates, instruments, agreements and other
documents of all copies submitted to us as copies, and the authenticity of the
originals of such latter records, certificates, instruments, agreements and
other documents. In addition, we have assumed the legal capacity of each natural
person identified in, or indicated as having executed, any of those records,
certificates, instruments, agreements and other documents and the genuineness of
all signatures on all such records, certificates, instruments, agreements and
other documents.

        In rendering the opinions expressed herein, we also have assumed the
following:

        (i)    each Person a party to any Financing Document other than the MLP
(each such Person other than the MLP, an "Other Party") (a) has been duly
organized or formed (as applicable), (b) is validly existing and in good
standing under the laws of its jurisdiction of incorporation or formation, as
applicable, and (c) has the corporate or equivalent power and authority to
execute and deliver, and to perform its obligations under, each of the Financing
Documents in which such Person is identified as a party;

E-1

--------------------------------------------------------------------------------

        (ii)  the execution and delivery of each of the Financing Documents by
each Other Party, and the performance of its obligations thereunder, have been
duly authorized by all necessary corporate or equivalent action on the part of
such Person;

        (iii)  each Other Party has duly executed and delivered each of the
Financing Documents in which such Person is identified as a party;

        (iv)  each Person a party to any Financing Document has (a) satisfied
each legal requirement that is applicable to such Person to the extent necessary
to make such Financing Document enforceable against such Person and (b) complied
with any other legal requirements pertaining to the status of such Person as
such status relates to the rights of such Person to perform or enforce (as
applicable) such Financing Document against each other Person that is a party to
such Financing Document;

        (v)  no order, consent, approval, license, authorization, waiver or
validation of, or filing, recording or registration with, or notice to, or
exemption by, any court, governmental body or authority, or any subdivision
thereof, is required to authorize or is required in connection with, the
execution and delivery by any Person identified in any Financing Document as a
party thereto, or in connection with the performance of its obligations
thereunder or the consummation of the transactions contemplated thereby, other
than those that have been obtained or made and are in full force and effect
(provided, that we make no such assumption with respect to consents, approvals
and the like applicable to the MLP to the extent that we express our opinion
rendered in paragraph 6 below);

        (vi)  each of the Financing Documents is the legal, valid and binding
obligation of each Other Party thereto, enforceable against such Other Party in
accordance with its terms; and

        (vii) Administrative Agent has been and is the duly appointed agent of
each of Lenders (the AdministrativeAgent and Lenders, collectively, the
"Financing Parties").

        Based upon the foregoing and in the reliance thereon, and subject to and
qualified by the assumptions, qualifications, limitations and exceptions set
forth herein, and having due regard for such legal considerations as we deem
relevant, we are of the opinion that:

        1.    The MLP is a limited partnership validly existing in good standing
under the Delaware Revised Uniform Limited Partnership Act (6 Del.C §§ 17-101,
et seq.) (the "LP Act"). The MLP is authorized to transact business in the State
of Texas.

        2.    The execution and delivery by the MLP of each Financing Document
to which it is a party, and the performance by the MLP of its obligations
thereunder, are within its limited partnership power and authority and have been
duly authorized by all necessary limited partnership action.

        3.    Each Financing Document to which the MLP is a party has been duly
executed and delivered by it.

        4.    Under the internal laws of the State of New York, each of the
Financing Documents to which the MLP is a party is a valid and binding
obligation of the MLP, enforceable against the MLP in accordance with its terms.

        5.    Neither the execution and delivery by the MLP of any Financing
Document to which it is a party, nor the performance of its obligations
thereunder, will (i) result in a violation by it of (a) any statutory law or
regulation applicable to the MLP, or (b) the certificate of limited partnership
or agreement of limited partnership of the MLP or (ii) result in a breach of, or
constitute a default under, the terms of any agreement or instrument binding on
the MLP which is filed as an exhibit to the MLP's Annual Report on Form 10-K for
the year ended December 31,

E-2

--------------------------------------------------------------------------------




2001 or to the MLP's Forms 10-Q for the respective quarters ending March 30,
2002, June 30, 2002 and September 30, 2002.

        6.    No consent, approval, authorization or waiver of, or notice to or
filing with, or other action by, any governmental authority is required to be
obtained or made by the MLP by any material statutory law or regulation
applicable to the MLP as a condition to the execution and delivery by the MLP of
any Financing Document to which it is expressed to be a party, or the
performance by the MLP of its obligations under any Financing Document to which
it is a party.

        7.    The MLP is not (i) an "investment company" or a company
"controlled" by an "investment company," as such terms are defined in the
Investment Company Act of 1940, as amended, or (ii), other than with respect to
Enbridge Inc., a "holding company", or a "subsidiary company" of a "holding
company", or an "affiliate" of a "holding company" or of a "subsidiary" of a
"holding company", as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended.

        8.    Assuming the Borrower complies with the provisions of the Credit
Agreement relating to the use of proceeds thereunder (whether or not therein
stated as a covenant), the use by it of proceeds from the Loans will not result
in a violation of Regulation U of the Board of Governors of the Federal Reserve
System.

        The foregoing opinions expressed herein are further subject to, and
qualified by, the following assumptions, exceptions, qualifications and
limitations:

        A.    The opinions expressed herein are limited exclusively to the laws
of the State of New York, the LP Act and the federal statutory laws and
regulations of the United States of America. In respect to such laws, in
addition to other limitations set forth herein, such reference is limited to
laws that are normally applicable to the transactions provided for in the
Financing Documents, and, in any event and without limitation, does not include
statutes, laws, rules or regulations relating to (i) the operation of any asset
or property, (ii) utility regulation, (iii) antitrust, (iv) taxation or
(v) securities law, or the construction or interpretations of any of the
foregoing, or authorizations, permits, consents and the like with respect
thereto. Reference herein to the "internal laws" of a jurisdiction is to the
laws of that jurisdiction, other than (x) that jurisdiction's choice-of-law
statutes and rules, (y) the statutes and ordinances, the administrative
decisions, and the rules and regulations of counties, towns, municipalities and
political subdivisions (whether created or enabled through legislative action at
the federal, state, regional or local level), and (z) judicial decisions to the
extent they deal with any of the foregoing.

        B.    The opinions expressed in paragraph 4 hereof are further subject
to the following:

        (i)    The enforceability of the Financing Documents, and to the extent
applicable, the Liens created thereby, may be limited or affected by
(a) bankruptcy, insolvency, reorganization, moratorium, liquidation,
rearrangement, conservatorship, receivership, fraudulent conveyance or transfer
or similar laws (including court decisions) relating to or affecting the rights
and remedies of creditors generally or providing for the relief of debtors,
(b) general principles of equity, including, without limitation, requirements of
good faith, fairness and reasonableness, and the possible unavailability of
specific performance or injunctive relief (regardless of whether enforceability
is considered in a proceeding in equity or at law), (c) the refusal of a
particular court to grant (1) equitable remedies, including, without limitation,
specific performance and injunctive relief, or (2) a particular remedy sought by
Lender under any Financing Document as opposed to another remedy provided for
therein or another remedy available at law or in equity and (d) judicial
discretion.

E-3

--------------------------------------------------------------------------------

        (ii)  In rendering the opinions expressed in paragraph 4 (such opinions
expressed in such paragraphs, the "Remedies Opinions"), we express no opinion as
to the validity or enforceability of any provision of any Credit Document that:

        (1)  purports to (i) establish evidentiary standards or
characterizations, treatments or effects of payments or rights, in each case
made or existing under, or in connection with, any Financing Document,
(ii) waive or otherwise affect any right, warranty or defense that cannot be
waived or otherwise affected as a matter of law, (iii) negate the effect of any
course of dealing or any exercise, or failure or delay to exercise, any right,
power, privilege or remedy, (iv) relate to indemnities, exculpation or
contribution to the extent prohibited by public policy or require
indemnification or contribution (as applicable) for liability on account of
fraud, negligence, gross negligence, willful misconduct, breach of the
performance of an agreed undertaking, violation of law or illegal conduct (or
the public policy underlying such action or conduct) of any Person seeking or
asserting the benefit of such indemnity, exculpation of contribution provision,
(v) limit liability of any Person to claims for gross negligence or willful
misconduct, (vi) grant to any Person the right to offset special deposits
against obligations owed under the Financing Documents, (vii) authorize
conclusive determinations by any party or to permit a party to make
determinations in its sole discretion, or (viii) restrict access to legal or
equitable remedies;

        (2)  states that (i) prohibition, illegality, invalidity or
unenforceability of any provision of such Financing Document in any jurisdiction
shall not (a) invalidate the remaining provisions of such Financing Document or
(b) affect that provision in any other jurisdiction, or (ii) the right of any
Person to exercise any right or remedy on the basis of any misrepresentation or
breach of warranty is not affected by any action by Lender;

        (3)  constitutes a submission to or acceptance of the jurisdiction of,
or permits an action against any Person to be brought, or waives any objection
to the laying of venue or choice of forum in such an action, in, the courts of
any jurisdiction, other than the courts of the State of New York or the federal
courts of the United States of America sitting in the State of New York;

        (4)  permits an action against any Person to be brought in the courts of
the State of New York (i) if such Person has not been served with process in
that action in accordance with applicable rules of procedure or (ii) if the
court in which the action is brought does not have jurisdiction of the subject
matter of the action;

        (5)  permits an action against any Person to be brought in the federal
courts of the United States of America sitting in the State of New York (i) if
such Person has not been served with process in accordance with applicable rules
of procedure or (ii) if those courts do not have jurisdiction in the subject
matter of the action;

        (6)  requires the reimbursement to any Person whose breach of a
recognizable standard of performance or care in acting or failing timely or
otherwise properly to act substantially contributed to the basis for which such
reimbursement is sought; or

        (7)  provides for the enforcement in any jurisdiction of a judgment of
the courts of another jurisdiction.

        (iii)  We have assumed that each Financing Party will act reasonably and
in good faith in performing its duties, and in exercising its rights and
remedies, under the Financing Documents. In this regard, we note that the
enforceability of specific provisions of the Financing Documents may be subject
to standards of reasonableness, care and diligence and "good faith" limitations
and obligations such as those provided in Sections 1-102(3), 1-203,

E-4

--------------------------------------------------------------------------------

1-208 and 5-109 of the Uniform Commercial Code as in effect in the State of New
York and similar applicable principles of common law and judicial precedent.
Further, we have also assumed that each Financing Party will enforce the
respective Financing Documents in compliance with the provisions thereof and all
requirements of applicable law.

        (iv)  Further, we additionally note that the maximum lawful amount or
rate of interest which any national bank, a federal savings bank or any foreign
bank or branch of a foreign bank which is subject to the jurisdiction of the
federal banking laws of the United States of America, may take, receive,
reserve, contract for or charge is governed by federal statutory law. Further,
Lenders that are entities other than such financial institutions may, in
accordance with laws governing their respective operation and business, be
subject to statutory limits provided by the laws other than the laws of the
State of New York. In rendering the Remedies Opinions, we express no opinion as
to whether the interest provided for in any Financing Document is in excess of
any such maximum lawful amount or rate or as to the effect of the provisions for
interest in any Loan Document on the enforceability of the Financing Documents
with respect to any Financing Party constituting a national bank or such foreign
bank or branch thereof which is located in any jurisdiction other than the State
of New York.

        C.    We do not express any opinion with respect to any exhibit to, or
other agreement referred to in, any of the Financing Documents.

        D.    In rendering the foregoing opinions, we have not, pursuant to our
engagement, endeavored to express any opinions, and we express no opinions, and
none are intended to be implied hereby nor shall be inferred herefrom, as to
(i) the various state and federal laws, statutes, regulations, interpretations,
opinions, directives, orders, rulings, authorities or similar matters regulating
or governing any Financing Party (collectively, the "Rules") and/or its entry
into, execution, delivery or performance of the Financing Documents, or the
transactions provided for therein, or the conduct of its business related
thereto, or (ii) any Financing Party's compliance with any of the Rules in
connection with any Financing Document, or the transactions provided for
therein.

        E.    In rendering the opinions expressed in paragraph 1 above relating
to the MLP's existence and good standing in Delaware and authorization to
transact business in Texas, we have relied solely upon a review of certificates
of public officials, without further investigation as to matters set forth
therein, as follows: (i) Certificate of State of Delaware, Office of Secretary
of State dated January    , 2003 (Delaware existence and good standing); and
(ii) Certificate of State of Texas, Secretary of State dated January    , 2003
(Texas authorization to transact business).

        The opinions expressed herein are solely for the benefit of, and may
only be relied upon by each Financing Party, and its permitted successors and
assigns, in connection with the Financing Documents; provided however, any
reliance on such opinions by a Person who becomes a party to the Financing
Documents after the date of this opinion letter shall be as to the opinions
expressed herein as of the date of this opinion letter and shall not constitute
a reissuance of such opinions as of the date of any such subsequent reliance or
other subsequent date. Neither this opinion letter nor any excerpt hereof (nor
any reproduction of any of the foregoing) may be furnished to (except in
connection with a legal or arbitral proceeding or as may be required by
applicable law, and in any such events, as shall be directed and required
incident thereto pursuant to a duly issued subpoena, writ, order or other legal
process), or relied upon by, any other Person without the prior written consent
of this Firm. The opinions expressed herein are as of the date hereof (and not
as of any other date, including, without limitation, the effective date of any
Financing Document if a date other than the date hereof) or, to the extent of
the references to certificates of public officials made in paragraph E hereof,
to the respective dates of the certificates referred to in such paragraphs, and
we make no undertaking to amend or supplement such opinions as facts and
circumstances come to our attention or changes in the law occur which could
affect such opinions.

    Very truly yours,                 Fulbright & Jaworski L.L.P.

E-5

--------------------------------------------------------------------------------


SCHEDULE A


To Opinion of Fulbright & Jaworski L.L.P.

Dated January 24, 2003

List of Lenders


Bank of America, N.A.
Bank of Montreal
Toronto Dominion (Texas), Inc.
Wachovia Bank, National Association
CIBC Inc.
Citibank, N.A.
Royal Bank of Canada
ABN AMRO Bank N.V., Cayman Islands Branch
SunTrust Bank

E-6

--------------------------------------------------------------------------------



EXHIBIT F

FORM OF SUBORDINATION AGREEMENT


        THIS AGREEMENT made as of the              day of
                        ,              by                         , a
                         (the "Subordinated Creditor"), in favor of the
Administrative Agent, the L/C Issuer and the Lenders (collectively, the "Senior
Lenders").

        WHEREAS Enbridge Energy Partners, L.P., a Delaware limited partnership
(the "Obligor"), is or may become indebted to the Senior Lenders under or in
connection with the Credit Agreement (defined below);

        AND WHEREAS the Subordinated Creditor is or may become a lender to the
Obligor;

        AND WHEREAS the Subordinated Creditor has agreed to postpone and
subordinate the Indebtedness of the Obligor owed to the Subordinated Creditor
and listed on Annex A attached hereto, and all interest, fees and other amounts
owing in connection therewith (the "Obligor Debt") on the terms and provisions
herein set forth.

        NOW THEREFORE, in consideration of the sum of $1.00 now paid by the
Senior Lenders and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged by the Subordinated Creditor), the
Subordinated Creditor hereby agrees as follows:


ARTICLE 1
INTERPRETATION


        1.1    Definitions     

        In this Agreement, including the recitals, capitalized terms used
herein, and not otherwise defined herein, shall have the meanings attributed to
such terms in the Amended and Restated Credit Agreement dated as of January 24,
2003 among Enbridge Energy Partners, L.P., as Borrower, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent and L/C
Issuer (as such agreement may be amended, modified, supplemented, restated or
refinanced from time to time, the "Credit Agreement"). In addition, the
following terms shall have the following meanings:

(a)"Beneficiary" means, at each relevant time of determination, each of (i) the
holders of Senior Indebtedness and (ii) the holders of other senior unsecured
debt of the Obligor for the benefit of whom a subordination agreement in form
and substance substantially the same as this Agreement has been executed and
delivered by the Subordinated Creditor and is in effect ("Other Senior
Indebtedness")(6); and in each case that any such holders or group thereof are
represented by an agent, shall mean such agents for the benefit of such
respective holders.

--------------------------------------------------------------------------------

(6)Clause (i) of the definition of "Beneficiary" in the subordination agreement
delivered for the benefit of holders of Other Senior Indebtedness may read as
follows: "(i) the holders of Senior Indebtedness for the benefit of whom a
subordination agreement has been executed and delivered by the Subordinated
Creditor and is in effect,".

(b)"Beneficiary Indebtedness" means, at each relevant time of determination, the
aggregate outstanding amount of Senior Indebtedness and Other Senior
Indebtedness of the Obligor owed to any Beneficiary.

(c)"Obligor Debt" has the meaning set forth in the third WHEREAS clause of this
Agreement.

(d)"Other Senior Indebtedness" has the meaning set forth in Section 1.1(a).

(e)"Senior Indebtedness" means the aggregate of all Obligations owing from time
to time by the Obligor to the Senior Lenders under the Credit Agreement and the
other Loan Documents, whether present or future, direct or indirect, contingent
or otherwise (including any interest accruing thereon after the date of filing
any petition by or against the Obligor in connection with any bankruptcy or
other proceeding and any other interest that would have accrued thereon but for
the commencement of such proceeding).

(f)"Subordinated Indebtedness" means the aggregate Obligor Debt owing from time
to time by the Obligor to the Subordinated Creditor, whether present or future,
direct or indirect, contingent or otherwise.

F-1

--------------------------------------------------------------------------------



        1.2    Headings     

        The division of this Agreement into articles, sections, paragraphs and
other subdivisions and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation hereof.

        1.3    Interpretation     

        In this Agreement:

(a)the terms "this Agreement", "hereof", "herein", "hereunder" and similar
expressions refer, unless otherwise specified, to this Subordination Agreement
taken as a whole and not to any particular article, section, subsection or
paragraph;

(b)words importing the singular number or masculine gender shall include the
plural number or the feminine or neuter genders, and vice versa;

(c)all references to "Articles" and "Sections" refer, unless otherwise
specified, to articles, sections, subsections or paragraphs of this Agreement,
as the case may be;

(d)words and terms denoting inclusiveness (such as "include" or "includes" or
"including"), whether or not so stated, are not limited by their context or by
the words or phrases which precede or succeed them; and

(e)all references to the Senior Lenders include the Administrative Agent, the
L/C Issuer and each of the Lenders individually and any combination thereof.

        1.4    Governing Law     

        This Agreement shall be governed by and interpreted in accordance with
the laws of the State of New York. The Subordinated Creditor irrevocably submits
to the non-exclusive jurisdiction of the courts of the State of New York and the
United States Federal courts sitting in Southern District of the State of New
York, without prejudice to the rights of the Senior Lenders to take proceedings
in any other jurisdiction.

        1.5    Severability     

        If any provision of this Agreement shall be invalid, illegal or
unenforceable in any respect in any jurisdiction, it shall not affect the
validity, legality or enforceability of such provision in any other jurisdiction
or the validity, legality or enforceability of any other provision of this
Agreement.

        1.6    Time of the Essence     

        Time shall be of the essence of this Agreement.


ARTICLE 2
POSTPONEMENT AND SUBORDINATION OF PAYMENT


        2.1    General Postponement and Subordination     

        Except as specifically provided for in Article 3:

(a)the Subordinated Indebtedness shall be and is hereby expressly postponed and
made subordinate in right of payment to the prior payment in full in cash of the
Senior Indebtedness and termination of the Commitments under the Credit
Agreement; and

(b)the Subordinated Creditor shall not accept any repayment, prepayment or other
satisfaction of all or any portion of the Subordinated Indebtedness (whether in
cash, property or securities) prior to the payment in full in cash of the Senior
Indebtedness and termination of the Commitments under the Credit Agreement.

F-2

--------------------------------------------------------------------------------



        2.2    Priority of Senior Indebtedness on Dissolution or Insolvency     

        In the event of any dissolution, winding up, liquidation, readjustment,
reorganization, bankruptcy, insolvency, receivership or other similar
proceedings (a "Proceeding") relating to the Obligor, or any of its property
(whether voluntary or involuntary, partial or complete), or any other
marshalling of the assets and liabilities of the Obligor, the Beneficiary
Indebtedness shall first be paid in full in cash before the Subordinated
Creditor shall be entitled to receive or retain any payment or distribution in
respect of the Subordinated Indebtedness. In such event, in order to implement
the foregoing, but subject always to the provisions of Section 7.1(a):

(a)the Subordinated Creditor shall promptly file a claim or claims, in the form
required in such proceedings, for the full outstanding amount of the
Subordinated Indebtedness, and shall cause said claim or claims to be approved
and all payments and other distributions in respect thereof to be made directly
to the Beneficiaries, ratably according to the aggregate amounts remaining
unpaid on account of the Beneficiary Indebtedness held by each of them;

(b)the Subordinated Creditor hereby irrevocably agrees that the Beneficiaries
may, at their sole discretion, in the name of the Subordinated Creditor or
otherwise, demand, sue for, collect, receive and receipt for any and all such
payments or distributions, and any such receipts shall be distributed to the
Beneficiaries according to the aggregate amounts remaining unpaid on account of
the respective Beneficiary Indebtedness held by them, and file, prove and vote
or consent in any Proceeding with respect to any and all claims of the
Subordinated Creditor relating to the Subordinated Indebtedness;

(c)In any bankruptcy or other Proceeding in respect of the Obligor, the
Subordinated Creditor shall not, unless otherwise agreed by the Beneficiaries,
(i) file any motion, application or other pleading seeking affirmative relief,
including without limitation for the appointment of a trustee or examiner, for
the conversion of the case to a liquidation proceeding, for the substantive
consolidation of the Obligor's bankruptcy case with the case of any other
entity, for the creation of a separate official committee representing only the
Subordinated Creditor or any other form of affirmative relief of any other kind
or nature, or (ii) file any objection or other responsive pleading opposing any
relief requested by any Beneficiary; and

(d)The Subordinated Creditor shall execute and deliver to the Beneficiaries or
their representative such further proofs of claim, assignments of claim and
other instruments confirming the authorization referred to in the foregoing
clause (b), and any powers of attorney confirming the rights of the
Beneficiaries arising hereunder, and shall take such other actions as may be
requested by the Beneficiaries or their representative in order to enable the
Beneficiaries or their representative to enforce any and all claims in respect
of the Subordinated Indebtedness.

        2.3    Payments Held in Trust     

        If, notwithstanding the provisions of this Agreement, any payment or
distribution of any character (whether in cash, securities, or other property)
or any security shall be received by the Subordinated Creditor in contravention
of the terms of this Agreement, such payment, distribution or security shall not
be commingled with any asset of the Subordinated Creditor, shall be held in
trust for the benefit of, and shall be paid over or delivered or transferred to,
the Beneficiaries, or their representative, ratably according to the aggregate
amounts remaining unpaid on account of the Beneficiary Indebtedness held by each
of them, for application to the payment of all Beneficiary Indebtedness then
remaining unpaid, until all such Beneficiary Indebtedness shall have been paid
in full.

        2.4    Payment in Full on Senior Indebtedness     

        For purposes of this Agreement, the Senior Indebtedness shall not be
deemed to have been paid in full until the Senior Lenders shall have received
full payment of the Senior Indebtedness in cash, all

F-3

--------------------------------------------------------------------------------


Letters of Credit shall have terminated and all Commitments of the Senior
Lenders under the Credit Agreement shall have irrevocably terminated.

        2.5    Legend on Subordinated Debt Instruments     

        The Subordinated Creditor shall, substantially simultaneously with the
execution and delivery hereof, cause a conspicuous legend to be placed on each
of the instruments evidencing Subordinated Indebtedness to the following effect:

        "This instrument and the indebtedness evidenced hereby is subordinated,
in the manner and to the extent set forth in an agreement dated
                        ,              (as such agreement may from time to time
be amended, restated, modified, or supplemented, the "Subordination Agreement"),
by the maker and payee of this instrument in favor of Bank of America, N.A. as
Administrative Agent for the "Lenders" referred to therein, to all Senior
Indebtedness as defined therein), and each holder of this instrument, by its
acceptance hereof, shall be bound by the Subordination Agreement."

        and upon request by the Administrative Agent deliver a copy of each of
the instruments evidencing Subordinated Debt, as so marked, to the
Administrative Agent within 60 days following such request.

        2.6    Application of Payments     

        All payments and distributions received by the Senior Lenders in respect
of the Subordinated Indebtedness, to the extent received in or converted into
cash, may be applied by the Senior Lenders first to the payment of any and all
expenses (including reasonable legal fees and expenses) paid or incurred by the
Administrative Agent in enforcing this Agreement, or in endeavoring to collect
or realize upon any of the Subordinated Indebtedness or any collateral security
therefor, and any balance thereof shall, solely as between the Subordinated
Creditor and the Senior Lenders, be applied by the Senior Lenders in such order
of application as the Senior Lenders may from time to time select, toward the
payment of the Senior Indebtedness remaining unpaid.


ARTICLE 3
PERMITTED PAYMENTS


        3.1    Permitted Payments     

        At any time other than during the continuation of a Default or Event of
Default under the Credit Agreement, the Subordinated Creditor shall, subject to
Section 2.2, be entitled to receive payments on account of any Subordinated
Indebtedness in accordance with the terms of such Subordinated Indebtedness.


ARTICLE 4
SUBROGATION


        4.1    Restriction on Subrogation     

        The Subordinated Creditor shall not exercise any rights which it may
acquire by way of subrogation or contribution under this Agreement, as a result
of any payment made hereunder or otherwise, until this Agreement has ceased to
be effective in accordance with Section 7.1(a).

        4.2    Transfer by Subrogation     

        If (a) the Administrative Agent on behalf of the Senior Lenders receives
payment of any of the Subordinated Indebtedness, (b) the Senior Indebtedness has
been paid in full in cash and (c) there are no further Letters of Credit
outstanding and no further Commitments outstanding under the Credit Agreement,
then the Senior Lenders will each, at the Subordinated Creditor's request and
expense, execute and deliver to the Subordinated Creditor appropriate documents,
without recourse and without representation or warranty (except as to their
right to transfer such Senior Indebtedness and related

F-4

--------------------------------------------------------------------------------


security free of encumbrances created by the Senior Lenders), necessary to
evidence the transfer by subrogation to the Subordinated Creditor of an interest
in its Senior Indebtedness and any security held therefor resulting from such
payment of the Subordinated Indebtedness to the Administrative Agent.


ARTICLE 5
DEALINGS WITH BORROWER


        5.1    Restriction Dealings by Subordinated Creditor     

        Except with the prior written consent of the Administrative Agent with
the consent of the Required Lenders, the Subordinated Creditor shall not:

(a)assign all or any portion of the Subordinated Indebtedness in favor of any
Person other than the Senior Lenders unless such Person has agreed in writing
with the Administrative Agent to be bound by the provisions hereof in the place
and stead of the Subordinated Creditor; or

(b)commence, or join with any other Person in commencing, any Proceeding
respecting the Obligor or any Subsidiary of the Obligor.

        5.2    Permitted Dealings by Senior Lenders     

        Notwithstanding anything in this Agreement, the Subordinated Creditor
acknowledges each of the Senior Lenders shall be entitled to:

(a)lend monies or otherwise extend credit or accommodations to the Obligor as
part of the Senior Indebtedness or otherwise;

(b)agree to any change in, amendment to, waiver of, or departure from, any term
of the Credit Agreement or any other Loan Document including, without
limitation, any amendment, renewal or extension of such agreement or increase in
the payment obligations of the Obligor under any such Loan Documents;

(c)grant time, renewals, extensions, releases, discharges or other indulgences
or forbearances to the Obligor in respect of the Senior Indebtedness;

(d)waive timely and strict compliance with or refrain from exercising any rights
under or relating to the Senior Indebtedness;

(e)accept or make any compositions, arrangements, plans of reorganization or
compromises with any Person as any of the Senior Lenders may deem appropriate in
connection with the Senior Indebtedness;

(f)change, whether by addition, substitution, removal, succession, assignment,
grant of participation, transfer or otherwise, any of the Senior Lenders;

(g)acquire, give up, vary, exchange, release, discharge or otherwise deal with
or fail to deal with any security interests, guaranties or collateral relating
to any Senior Indebtedness, this Agreement or any other Loan Document or allow
the Obligor or any other Person to deal with the property which is subject to
such security interests, guaranties or collateral, all as the Senior Lenders may
deem appropriate; and/or

(h)abstain from taking, protecting, securing, registering, filing, recording,
renewing, perfecting, insuring or realizing upon any security interests,
guaranties or collateral for any Senior Indebtedness; and no loss in respect of
any of the security interests or guaranties received or held for and on behalf
of the Senior Lenders, whether occasioned by fault, omission of negligence of
any kind, whether of the Senior Lenders or otherwise, shall in any way limit or
impair the liability of the Subordinated Creditor or the rights of the Senior
Lenders under this Agreement;

F-5

--------------------------------------------------------------------------------



all of which may be done without notice to or consent of the Subordinated
Creditor and without impairing, releasing or otherwise affecting any rights or
obligations of the Subordinated Creditor hereunder or any rights of the Senior
Lenders hereunder.


ARTICLE 6
REPRESENTATIONS AND WARRANTIES


        6.1    Representations and Warranties     

        The Subordinated Creditor hereby represents and warrants to the Senior
Lenders that:

(a)the Subordinated Creditor is a [corporation] duly incorporated or
amalgamated, as the case may be, and validly existing under the laws of its
jurisdiction of incorporation or amalgamation, as the case may be;

(b)the Subordinated Creditor has all necessary [corporate] power and authority
to enter into this Agreement;

(c)the Subordinated Creditor has taken all necessary [corporate] action to
authorize the creation, execution, delivery and performance of this Agreement;

(d)this Agreement constitutes a valid and legally binding obligation of the
Subordinated Creditor, enforceable against the Subordinated Creditor in
accordance with its terms, subject as to enforcement to bankruptcy, insolvency,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors' rights and general equity principles; and

(e)neither the execution and delivery of this Agreement, nor compliance with the
terms and conditions hereof (i) will result in a violation of the articles or
by-laws of the Subordinated Creditor or any resolutions passed by the board of
directors or shareholders of the Subordinated Creditor or any applicable law,
order, judgment, injunction, award or decree; (ii) will result in a breach of,
or constitute a default under, any loan agreement, indenture, trust deed or any
other material agreement or instrument to which the Subordinated Creditor is a
party or by which its or its assets are bound; or (iii) requires any approval or
consent of any governmental authority having jurisdiction except such as have
already been obtained and are in full force and effect.


ARTICLE 7
CONTINUING SUBORDINATION


        7.1    Continuing Subordination; Reinstatement     

        This Subordination Agreement shall create a continuing subordination and
shall:

(a)remain in full force and effect until the Senior Lenders have received
payment in cash of the full amount of the Senior Indebtedness, all Letters of
Credit have terminated and no further Commitments are outstanding under the
Credit Agreement; provided however, that Section 5.1(b) shall remain in effect
until 91 days after such time;

(b)be binding upon the Subordinated Creditor and its successors and assigns; and

(c)inure, together with the rights and remedies of the Senior Lenders, to the
benefit of and be enforceable by the Senior Lenders and their successors and
assigns for their benefit and for the benefit of any other Person entitled to
the benefit of any Loan Documents from time to time, including any permitted
assignee of some or all of the Loan Documents.

Subordinated Creditor agrees that following such termination this Subordination
Agreement shall be automatically reinstated if for any reason any payment made
on the Senior Indebtedness is rescinded or

F-6

--------------------------------------------------------------------------------


must be otherwise restored by any Senior Lender, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

        7.2    Other Obligations not Affected     

        The subordination provided for herein is in addition to and not in
substitution for any other agreement or any other security by whomsoever given
or at any time held by any of the Senior Lenders in respect of the Senior
Indebtedness, and the Senior Lenders shall at all times have the right to
proceed against or realize upon all or any portion of any other agreement or any
security or any other monies or assets to which the Senior Lenders may become
entitled or have a claim in such order and in such manner as the Senior Lenders
in their sole discretion may deem appropriate.

        7.3    Acknowledgment of Documentation     

        The Subordinated Creditor hereby acknowledges that it is familiar with
and understands the terms of the Credit Agreement and all other Loan Documents.
The Subordinated Creditor shall ensure that the Obligor provides such copies as
the Subordinated Creditor wishes to receive of all amendments, modifications or
supplements to any of the aforementioned documents and of any other documents,
instruments or agreements which are executed in the future pursuant to which
Senior Indebtedness may arise. None of the Senior Lenders shall in any manner
have any obligation to ensure such receipt nor shall lack of receipt in any way
affect the absolute and unconditional nature of the Subordinated Creditor's
obligations hereunder in respect of the Senior Indebtedness thereby created or
arising.


ARTICLE 8
GENERAL PROVISIONS


        8.1    Notices     

        All notices and other communications provided for hereunder shall be
given in the form and manner prescribed by Section 10.02 of the Credit
Agreement. All such notices to the Subordinated Creditor may be given to the
Borrowers on behalf of the Subordinated Creditor and shall be sufficiently
delivered if so given.

        8.2    Amendments and Waivers     

(a)No provision of this Agreement may be amended, waived, discharged or
terminated orally nor may any breach of any of the provisions of this Agreement
be waived or discharged orally, and any such amendment, waiver, discharge or
termination may only be made in writing signed by the Administrative Agent on
behalf of the requisite Senior Lenders, or by the Senior Lenders, and if such
amendment is intended to bind the Subordinated Creditor, by the Subordinated
Creditor.

(b)No failure on the part of any party to exercise, and no delay in exercising,
any right, power or privilege hereunder shall operate as a waiver thereof unless
specifically waived in writing, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

(c)Any waiver of any provision of this Agreement or consent to any departure by
any party therefrom shall be effective only in the specific instance and for the
specific purpose for which given and shall not in any way be or be construed as
a waiver of any future requirement.

        8.3    Assignment by Lenders     

        The Subordinated Creditor acknowledges and agrees that each of the
Senior Lenders shall have the right to assign, sell, participate or otherwise
transfer all or any portion of its rights and benefits under the Loan Documents
(including this Agreement) without the consent of the Subordinated Creditor.
This Agreement shall extend to and inure to the benefit of each of the Senior
Leaders and their respective successors and permitted assigns.

F-7

--------------------------------------------------------------------------------


        8.4    Assignment and Certain Other Actions by Subordinated Creditor
    

        Until payment in full of the Senior Indebtedness, the Subordinated
Creditor shall not, without the prior written consent of the Senior Lenders
(which consent may be arbitrarily withheld), (a) accelerate the maturity of the
Subordinated Indebtedness to a date that is earlier than six (6) months after
the Maturity Date as defined in the Credit Agreement; (b) take any collateral
security or guarantees for any Subordinated Indebtedness; or (c) sell, assign,
transfer, endorse, pledge, encumber or otherwise dispose of any of the
Subordinated Indebtedness, unless the Subordinated Creditor gives the
Administrative Agent written notice thereof and such sale, transfer,
endorsement, pledge, encumbrance or other disposition is to an Affiliate of the
Obligor and is made expressly subject to this Subordination Agreement.

        8.5    Further Assurances     

        The Subordinated Creditor shall, at the request of the Senior Lenders
but at the expense of the Subordinated Creditor, do all such further acts and
things and execute and deliver all such further documents as the Administrative
Agent or the Senior Lenders may reasonably require in order to fully perform and
carry out the terms of this Agreement.

        8.6    Counterparts     

        This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

        8.7    Waiver of Right to Trial by Jury     

        EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

        IN WITNESS WHEREOF the Subordinated Creditor has caused this Agreement
to be executed by its duly authorized representative(s) as of the date first
above written.

         
 
 


--------------------------------------------------------------------------------


 
 
Per:
 
         

--------------------------------------------------------------------------------

Name:
Title:                         Per:            

--------------------------------------------------------------------------------

Name:
Title:

F-8

--------------------------------------------------------------------------------


ACKNOWLEDGMENT


        The undersigned hereby acknowledges the terms of the above Subordination
Agreement and covenants not to participate in any violation thereof.

    ENBRIDGE ENERGY PARTNERS, L.P.               By:   Enbridge Energy
Management, L.L.C., as delegate of Enbridge Energy Company, Inc., its General
Partner                         By:            

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

F-9

--------------------------------------------------------------------------------


ANNEX A

Indebtedness


F-10

--------------------------------------------------------------------------------

